Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 1 of 89. PageID #: 233


                                                                           Page 1
                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION
                                - - -

   ADAM FRIED, Administrator,           )
   et al.,                              )
             Plaintiff,                 )
                                        )
          v.                            ) Case No. 1:18-CV-00139
                                        ) Judge Patricia A. Gaughan
   CITY OF STRONGSVILLE,                )
   et al.,                              )
                Defendants.             )

                               - - -
             THE DEPOSITION OF SERGEANT SHAMUS KELLEY
                      THURSDAY, JULY 19, 2018
                               - - -
             The deposition of SERGEANT SHAMUS KELLEY, a
   Defendant herein, taken as if upon cross-examination by
   the Plaintiffs, under the Federal Rules of Civil
   Procedure, taken before me, Janet M. Hoffmaster,
   Registered Professional Reporter and Notary Public in
   and for the State of Ohio, pursuant to Notice, at
   Strongsville Police Department, 18688 Royalton Road,
   Strongsville, Ohio, commencing at 9:06 a.m., the day
   and date above set forth.
                                    - - -
                     HOFFMASTER & BARBERIC, INC.
                          THE GRAY'S BLOCK
                   1360 WEST 9TH STREET, SUITE 440
                       CLEVELAND, OHIO 44113
                         (216) 621-2550
                       FAX: (216) 621-3377
                           1-888-595-1970
                   email: hoffmastercourt@aol.com
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 2 of 89. PageID #: 234

                                                                  Page 2                                                     Page 4
 1   APPEARANCES:
 2   On behalf of the Plaintiffs Amanda Pauley, Individually
                                                                            1               SERGEANT SHAMUS KELLEY
     and as parent and next friend of Devon Connard, Yasmyn                 2   a Defendant herein, called for examination by the
 3   Evans, and Roy Evans, Jr:
 4     JOSEPH F. SCOTT, ESQ.                                                3   Plaintiffs, under the Rules, having been first duly
       Scott & Winters Law Firm, LLC                                        4   sworn, as hereinafter certified, was deposed and said
 5     The Caxton Building
       812 E. Huron Road, Suite 490                                         5   as follows:
 6     Cleveland, OH 44115
       (440) 498-9100                                                       6                 CROSS-EXAMINATION
 7
 8
       email: jscott@ohiowagelawyeres.com                                   7             MR. SCOTT:                  Please let the
     On behalf of the Plaintiff Adam Fried, Administrator of                8             record reflect that we're here today for
 9   the Estate of Roy Evans, Jr., Deceased:
10      MARCUS SIDOTI, ESQ.                                                 9             the discovery deposition of Sergeant
11
        Jordan & Sidoti, LLP
        The Terminal Tower
                                                                           10             Shamus Kelley being taken in the matter of
        55 Public Square, Suite 1900                                       11             Adam Fried, Administrator of the Estate of
12      Cleveland, OH 44113
        (216) 357-3350
                                                                           12             Roy Dale Evans, et al. versus City of
13      email: marcus@jordansidoti.com                                     13             Strongsville, et al, Case No. 1:18-CV-139
14
     On behalf of Defendants City of Strongsville, Jason                   14             pending in the United States District
15   Miller, Sergeant Shamus Kelley, and James Kobak:
16      STEVEN K. KELLEY, ESQ.
                                                                           15             Court for the Northern District of Ohio
        TODD M. RASKIN, ESQ.                                               16             before the Honorable Judge Patricia A.
17      Mazanec, Raskin & Ryder, L.P.A.
        100 Franklin's Row                                                 17             Gaughan.
18      34305 Solon Road                                                   18   BY MR. SCOTT:
        Cleveland, OH 44139
19      (440) 248-7906                                                     19   Q. Sergeant Kelley, my name is Joseph Scott and I
        email: skelley@mrrlaw.com
20      email: traskin@mrrlaw.com                                          20   have the privilege of representing Amanda Kelley [sic]
21
22   ALSO PRESENT:
                      ---                                                  21   and her three children in a civil litigation that's
        Officer William Miller                                             22   been filed.
23      Amanda Pauley
        David Pauley                                                       23        You're familiar with that complaint, correct,
24
                     ---
                                                                           24   sir?
25                                                                         25   A. Yes.

                                                                  Page 3                                                     Page 5
 1                           INDEX                                          1   Q. And we've asked you here today to ask you a
 2                         PAGES                                            2   number of questions relative to the allegations that
 3      CROSS-EXAMINATION BY
 4        MR. SCOTT               4, 220
                                                                            3   have been made in that complaint as well as the
 5        MR. SIDOTI             152                                        4   assertions that have been made in the answers filed on
 6                                                                          5   behalf of the defendants; you understand that, correct?
                             ---                                            6   A. I understand.
 7
 8      PLAINTIFF'S EXHIBITS MARKED
                                                                            7   Q. Okay. Thank you, sir.
 9         1                    23                                          8         The way we'll proceed this morning, obviously
           2                    99                                          9   I'm going to ask you a number of questions and I would
10         3                   118                                         10   ask that you please try and give me a verbal response
11
                                                                           11   to my questions as opposed to a nod of the head or a
                             ---
12                                                                         12   uh-huh or huh-uh because we won't know what that means
13      OBJECTIONS BY                                                      13   when we have it typed up, okay?
14        MR. KELLEY       7. 9. 11(2), 13, 14, 15, 16,                    14   A. Okay.
                    19, 20, 21(3), 22, 30, 33, 51,                         15   Q. So we want to have a complete and accurate
15                  55, 70, 74, 82, 85, 95, 99,
                    113, 115, 120, 130, 145, 146,                          16   record, all right?
16                  154, 165, 168, 178, 190, 194,                          17   A. Yes.
                    197, 209                                               18   Q. If at any time I ask you anything that's not
17
                                                                           19   clear, please tell me and I'll try and rephrase my
18                           ---
19                                                                         20   question, otherwise I'm going to assume that you're
20                                                                         21   trying to answer my questions to the best of your
21                                                                         22   ability; is that fair?
22                                                                         23   A. That's fair.
23
24                                                                         24   Q. If at any time, sir, you want to take a break
25                                                                         25   for any reason at all, please let me know and we'll do


                                                           Hoffmaster & Barberic, Inc.
                                                                 (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 3 of 89. PageID #: 235

                                                    Page 6                                                         Page 8
 1     so. I only ask that you answer the question that's         1            ahead.
 2     pending before we break, okay?                             2   A. In preparation for the deposition, yes.
 3     A. Yes.                                                    3   Q. And who did you have an opportunity to meet
 4     Q. All right. Would you please state your full             4   with, other than your attorney?
 5     name for the record?                                       5   A. I did speak with Jason Miller, yes.
 6     A. My name is Shamus Kelley. My first name is              6   Q. To review the events of March 7, 2017?
 7     spelled S-H-A-M-U-S, and last name, K-E-L-L-E-Y.           7   A. No. We spoke of the policy that the
 8     Q. And you are a sergeant with the Strongsville            8   Strongsville Police has in regards to the pursuits.
 9     Police Department; am I correct in that?                   9   Basically we talked about our pursuit policy.
10     A. I am.                                                  10   Q. Okay. And what about the pursuit policy?
11     Q. And how long have you been a member of the             11   A. Specifically there was a caveat in the pursuit
12     Strongsville Police Department?                           12   policy as it relates to specialty vehicles being
13     A. I got hired on March 2nd, 2001, so I'm in my           13   involved in a pursuit.
14     18th year.                                                14        And there was a discussion that we had to
15     Q. And, sir, did you have any law enforcement             15   decipher whether a canine vehicle was a specialty
16     background prior to that?                                 16   vehicle that was allowed in a pursuit or not.
17     A. I was a corrections officer downtown at the            17        So we spoke with our deputy chief and we got
18     Cuyahoga County Sheriff, that's all, for about seven      18   clarification that Officer Miller's canine car is not
19     months before I got this job.                             19   considered a specialty vehicle because it is pursuit
20     Q. Let me ask you, in preparing for today's               20   rated.
21     deposition were you able to review any documents, any     21   Q. Did you have a concern about the nature of
22     videos, any photographs, anything like that?              22   Officer Miller's vehicle on March 7, 2017 while this
23     A. Yes.                                                   23   pursuit was occurring?
24     Q. Can you tell me what materials you have                24   A. No.
25     available to you that you were able to review prior to    25   Q. So you looked at the videos; is that correct?

                                                    Page 7                                                         Page 9
 1     coming here today?                                         1   A. I looked at -- I have seen videos in the last
 2     A. I reviewed the statement that I gave to Agent           2   year-and-a-half, yes.
 3     Chuck Moran.                                               3   Q. I want to ask you a little bit about your law
 4     Q. Agent Chuck Moran with the Bureau of Criminal           4   enforcement training.
 5     Investigations?                                            5        Where did you go to the academy?
 6     A. That's correct, yeah. It was a typed out                6   A. I went to the Ohio State Highway Patrol Academy,
 7     version of my statement.                                   7   their basic police academy.
 8          I also listened to the verbal statement I gave        8   Q. What year did you complete that?
 9     to Agent Moran on the early morning hours after the        9   A. That was from March 5th, 2001 until June 22nd,
10     incident occurred. That's basically everything that I     10   2001, so it was four months.
11     prepared for today.                                       11   Q. And would you have then assumed duties as a
12     Q. Did you have a -- other than your counsel, I           12   patrol officer here with the City of Strongsville after
13     mean, I don't want to know what you talked about with     13   completing the academy?
14     your attorney, but did you have the opportunity to meet   14   A. There is an in-house training protocol here,
15     with any other members of the Strongsville Police         15   but, yes, I would be considered a sworn officer after
16     Department or anyone else who was involved in the         16   that point.
17     incident of March 7, 2017?                                17   Q. Other than the incident on March 7th, 2017 have
18              MR. KELLEY:             Objection.               18   you been involved in any other use of deadly force
19                  What time frame?                             19   incidents?
20              MR. SCOTT:              Prior to                 20   A. No, I have not.
21              coming here today.                               21   Q. Are you aware of any other use of deadly force
22              MR. KELLEY:             You're saying            22   incidents involving other City of Strongsville Police
23              in preparation for deposition.                   23   Officers other than the March 7, 2017 incident?
24              MR. SCOTT:              Yes, sir.                24            MR. KELLEY:               Objection.
25              MR. KELLEY:             Okay. Go                 25                You can answer.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 4 of 89. PageID #: 236

                                                  Page 10                                                         Page 12
 1     A. Yes.                                                   1   know, agency, in the same field.
 2     Q. What use of deadly force incidents are you aware       2        Afterwards obviously there's training issues
 3     of, other than March 7, 2017?                             3   that come out of it, sometimes through the
 4     A. Right. There was an incident where a now               4   administration, sometimes through the course of a civil
 5     retired officer by the name of Lieutenant Mark            5   lawsuit.
 6     Stepanovich was in an officer involved shooting in a      6   Q. How does it get disseminated? Just people
 7     house. That incident, actually, there was another         7   talking?
 8     officer, Officer Curtiss Fields was also involved in      8   A. People, word-of-mouth, yes.
 9     that same incident.                                       9   Q. Phone calls, texting, emails, anything like
10          I am aware of Officer Miller's officer involved     10   that?
11     shooting that occurred in the Walmart parking lot        11   A. Yes, I'm sure.
12     previously.                                              12   Q. Okay. Do officers -- let me ask, you yourself,
13          And off the top of my head with this question,      13   do you carry a personal cell phone when you're on duty?
14     that's all can I remember.                               14   A. I do.
15     Q. Okay. So you can remember two other use of            15   Q. To your knowledge do other members of the
16     deadly force incidents involving Strongsville --         16   Strongsville Police Department carry a personal cell
17     members of the Strongsville Police Department; is that   17   phone while they're on duty?
18     fair?                                                    18   A. I'm sure that they do, yes.
19     A. That's fair.                                          19   Q. Are there any policies concerning the use of
20     Q. If there is a use of deadly force incident            20   personal cell phones while on duty?
21     involving a Strongsville Police Officer, is that         21   A. I don't know of any policies that we have on the
22     information something that's disseminated through the    22   use of personal cell phones.
23     ranks that everybody is made aware of?                   23        Specifically we have a policy that they do not
24     A. Yes.                                                  24   want us to use your personal cell phones to take
25     Q. And what's the purpose of doing that?                 25   photographs or evidentiary photos with our personal


                                                  Page 11                                                         Page 13
 1              MR. KELLEY:                Objection.            1   phones.
 2                 Go ahead.                                     2   Q. Okay.
 3     BY MR. SCOTT:                                             3   A. That's the only one I'm aware of.
 4     Q. If you know.                                           4   Q. So other than evidence gathering, you're not
 5     A. I don't know other than it's just information          5   aware of any limitation on the use of personal cell
 6     sharing.                                                  6   phones while on duty; is that fair?
 7     Q. Is it shared for the purposes of discussing use        7   A. That's fair.
 8     of force policy, tactics and training, that sort of       8   Q. Are there any special protocols, administrative
 9     thing?                                                    9   procedures that officers are subject to if they are
10              MR. KELLEY:                Objection.           10   involved in a use of deadly force incident?
11                 Go ahead.                                    11            MR. KELLEY:                Objection.
12     Q. Do you know?                                          12               Go ahead.
13     A. I don't know.                                         13   A. Which officers specifically are you mentioning?
14     Q. Certainly nobody's ever conveyed that to you,         14   Q. Any officer involved in a use of deadly force
15     that the purpose in sharing that information was to      15   incident. Let's just start with everybody who might be
16     enhance everybody else's knowledge and training in the   16   on scene at the time the deadly force is used.
17     use of force; is that fair?                              17   A. There are protocols in place, yes.
18     A. Can you say that again? I kind of lost you            18   Q. What are they?
19     there.                                                   19   A. From a supervisory standpoint, which is
20     Q. I'm trying to understand why the information          20   applicable to me, obviously I have to let the person
21     would be disseminated and whether or not there's any     21   that is my boss, for lack of a better term, know about
22     training purpose behind disseminating such information   22   what happened.
23     that you've been made aware of.                          23        Aside from the logistics at the scene,
24     A. Quite frankly the information gets disseminated       24   immediately after a deadly force incident, that would
25     because we are all so close working in the same, you     25   be the only one that comes to mind when it comes to


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 5 of 89. PageID #: 237

                                                  Page 14                                                          Page 16
 1     administrative duties. Most of the duties are              1   A. No.
 2     logistics at the scene, if I'm answering your question     2   Q. Who would be involved with that?
 3     right.                                                     3   A. It would have to be our administration. We have
 4     Q. How are use of deadly force incidents                   4   a chief, two deputy chiefs. We have a lieutenant that
 5     investigated? Are they investigated internally? Are        5   is in charge of our patrol division. We have a
 6     they investigated in conjunction with outside agencies?    6   lieutenant that is in charge of our detective bureau.
 7     How are they investigated?                                 7   It would be somewhere in those ranks.
 8              MR. KELLEY:                Objection.             8   Q. Are you aware of whether or not the City of
 9                 Go ahead.                                      9   Strongsville Police Department has what is referred to
10     A. Deadly force shootings you're speaking of.             10   as an early warning system?
11     Q. Yes, sir.                                              11   A. I am aware of it, yes.
12     A. Our deadly force shootings and this one that           12   Q. What is your understanding of the early warning
13     we're here for specifically was investigated by BCI and   13   system?
14     I -- and also afterwards I have knowledge that there      14   A. It is a procedure that is set in play by our --
15     was an internal investigation done by this agency.        15   in our policies whereas if we see that there is an
16     Q. When you say this agency?                              16   officer for whatever reason, be it noticeable change or
17     A. Strongsville Police Department.                        17   decline in their personal life, their mental status,
18     Q. That there was an additional internal                  18   anything like that, if they have deficiencies in their
19     investigation done as well.                               19   work, it's something that we document.
20     A. Correct.                                               20   Q. What about involvement in such things as use of
21     Q. Okay. And is that sort of like an internal             21   deadly force incidents, does that get placed in the
22     affairs report, a typed report of some kind that you      22   early warning system?
23     became aware of?                                          23            MR. KELLEY:              Objection.
24     A. Yes.                                                   24               Go ahead.
25     Q. Are officers involved in use of deadly force           25   A. I don't know because that wouldn't be something

                                                  Page 15                                                          Page 17
 1     incidents placed on administrative leave or anything of    1   that I would do as a sergeant.
 2     that nature while the investigation's going on?            2   Q. Have you received any formal training on the
 3     A. Yes.                                                    3   city's early warning system policy?
 4     Q. And what is involved there?                             4   A. Basic.
 5     A. It's immediately three days. Three days is              5   Q. And what basic training?
 6     immediately right after the incident.                      6   A. What it is and how I would access it into the
 7     Q. And is that three days for everybody that was on        7   computer network to make an entry.
 8     scene, or only the active shooters, or --                  8   Q. Have you ever made any entries into the computer
 9     A. It's definitely for the active shooter, and I           9   network regarding the early warning system?
10     think it is a case-by-case basis for other people         10   A. Yes.
11     involved.                                                 11   Q. What sorts of entries have you made?
12     Q. And is there any sort of review when an officer        12   A. Incidents involving patrol officers that I
13     is brought back on active duty after such a three-day     13   supervise, if they did something that was deficient, if
14     leave period to discuss or review the incident?           14   they did something that needed corrective measures, if
15               MR. KELLEY:               Objection.            15   they were instructed that they had to improve their
16                  Go ahead.                                    16   performance.
17     A. I don't know. I don't have that administrative         17   Q. When was the first time you recall ever making
18     position.                                                 18   such an entry?
19     Q. Is there any formal determination as to the            19   A. I have been a sergeant for I guess a
20     appropriateness of the use of deadly force made by        20   year-and-a-half, probably maybe eight months ago. I
21     Strongsville before an officer is brought back on duty    21   don't know for certain, though.
22     from administrative leave?                                22   Q. Prior to the events of March 7, 2017 had you
23     A. I don't know that.                                     23   ever made an entry into the early warning system
24     Q. And that's not something you've ever been              24   regarding any officer that you had supervision over?
25     involved in.                                              25   A. No.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 6 of 89. PageID #: 238

                                                   Page 18                                                      Page 20
 1     Q. Prior to March 7, 2017 were you aware of any           1   Q. Follow your commands.
 2     other supervising officer, whether it be sergeant,        2   A. Correct.
 3     lieutenant, commander, deputy chief, whatever, making     3   Q. And if they wanted to do something different,
 4     an entry into the early warning system concerning any     4   they would check with you first; is that fair?
 5     other member of the Strongsville Police Department?       5   A. Not in every single case because officers do
 6     A. Specifically I don't know who.                         6   have discretion, but, yes.
 7     Q. What about not specifically? You're saying             7   Q. Okay.
 8     nothing you had direct knowledge of?                      8   A. If it was feasible.
 9     A. Right. Right. I'm sure that it happened, but I         9   Q. Have you ever received any de-escalation
10     don't know -- prior to March 7, 2001 [sic] I had only    10   training?
11     been a sergeant for approximately six weeks, so.         11   A. Yes.
12     Q. 2017?                                                 12   Q. What do you understand that to be?
13     A. I'm sorry. My mistake, 2017, yes.                     13   A. The job of a police officer is very dynamic and
14     Q. Okay. But you say that you're sure it's               14   we deal with people that are in crisis quite often,
15     happened. What makes you sure that that would have       15   just about every day.
16     happened?                                                16        So some of the training that we receive
17     A. Well, we are a living, breathing organization         17   instructs us that when we deal with somebody, you know,
18     and there's going to be improvements that need to be     18   we should be cognizant that we shouldn't be escalating
19     made, and mistakes are going to be made, of course it    19   a situation. We should be taking measures to try and
20     happens.                                                 20   end a situation so that nobody gets hurt.
21     Q. So you would assume that somebody was following       21   Q. And things that would potentially escalate a
22     that policy.                                             22   situation would be officers placing themselves in
23     A. Yes.                                                  23   danger needlessly?
24     Q. Okay. Have you ever received training on the          24            MR. KELLEY:               Objection.
25     concept of unity of command?                             25   A. If an officer was placing themselves needlessly


                                                   Page 19                                                      Page 21
 1     A. Yes.                                                   1   in danger I would say yes.
 2     Q. What does that mean to you?                            2   Q. That would be contrary to your de-escalation
 3     A. Well, in an organization such as this it means         3   training; is that fair?
 4     that we operate on a quasi-military organizational        4              MR. KELLEY:                Objection.
 5     structure so there's ranks. And the person who has the    5                 Go ahead.
 6     rank is the person who is the leader.                     6   A. Depending on the situation I would say yes.
 7     Q. And when the leader, the highest ranking officer       7   Q. Well, can you imagine a situation where an
 8     involved -- right?                                        8   officer could needlessly place themselves in danger
 9     A. Yes.                                                   9   that would not be contrary to your de-escalation
10     Q. -- issues a command, you expect that command to       10   training?
11     be followed by all the other members of the unit that    11              MR. KELLEY:                Objection.
12     are operating with you at that time; is that fair?       12                 You can answer.
13     A. That's fair.                                          13   A. Police officers have to make decisions where
14     Q. No room for people to go off on their own and do      14   they have to protect public safety. And if that need
15     their own thing, correct?                                15   arises then the officer does have discretion to make
16              MR. KELLEY:               Objection.            16   those types of decisions, to put themselves in danger,
17     A. Police officers do have discretion. In my             17   yes.
18     position as a sergeant I don't have the opportunity to   18   Q. I'm asking you if placing themselves in danger
19     supervise everybody all the time. And certainly not      19   needlessly is contrary to your de-escalation training.
20     every task that we perform in the police department      20              MR. KELLEY:                Objection.
21     requires autocratic, you know, leadership.               21                 Go ahead.
22     Q. I understand that.                                    22   A. I'm not sure if I quite understand the question.
23     A. Officers do have discretion, but as a leader, as      23   Q. Well, de-escalation tactics are intended to
24     a sergeant, as the highest ranking officer, yes, I       24   limit, if you will, the use of force necessary to
25     would expect people to --                                25   apprehend a suspect or end a situation that you might


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 7 of 89. PageID #: 239

                                                   Page 22                                                       Page 24
 1     be involved in; is that fair?                              1   the North Coast Polytechnic Institute, and I believe it
 2     A. That's a very blanket statement, but, yes,              2   was at a Strongsville Fire Station, if my memory serves
 3     that's fair to say.                                        3   correct.
 4     Q. Well, there may be an opportunity to resolve a          4   Q. Were there a number of officers from the
 5     situation say with less than lethal force depending        5   Strongsville Police Department that went through the
 6     upon the tactics that are used as opposed to charging      6   same training at the same time?
 7     forward and escalating a confrontation; is that fair?      7   A. Yes.
 8               MR. KELLEY:             Objection.               8   Q. Did everybody go through the same training at
 9                 You can answer.                                9   the same time?
10     A. Again, depending on the situation, that may or         10   A. I assume, yes.
11     may not be fair.                                          11   Q. Was that mandated for everybody as far as you
12     Q. But the concept in general is to look for              12   know, mandated training?
13     opportunities to limit the amount of force necessary in   13   A. As far as I know it's mandated by the state that
14     an effort to resolve a situation as peacefully as         14   every officer has to go through that.
15     possible.                                                 15   Q. Did you keep any of the training materials from
16     A. Yes. I think we all want that, yeah.                   16   that?
17     Q. Okay. The training that you went through on            17   A. We are given a handout at that instructing
18     de-escalation tactics, where did you receive that?        18   course. I don't believe that I held onto it.
19     A. I know that we reviewed this, but off the top of       19   Q. So you don't think you have a copy of it as you
20     my head, I forget. If there's a form I could look at,     20   sit here today.
21     where I had it done.                                      21   A. No.
22     Q. You're saying you reviewed it as part of this          22   Q. Do you keep copies of any training materials for
23     litigation?                                               23   any training that you've received?
24     A. I reviewed it. I don't remember where I had it         24   A. I keep copies of the certificates that we
25     at. It was several years ago.                             25   receive upon completions. I have some training


                                                   Page 23                                                       Page 25
 1     Q.     Let me help you out here.                           1   documents. I don't have all of my training documents
 2                  (Thereupon, Plaintiff's Exhibit 1 to          2   saved.
 3              the deposition of SERGEANT SHAMUS KELLEY          3   Q. What sorts of training materials have you saved?
 4              was marked for identification.)                   4   A. I still have four large binders that we received
 5     BY MR. SCOTT:                                              5   in our basic police academy. And I do have some -- I
 6     Q. Sergeant Kelley, handing you what's been marked         6   don't know specifically, but I do have some other
 7     as Plaintiff's Exhibit 1, I believe it's captioned         7   training handouts that I received over the years.
 8     "Answer to Plaintiffs' First Set of Interrogatories        8   Q. But in --
 9     Directed to Defendant Shamus Kelley;" am I correct on      9   A. I have them in a file cabinet.
10     that?                                                     10   Q. In general you haven't made a point of keeping
11     A. That's correct.                                        11   all the training materials that you've received.
12     Q. And I think attached to the back of that are           12   A. That's correct. I don't have them all.
13     copies of training certificates and maybe even a          13   Q. May I have that back, please?
14     schedule of training?                                     14   A. Sure.
15     A. Yes.                                                   15   Q. Thank you.
16     Q. Does that help you recall your de-escalation           16         Do you ever review those training materials from
17     training?                                                 17   time to time?
18     A. Yes, thank you.                                        18   A. I don't remember the last time that I reviewed
19          It appears that my most recent training on this      19   them.
20     crisis de-escalation topic was on March 1st and 2nd of    20   Q. Would I be correct that your de-escalation
21     2016.                                                     21   training would be potentially applicable in any
22     Q. So about a year before this incident.                  22   situation?
23     A. Yes.                                                   23   A. Yes.
24     Q. And where did that training take place?                24   Q. Have you received any training on dealing with
25     A. It was, it took place -- it was instructed by          25   individuals in mental health crisis?


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 8 of 89. PageID #: 240

                                                 Page 26                                                          Page 28
 1     A. Yes, I have.                                           1   pursuit that I was in.
 2     Q. And what do you recall about that?                     2   Q. What was the longest pursuit that can you
 3     A. The training that I received was very basic, and       3   recall?
 4     what I recall being taught was that there are certain     4   A. I don't recall the year, but I recall I was in a
 5     mannerisms that we should be cognizant of that may        5   motor vehicle pursuit that started in Strongsville and
 6     indicate that a person has mental health issues or may    6   ended in Lodi.
 7     be in mental health crisis.                               7   Q. Okay.
 8     Q. Okay. What sorts of mannerisms?                        8   A. So actually now that I think about it, it was
 9     A. You're asking for specific things?                     9   similar. But that particular pursuit that I'm speaking
10     Q. What do you recall about that? You said there's       10   of in the past actually started in Cleveland, then it
11     specific things that you're taught to look for.          11   stopped, and then it started again in Strongsville.
12          I assume you carry that with you as you go out      12   Q. Okay.
13     in the field every day.                                  13   A. So maybe that's where my mind's going there.
14     A. Yes. I would say things like facial                   14   Q. Would you have joined it when it reached
15     expressions, body language expressions that would        15   Strongsville and then continued with it to Lodi? That
16     indicate that somebody's under duress or stress,         16   pursuit that you're referring to, the prior pursuit?
17     whether that be physical or mental stress.               17   A. That's what occurred, yes.
18     Q. And what specific facial expressions would you        18   Q. Tell me a little bit about that. What sort of
19     be looking for?                                          19   vehicle were you pursuing?
20     A. We were just taught to be cognizant of basically      20   A. The pursuit initiated somewhere in the West 80th
21     anything that does not seem normal.                      21   and Madison area in Cleveland where a -- it was a
22     Q. A blank look, a blank stare would be something        22   stolen car and it -- it was reported to us that it had
23     that didn't seem normal in some situations?              23   attempted to run over a Cleveland Officer and they
24     A. Depending on the situation that could be an           24   pursued the car 71 south.
25     indication, yes.                                         25        And then Strongsville joined in the pursuit. It

                                                 Page 27                                                          Page 29
 1     Q. Would somebody who is engaging in behavior that        1   pursued to Lodi and then eventually the car pulled over
 2     doesn't seem logical, would that be a suggestion that     2   and stopped and the two occupants, they were actually
 3     they might be in a mental health crisis?                  3   juvenile occupants, they were called out on the
 4     A. That could be, yes.                                    4   megaphone and they were taken into custody.
 5     Q. And, again, is your mental health training             5   Q. And the callout on the megaphone, is that
 6     something that would be applicable, potentially           6   referred to as a felony callout type stop?
 7     applicable in any situation?                              7   A. Yes.
 8     A. Potentially, yes, sure.                                8   Q. Tell me about felony callout stops, what is the
 9     Q. Do you know when the City of Strongsville early        9   training for or the protocol, if you will, for
10     warning system was originally adopted?                   10   performing a felony callout stop?
11     A. I don't.                                              11   A. It's training that's initiated in the police
12     Q. Do you know if it was adopted during the time         12   academy, so it's rather universal in that all police
13     that you were on the force, that is, after you had       13   officers are familiar with it.
14     joined the force?                                        14         It's a traffic stop situation, whether it stems
15     A. I don't know.                                         15   from a pursuit or just an individual who is, you know,
16     Q. Other than the March 7, 2017 pursuit have you         16   wanted for a felony.
17     been involved in any other vehicle pursuits?             17         The car is stopped, the police cars are behind
18     A. Yes.                                                  18   it, the person is called out on the megaphone and
19     Q. How many do you think you've been involved in?        19   placed into handcuffs.
20     A. I have not kept track, but it's been at least         20   Q. And does the felony callout stop provide, say, a
21     10.                                                      21   higher level of officer protection as opposed to
22     Q. And in terms of lengths of pursuits, duration of      22   rushing the vehicle?
23     pursuit, whether it be distance or time, how would       23   A. It is for the safety of everybody, yes.
24     those have compared to the March 7, 2017 pursuit?        24   Q. So it enhances officer safety and suspect
25     A. March 17 [sic] pursuit was not the longest            25   safety.


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 9 of 89. PageID #: 241

                                                  Page 30                                                       Page 32
 1     A. Yes.                                                   1   the condition of the police vehicle that we're driving
 2     Q. And safety of anybody else who might be in the         2   all the way to the safety of the public.
 3     area.                                                     3   Q. So certainly officer safety is a consideration
 4     A. That's correct.                                        4   in whether or not to maintain a vehicle pursuit; is
 5     Q. The idea being that the vehicle is now stopped,        5   that fair?
 6     you can sort of wait them out; is that the idea behind    6   A. That's fair.
 7     it?                                                       7   Q. Safety of other motorists who might be using the
 8              MR. KELLEY:               Objection.             8   roadways, correct? That's a consideration.
 9                  Go ahead.                                    9   A. Sure.
10     A. The thought behind it and the tactics behind it       10   Q. Weather conditions?
11     are to take the person into custody in a controlled      11   A. Yes.
12     environment.                                             12   Q. And the safety of the suspect vehicle and its
13     Q. Do you remember anything about the -- referring       13   occupants might also be a consideration; is that fair?
14     to this prior incident that ended in Lodi, you said      14   A. That's fair.
15     that some of the background information when it began    15   Q. If at any time you feel that maintaining a
16     at West 80th and Madison was that the vehicle had        16   pursuit presents an unreasonable risk of injury to
17     driven at a police officer. I assume a Cleveland         17   either yourself or other officers you can terminate the
18     Police Officer.                                          18   pursuit; is that fair?
19     A. Yes, that's what I recall.                            19   A. That is an option, yes.
20     Q. So at some point your understanding was that          20   Q. And if you felt that, I mean, as supervisor
21     there was a Cleveland Police Officer outside of their    21   involved in a pursuit, if you ever felt that
22     vehicle, or maybe even in their vehicle, that the        22   maintaining the pursuit presented an unreasonable risk
23     driver of the vehicle threatened with running them       23   of harm to yourself or other officers, you would
24     over?                                                    24   terminate the pursuit, wouldn't you?
25     A. I didn't have that information.                       25   A. I did have that option, yes.

                                                  Page 31                                                       Page 33
 1     Q. You said that there was some sort of                   1   Q. And you would do that, correct?
 2     communication that the vehicle had driven at other        2   A. Depending on the situation, that could be a
 3     police officers.                                          3   decision I would make, sure.
 4     A. That's correct, yeah, but I didn't -- we weren't       4   Q. Well, what additional factors would cause you
 5     given any specifics on that.                              5   not to make the decision to terminate the pursuit if
 6     Q. Okay. And do you remember anything about the           6   you felt that continuing it presented an unreasonable
 7     speed of that pursuit as you proceeded down from          7   risk of harm to yourself or other officers?
 8     Strongsville to Lodi?                                     8             MR. KELLEY:               Objection.
 9     A. I'm trying to recall. I remember that -- I             9                Go ahead.
10     actually can't recall. It was over 10 years ago.         10   A. I don't know if I can answer that question
11          I remember the felony callout because the           11   without specifics.
12     highway patrol was involved.                             12   Q. Well, and I guess I'm trying to find out the
13     Q. Okay.                                                 13   specifics that would cause you to say, no, we have to
14     A. I don't actually recall the pursuit.                  14   keep going even though I feel this is a danger to
15     Q. Was there ever any use of stop strips or              15   myself and other officers.
16     anything like that in the Lodi pursuit?                  16   A. I would say that would be depicted by the
17     A. No.                                                   17   situation itself.
18     Q. You're familiar obviously with Strongsville's         18   Q. Well, so would that be the reason for wanting to
19     pursuit policy, correct?                                 19   stop the vehicle? Would that be one of the things that
20     A. Correct.                                              20   you would consider?
21     Q. And what factors do you consider in determining       21   A. Say that again, please.
22     whether or not to maintain a pursuit, a vehicle          22   Q. Yeah, would the reason for stopping, wanting to
23     pursuit?                                                 23   stop the vehicle be part of your calculus in whether or
24     A. I'm aware of a number of factors that determine       24   not to continue a pursuit that you felt presented an
25     that. There are issues such as something as simple as    25   unreasonable risk of harm to yourself and other


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 10 of 89. PageID #: 242

                                                Page 34                                                        Page 36
 1   officers?                                                  1   Q. And since assuming your duties six weeks earlier
 2   A. The idea to pursue a vehicle just to stop it,           2   had you been involved in any other pursuits as the
 3   that doesn't register with me. I'm going to say no on      3   sergeant in charge prior to March 6, 2017?
 4   that.                                                      4   A. Yes.
 5   Q. That's not what I'm asking you.                         5   Q. And what pursuits were you involved in prior as
 6        You might be involved in a pursuit for any            6   sergeant?
 7   number of reasons such as a traffic offense, right?        7   A. I recall one particular chase that was initiated
 8   A. That's correct.                                         8   here in Strongsville and it ended when the vehicle
 9   Q. Or maybe somebody is trying to get away from the        9   crashed into a front yard on West 65th and I-71 and the
10   scene of a violent crime, that would be another reason    10   suspects fled on foot. I recall that pursuit.
11   for wanting to stop somebody, correct?                    11   Q. Do you know about when that was in relation to
12   A. That's correct.                                        12   the March 7 pursuit?
13   Q. And you certainly would not equate those two           13   A. We're only talking six weeks, so it was
14   things, would you? Saying that the need to apprehend      14   relatively close in there. And I remember it was cold
15   somebody running from a violent crime equates with        15   and snowy out so I'm going to say probably very early
16   trying to stop somebody for a traffic stop, would you?    16   in 2017.
17   A. Again, that's a pretty blanket statement and I'm       17   Q. And how did that begin? How were you involved
18   going to say that depending on the situation at the       18   in that? How did you become aware of that and then
19   time of the incident there would have to be               19   subsequently become involved in that pursuit?
20   determinations made.                                      20   A. That particular pursuit was initiated by Officer
21   Q. Well, isn't that one of the things that goes           21   Miller. He had attempted to stop the vehicle and they
22   into the calculus of whether or not to maintain a         22   immediately took off at a high rate of speed and got on
23   pursuit is the nature of the offense for which you're     23   71 north.
24   trying to stop the suspect vehicle?                       24   Q. Okay. And so I assume that there was some radio
25   A. That is a caveat to it, yes.                           25   communication that Officer Miller was involved in a


                                                Page 35                                                        Page 37
 1   Q. So it makes a difference whether you're trying          1   high speed pursuit on 71 north; is that how you became
 2   to stop a vehicle for a traffic stop, or you're trying     2   aware of it?
 3   to stop a vehicle because there's a suspect in there       3   A. No. I became aware of it in town here. It
 4   running from a violent crime, or there's a suspect in      4   initiated in town.
 5   there that you believe might be a danger to somebody       5   Q. So you were there -- did you spot the vehicle,
 6   else; isn't there a difference?                            6   did somebody else spot the vehicle?
 7   A. It's very subjective, but there can be a                7   A. No. Officer Miller spotted the vehicle, Officer
 8   difference, yes.                                           8   Miller attempted to stop the vehicle and the vehicle
 9   Q. Let me ask you about March 6th of 2017.                 9   fled at a high speed. I was never involved directly in
10        You said that you'd been a sergeant for about        10   the pursuit.
11   six weeks; is that correct?                               11        When the vehicle crashed in the area of West
12   A. That's correct.                                        12   65th and I-71 I drove there at regular speed to that
13   Q. And I take it you became a sergeant by passing         13   scene.
14   an exam of some kind or something like that?              14   Q. So would your role have been more of monitoring
15   A. That's correct.                                        15   it over the radio?
16   Q. And was there any sort of training that was            16   A. That's correct.
17   afforded to you after you became a sergeant to help you   17   Q. You were never physically present in your own
18   with your supervisory duties?                             18   vehicle following along.
19   A. I had received some on-the-job training, and at        19   A. That's correct.
20   the time of this incident on March 17 [sic] I was in      20   Q. Were there any other officers other than Officer
21   the process of receiving on-the-job training as it        21   Miller involved in that particular pursuit?
22   relates to administrative duties.                         22   A. Yes.
23   Q. Okay.                                                  23   Q. Who else was involved in that?
24   A. But there is no formal training period for new         24   A. I remember an officer, Officer Glover who's a
25   sergeants.                                                25   Strongsville officer, I remember. I remember that that


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 11 of 89. PageID #: 243

                                                   Page 38                                                     Page 40
 1     vehicle was road spiked by a state trooper somewhere in    1   Q. Would there be a file somewhere on that
 2     the area of West 130th and 71.                             2   investigation?
 3          Off the top of my head that's all I can recall.       3   A. I would assume.
 4     Q. So those two officers, Officer Miller and               4   Q. How would it be labeled? How would it be
 5     Officer Glover are the only two that you recall being      5   stored?
 6     involved?                                                  6   A. In an administrative case file, it's kind of
 7     A. That's who I recall, yeah.                              7   like a manila type folder.
 8     Q. And, I'm sorry, I'm not familiar with the roads,        8   Q. You do it by number, by name, by date?
 9     do you know approximately how long that pursuit lasted     9   A. All of the above, yeah. There's a number
10     from beginning to end?                                    10   assigned to it, there's a date assigned to it.
11     A. I don't recall. I know that the vehicle was            11   Q. So if I wanted to look at that I'd have to know
12     traveling at a high rate of speed. I don't know the       12   what date this pursuit occurred, or I'd have to know
13     time, though.                                             13   the name of the suspect? How would I access it?
14     Q. Was it your understanding that Officer Miller          14   A. Any one of those ways, you know, the name, the
15     wanted to stop the vehicle for speed? Was that the        15   date.
16     reason for following and attempting to stop the           16           MR. KELLEY:               Could we go off
17     vehicle?                                                  17           the record for a second?
18     A. I don't remember. There was -- I don't remember        18               (Thereupon, there was a discussion
19     the reason.                                               19           off the record.)
20     Q. And you said stop strips were deployed in that         20   BY MR. SCOTT:
21     case?                                                     21   Q. Do you know if the suspect in this earlier
22     A. I remember, yes.                                       22   pursuit was injured as a result of the crash?
23     Q. Also by the Ohio State Highway Patrol?                 23   A. I remember him coming back to the city jail. I
24     A. Correct.                                               24   don't believe he was injured.
25     Q. And the vehicle subsequently crashed?                  25   Q. The fact that he came to the city jail would

                                                   Page 39                                                     Page 41
 1     A. Not as an immediate result of being road spiked.        1   suggest to you that he didn't require medical
 2     Q. How far after it was spiked is it your                  2   treatment; is that what you're telling me?
 3     understanding that the vehicle crashed?                    3   A. Correct.
 4     A. I recall that it was road spiked in the area of         4   Q. Again, turning your attention to March 6,
 5     West 130th on 71 northbound. The vehicle exited West       5   2017 --
 6     65th, made a left at the dead end, made an immediate       6             MR. KELLEY:               March 7?
 7     right on that side street and that's where it crashed.     7             MR. SCOTT:               Well, March 6
 8     In one of those front yards.                               8             because this event occurred in the early
 9     Q. Was the suspect apprehended?                            9             morning hours, as I understand it, during
10     A. Eventually, yes.                                       10             the shift that would have begun March 6th
11     Q. Adult? Juvenile? Do you know?                          11             and ended March 7th.
12     A. I believe he was a young adult.                        12   BY MR. SCOTT:
13     Q. Do you know if there was any contact between the       13   Q. Is that correct?
14     suspect vehicle and the Strongsville vehicles in that     14   A. Correct.
15     other pursuit?                                            15   Q. So I understand you were working what you call
16     A. I don't recall.                                        16   third shift? Night shift?
17     Q. May or may not --                                      17   A. Correct, yes.
18     A. I don't recall that there was.                         18   Q. And my understanding is that third shift here
19     Q. Was there any, to your knowledge, any follow-up        19   runs from about 22:00, if we're doing it in military
20     investigation of the pursuit and its ultimate outcome     20   time, to 08:00 the next day; is that fair?
21     made by the Strongsville Police Department?               21   A. Correct.
22     A. I'm sure that there was.                               22   Q. So 10:00 at night, eight o'clock in the morning
23     Q. And do you know what that outcome was, the             23   the next day; is that correct?
24     result of that investigation?                             24   A. That's correct, yeah.
25     A. I don't recall. It was nothing extraordinary.          25   Q. And you would report to your shift sometime


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 12 of 89. PageID #: 244

                                                  Page 42                                                        Page 44
 1     around ten o'clock or something like that.                 1   I obviously forgot to turn it back on because there's
 2     A. Ten o'clock is starting time, yes.                      2   no audio in my portion of the pursuit.
 3     Q. Would you have worked any other secondary               3         I remember going -- after doing some desk duties
 4     employment or anything like that earlier that day?         4   I remember going out into my squad car, taking a lap
 5     A. I work very little secondary employment, so I           5   around the city and then going down to the interstate.
 6     don't recall, but most likely no.                          6   And that's just before this incident began.
 7     Q. Anything special about that day that stands out         7   Q. And this incident began around what, two o'clock
 8     as you began your shift that evening?                      8   in the morning? 2:30 in the morning? Something like
 9     A. No.                                                     9   that?
10     Q. How many other Strongsville Police Officers are        10   A. I believe it was 2:30, 2:35 in the morning.
11     on duty during the third shift?                           11   Q. So you went down to do just sort of basic
12     A. Every day there has to be a minimum of five            12   traffic patrol?
13     patrol officers. Sometimes we have as many as eight.      13   A. Yes.
14     On this particular night I don't remember how many were   14   Q. And what do you recall? What were the weather
15     working.                                                  15   conditions like that night?
16     Q. As sergeant how many of those officers would you       16   A. I recall that it was pretty mild with the
17     have had supervisory authority over?                      17   exception of some light rain. That's pretty much it.
18     A. Basically all of them.                                 18   I do remember -- I remember, you know, like rain.
19     Q. And there's no other sergeant on duty at night         19   Q. Kind of misting rain?
20     when you're on duty; is that correct?                     20   A. Yeah, rain on the windshield.
21     A. There sometimes is.                                    21   Q. And the specific area that you were patrolling,
22     Q. Was there another sergeant on duty this                22   were you patrolling traffic on 71, or were you
23     particular night?                                         23   patrolling other road traffic and highway? What cars
24     A. Yes, there was.                                        24   were you specifically monitoring?
25     Q. Who was that?                                          25   A. When I went down to the interstate?

                                                  Page 43                                                        Page 45
 1     A. His name is Ronald Nettles and he is also a             1   Q. So were you parked on the interstate?
 2     sergeant. He has been a sergeant for approximately         2   A. I first took a lap around the city, then I went
 3     four or five years now.                                    3   down to the interstate and I parked in that middle area
 4     Q. Would you and Sergeant Nettles or whoever the           4   that's called a crossover where you typically see --
 5     sergeant might be that's on duty share supervisory         5   Q. Okay. About what mile marker is that; do you
 6     duties over any other patrol officers who might be on      6   know?
 7     duty at that time; is that how it works?                   7   A. I believe it's 230.
 8     A. That's how it works.                                    8   Q. And am I correct that the mile markers decrease
 9     Q. So you don't have your own platoon that's just          9   in value, if you will, they go down in number as you
10     simply assigned to you.                                   10   head south; is that correct?
11     A. That's correct. If I was working by myself, I          11   A. Correct.
12     would solely supervise all of them. In the event that     12   Q. So as you're heading towards southern Ohio, the
13     another sergeant is there, we share duties.               13   numbers are going down.
14     Q. And what do you recall about that evening? I           14   A. That's correct.
15     mean, you get to work, you go on duty, what do you        15   Q. And were you facing then, were you watching
16     remember?                                                 16   northbound traffic?
17     A. Specifically I remember that -- that I remember        17   A. I was.
18     when I was at my desk my microphone pack was, the alarm   18   Q. And what were the overall traffic conditions
19     was going off, because when the microphone pack that is   19   like on 71 that early morning as you were sitting
20     attached to the dashboard camera is out of range of the   20   there?
21     police car, it will give an alarm.                        21   A. It was very light, as I recall. Light traffic.
22         And I remember that I was at my desk doing desk       22   Q. Is that typical?
23     work and my alarm was going off, so I shut the            23   A. Typical.
24     microphone pack off. It's battery operated.               24   Q. And what did you see next?
25         And then of course obviously we learn later that      25   A. I was monitoring traffic and I saw traffic


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 13 of 89. PageID #: 245

                                                    Page 46                                                      Page 48
 1     moving.                                                    1   A. Probably closer to two or two-and-a-half I would
 2          Are you referring to --                               2   think. I'm guesstimating.
 3     Q. Well, let me ask you this, prior to becoming            3   Q. I appreciate that. I think you told me that you
 4     alerted to the van that Roy Evans was driving, prior to    4   were close to 230, mile marker 230; is that fair?
 5     that did you make any traffic stops?                       5   A. Yeah, that's fair to say. I don't know exactly.
 6     A. I don't recall making any traffic stops.                6   Q. It is where it is, but you think it might be
 7     Q. So would the van that Mr. Evans was operating,          7   around 228 or so.
 8     that was the first traffic stop you initiated that         8   A. Yeah.
 9     evening as you sat there on 71 northbound.                 9   Q. Okay. And so you pull out to follow the van?
10     A. That's what I remember, yes.                           10   A. Correct.
11     Q. Tell me about that, how did you become aware of        11   Q. Stop the van?
12     the van and what did you do?                              12   A. Yes.
13     A. I saw a pair of headlights approaching my              13   Q. And you saw the van go around two
14     location from the south heading north on 71, and it was   14   tractor-trailer rigs, right?
15     in the high speed lane, the number 1 lane. And I          15   A. Yes.
16     remember seeing two tractor-trailers traveling in a       16   Q. Did the van appear to maintain its lane of
17     line in the middle lane.                                  17   travel as it did that, as it passed those two
18          And I could tell from a distance that the pair       18   tractor-trailer rigs?
19     of headlights that were in that number 1 high speed       19   A. I saw -- when I pulled out I saw the van go from
20     lane were moving much faster than the tractor-trailers    20   the high speed lane and in one motion get off the exit
21     because I saw the van -- or I saw the headlights, I       21   ramp.
22     should say, I didn't know it was a van at the time.       22   Q. That's not a totally unfamiliar maneuver, is it,
23     But I saw the headlights passing those                    23   if somebody becomes aware that possibly they've been
24     tractor-trailers.                                         24   clocked going over the speed limit, that they might try
25          So when the van got into my proximity I              25   and exit the highway to not get a traffic ticket?

                                                    Page 47                                                      Page 49
 1      activated my radar which shoots a radar beam. And I       1   A. I've seen that before, yes.
 2      was able to ascertain that I got a radar lock on that     2   Q. And so this particular van, as soon as you
 3      set of headlights as doing 80 miles an hour.              3   pulled out, it took the next available exit off the
 4      Q. Okay.                                                  4   highway; is that what you're telling me?
 5      A. When the van got closer, it's a very dark, unlit       5   A. Yes.
 6      stretch of highway. When the van passed me, I             6   Q. Okay. And how far -- was that Pearl Road, or
 7      recognized it as a Ford Econoline van because that's      7   what was the exit?
 8      what we had when I was a kid.                             8   A. That's Royalton Road which is 82.
 9      Q. You clocked it at 80 miles per hour.                   9   Q. Royalton Road.
10      A. That's correct.                                       10   A. Yeah.
11      Q. And what is the posted speed limit in the area        11   Q. So it got off on Royalton Road?
12      where you were monitoring?                               12   A. Yes.
13      A. 60.                                                   13   Q. And do you know approximately what mile marker
14      Q. At what point does -- I know the speed limit on       14   Royalton Road is?
15      71 changes at some point to 70 or whatever.              15   A. I think that's exit 231, so that would be 231
16          Did you know how far up the road traffic is          16   mile marker.
17      going, say, at a greater speed, 70 miles an hour? When   17   Q. So within a mile of you initiating this pursuit
18      does it drop down to 60; if you know?                    18   the van got off on Royalton Road.
19      A. Coming north?                                         19   A. Yes.
20      Q. Yes, sir.                                             20   Q. And was there any other traffic on the exit ramp
21      A. It turns from 70 to 60 at the Medina/Cuyahoga         21   as the van got off that you recall?
22      County line.                                             22   A. No, there was no other traffic.
23      Q. Do you know about what mile marker that is?           23   Q. And I take it you were behind the van as it went
24      A. It has to be around the 229 or 228.                   24   up the exit ramp?
25      Q. So maybe a mile or two before you saw the van.        25   A. I was quite a bit behind it. I was still


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 14 of 89. PageID #: 246

                                                Page 50                                                       Page 52
 1   accelerating up to speed trying to pursue it, and when     1   Q. And you're able to keep eyes on the van the
 2   I say pursue, no lights and sirens, just basically you     2   whole time.
 3   got to floor the accelerator to catch up to a car like     3   A. When it got to the top of the ramp and went
 4   that.                                                      4   through the red light and turned left, I lost sight of
 5   Q. Sure. You're going from zero to whatever                5   it.
 6   they're going.                                             6   Q. Okay. When did you next see the van?
 7   A. Correct.                                                7   A. I got to the top of the ramp, I went through the
 8   Q. And you try to close the gap.                           8   red light, I turned left and I saw nothing but empty
 9   A. Yes.                                                    9   lanes of travel. There was zero traffic on Royalton
10   Q. Okay. Did you call out your speeds during that         10   Road.
11   particular part of the pursuit?                           11   Q. Did you have your lights and sirens on at this
12   A. No. It actually wasn't a pursuit as we know by         12   point?
13   definition. I don't want to get lost in translation.      13   A. I did at this point. I turned them on about
14        When I saw pursuing, I was just pedal to the         14   halfway up the ramp.
15   metal trying to catch up to it.                           15   Q. So there's no -- would that be Royalton Road
16   Q. And then you were going to initiate a traffic          16   then that you're turning left onto?
17   stop once you got close enough.                           17   A. Yes.
18   A. Correct.                                               18   Q. And there's no traffic in either -- no other
19   Q. And I know that in prior statements there's been       19   traffic in either direction on Royalton Road that you
20   discussion about speeds of maybe 90 all the way up to     20   see.
21   100 miles per hour on the northbound portion of this      21   A. That's correct.
22   pursuit, and you understand what I mean by that,          22   Q. And what happens next?
23   correct?                                                  23   A. So I know that because everything is a straight,
24   A. Yes, yes.                                              24   flat shot, I would have been able to see the van ahead
25   Q. Was that the speed you were going?                     25   of me. So I knew it didn't continue on State Route 82.

                                                Page 51                                                       Page 53
 1             MR. KELLEY:               Objection.             1         Off to the right, when you make that left off
 2                 Go ahead.                                    2   the top of the ramp there's an entrance ramp to get
 3   A. I would have to say yes.                                3   back on 71 north. So I surmised that he got off the
 4   Q. Well, you're trying to catch up to the van.             4   interstate and got right back on the interstate.
 5   A. Yes.                                                    5   Q. And you said to get back onto 71 north, do you
 6   Q. So not only do you have to match the van's speed        6   mean south, or was it to get back on this north?
 7   but you have to close the gap between you and the van;     7   A. North.
 8   is that correct?                                           8   Q. Okay. Because you had been proceeding north
 9   A. Yes.                                                    9   before.
10   Q. Okay. So you see the van go up the exit ramp at        10   A. Yes. So he got off at -- northbound, got off at
11   North Royalton Road?                                      11   82 and then jumped right back on northbound, if that
12   A. Correct.                                               12   makes sense.
13   Q. Which is also Route 82.                                13   Q. I see. Okay.
14   A. Correct.                                               14   A. So I got to the top of the ramp to head back
15   Q. And is there any traffic between you and the van       15   down onto the interstate. And when I was at the top of
16   at this point?                                            16   the ramp I saw the van at the bottom of the ramp
17   A. No.                                                    17   merging back into the lanes of 71.
18   Q. And what do you see the van do next?                   18   Q. And as the van merged back into the lanes, it's
19   A. Well, when I'm approximately at the bottom of          19   still going northbound on 71, correct?
20   the ramp trying to catch up to the van, the van, I see,   20   A. Correct.
21   gets to the top of the ramp, and the ramp kind of does    21   Q. As it merged back in was there any other traffic
22   a little S, so it's not a straight shot. You still        22   on the road?
23   have to cover some ground.                                23   A. I don't recall. I can only have a visual image
24         I see it go through the red light at the top of     24   of that van at the bottom of the ramp.
25   the ramp and make a left.                                 25   Q. Well, would it be fair to say that you don't


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 15 of 89. PageID #: 247

                                                    Page 54                                                       Page 56
 1     recall any traffic having to get out of the way of the      1   back on 71 north and you've gotten the license plate
 2     van as it merged back onto 71 northbound?                   2   and you were not able to see inside the van at that
 3     A. Right.                                                   3   point in time.
 4     Q. That's correct?                                          4   A. That's correct.
 5     A. I didn't see any evasive actions.                        5   Q. Have any other cars joined you, any other
 6     Q. I take it then you follow the van down the ramp          6   Strongsville Police cars joined you in the pursuit at
 7     back onto 71 northbound.                                    7   this point? We just reentered the pursuit -- we just
 8     A. That's correct.                                          8   reentered 71 north.
 9     Q. Do you have a recollection as to maybe how close         9   A. No, I was by myself.
10     you are to the van at this point?                          10   Q. But you had radioed that you were involved in a
11     A. Well, I was able to catch up to the van rather          11   pursuit.
12     quickly because the car I was driving was actually         12   A. Yes.
13     brand new, the squad car I was driving was brand new,      13   Q. And had you asked for assistance at that point?
14     so I caught up to it very quickly.                         14   A. I did.
15          At this point we're doing about a hundred miles       15   Q. Okay. And as you followed the van continuing on
16     an hour, and the van had no headlights on anymore.         16   71 north, do you recall what lane of travel you were
17     Q. And are you still closing the distance between          17   in?
18     yourself and the van when you're going a hundred miles     18   A. I don't recall. I have to watch the video
19     per hour?                                                  19   again.
20     A. No. I believe that I had gotten to the back of          20   Q. Were you and the van in the same lane of travel,
21     the van rather quickly and we were traveling at that       21   that is, were you directly behind it?
22     speed together.                                            22   A. I remember taking a position where I was
23     Q. And about how many car lengths would you have           23   actually kind of straddling a lane so that my lights
24     been maintaining this -- it's a pursuit now, right?        24   were shining into his side-view mirror.
25     A. It is a pursuit. I did call it at this point.           25   Q. Okay.

                                                    Page 55                                                       Page 57
 1      Q. About how many car lengths would you have been          1   A. I don't remember what lane that was.
 2      maintaining in this pursuit?                               2   Q. Did the van appear to maintain its lane of
 3      A. Initially I got in close because I wanted to            3   travel, whatever lane that may have been.
 4      read the license plate, but then once I was able to get    4   A. At this point I recall -- again, I'd have to
 5      the license plate, the Pennsylvania license plate, I       5   confer with the video, but I don't remember there being
 6      then backed off to probably two car lengths I'm            6   a lot of traffic and I believe that he was relatively
 7      guessing.                                                  7   in the same lane.
 8      Q. Would two car lengths be about 20 feet?                 8   Q. The pursuit continues north on 71 to what point?
 9               MR. KELLEY:               Objection.              9   A. We pass the Ohio Turnpike exit and then the next
10               MR. SCOTT:                I'm just               10   exit after that is the Pearl Road Middleburg Heights
11               trying to understand what --                     11   exit, exited there.
12               MR. KELLEY:               Yeah, we can           12   Q. Is that about mile marker 234?
13               disagree over what a car length is.              13   A. I am going to assume, yes.
14               MR. SCOTT:                Exactly.               14   Q. And the van exits on Pearl Road.
15      A. Whatever the video shows.                              15   A. Yes.
16      Q. All right. Were you able to see inside the van         16   Q. And you're still more or less directly behind
17      at all?                                                   17   the van; is that fair?
18      A. I was not able to see inside the van until we          18   A. Yes.
19      got off the interstate for the first time -- well,        19   Q. Okay.
20      this would have been the second time.                     20   A. This is when I first see Mr. Evans.
21      Q. You're telling me that you were not able to see        21   Q. And is that going up the exit ramp?
22      inside the van until after the van had reentered 71       22   A. It's a downward exit ramp that goes to Pearl
23      north from Royalton Road.                                 23   Road. And at the bottom of this ramp there's just a
24      A. No, I'm getting ahead of myself.                       24   stop sign.
25      Q. Let's just talk about this point in time, we're        25        And Mr. Evans was stopped checking left and


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 16 of 89. PageID #: 248

                                                   Page 58                                                         Page 60
 1     right, and it was at that point where I stayed in that      1   maybe 500 feet, and then there's an entrance ramp to
 2     straddle position off to his left and I saw                 2   get on 71 south. He took that ramp, that entrance
 3     Mr. Evans' side profile in his left side-view mirror.       3   ramp.
 4     Q. Well, let me understand that.                            4   Q. Again, any other traffic on the entrance ramp to
 5          Mr. Evans brought his van to complete stop at          5   71 southbound now?
 6     the stop sign?                                              6   A. I don't recall, no. I'm going to say no.
 7     A. He did.                                                  7   Q. And you continued to maintain a couple car
 8     Q. And from your observation it appeared to you             8   lengths behind the van?
 9     that Mr. Evans was checking traffic in either direction     9   A. Again, I'd have to look at the video, but, yeah.
10     to see if he could cross onto Pearl Road?                  10   Q. So the pursuit now gets back onto 71 now
11     A. Yes. I got the impression that he was checking          11   southbound at approximately mile marker 234.
12     cross-traffic so that he could keep going.                 12   A. That's correct.
13     Q. And was there any cross-traffic?                        13   Q. Is that right?
14     A. I believe that there was not.                           14   A. That's correct.
15     Q. So Mr. Evans would have brought the van to a            15   Q. And about how long has the pursuit been going on
16     complete stop, checked for traffic, and then proceeded     16   at this point?
17     through.                                                   17   A. I don't have an exact number. Couple minutes.
18     A. He made a left turn, yes.                               18   Q. And as the van and yourself merge back onto 71
19     Q. And made a left-hand turn.                              19   southbound is there any traffic that you have to
20     A. Yes.                                                    20   maneuver around?
21     Q. So Pearl Road would be an east/west road?               21   A. I do recall that there was, like I recall seeing
22     A. Pearl Road is north/south.                              22   a tractor, big truck of some kind. I don't know if it
23     Q. North/south.                                            23   was a box truck or a tractor-trailer. I recall going
24     A. So he would have continued, he would have gone          24   around that.
25     south making a left turn.                                  25   Q. And obviously the van went around it as well,

                                                   Page 59                                                         Page 61
 1      Q. But he would have had to cross over two lanes of        1   correct?
 2      traffic, northbound traffic.                               2   A. Correct.
 3      A. Correct.                                                3   Q. And as the van and your cruiser passed the
 4      Q. And he was able to do that without -- he was            4   tractor-trailer rig or truck, whatever it was, did that
 5      able to do that safely, right?                             5   vehicle, the truck, have to take any evasive action,
 6      A. He did it, yes.                                         6   swerve or brake or otherwise to accommodate the van
 7      Q. Did you slow or stop at the stop sign?                  7   passing it?
 8      A. I was right behind Mr. Evans' van, so, yes, I           8   A. I don't recall. I'd have to look at the -- the
 9      stopped.                                                   9   video would clearly show if that driver brakes.
10      Q. So there was a moment in time when both vehicles       10   Q. I watched the video, it doesn't appear that the
11      were stopped at the stop sign?                            11   truck takes any evasive action or has to take any
12      A. Yeah, I remember being able to ascertain his           12   evasive action.
13      side profile through the left side-view mirror, but it    13   A. Okay.
14      was not a -- it was him checking traffic to keep going.   14   Q. It appears that both your vehicle and the van
15      It wasn't him stopping.                                   15   are able to pass it safely without interfering with its
16      Q. Does the fact that Mr. Evans stopped at the stop       16   travel.
17      sign and checked traffic hold any significance for you?   17   A. Understood.
18      A. At the time it didn't, other than                      18   Q. Is that your recollection?
19      self-preservation, I guess. He didn't want to get         19   A. Yeah, if that's what you saw, I believe you,
20      struck by an oncoming car.                                20   yes.
21      Q. He proceeds southbound on North Royalton --            21   Q. And I listened to the statement you gave to the
22      excuse me, proceeds southbound on Pearl, and then what    22   Bureau of Criminal Investigation, and you describe this
23      happens?                                                  23   southbound leg of the pursuit, if I can use that
24      A. When you make a left-hand turn at that                 24   term --
25      intersection you travel about a couple hundred feet,      25   A. I understand.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 17 of 89. PageID #: 249

                                                  Page 62                                                       Page 64
 1   Q.     -- as being more controlled.                        1         At that point did Mr. Evans appear to maintain
 2         Do you remember using that phrase?                   2   his lane of travel, whatever lane that may have been?
 3   A. I remember.                                             3   A. Initially, yes, but then in the next couple
 4   Q. And I think you were referring to as this               4   miles after that, no.
 5   pursuit turns southbound and continues southbound the      5   Q. Okay. At what point do other Strongsville
 6   speeds are somewhere around 80, 85 miles per hour; is      6   Police Officers join in the pursuit?
 7   that your recollection?                                    7   A. Shortly after the south leg of the pursuit
 8   A. I recollect -- that is correct, but also I              8   began, all of the officers that were heading north to
 9   remember being down to in the 70s as well.                 9   come assist me, we then were coming at them, so to
10   Q. And you recall that the traffic conditions were        10   speak.
11   fairly light; is that correct?                            11   Q. Okay. Did they turn around through some --
12   A. I do recall that there was traffic and I do            12   through the median or something, some cross-over point?
13   recall that it's safe to say that it was light, yes.      13   A. Yes.
14   Q. Given the conditions that existed as this              14   Q. Do you know about where that was that they
15   pursuit proceeded southbound at this particular moment,   15   joined in the southbound leg of the pursuit?
16   and we can talk about that being entry onto 71            16   A. I believe it was north of the Ohio Turnpike in
17   southbound at Pearl Road, you didn't feel that this       17   between the Pearl Road exit and Ohio Turnpike exit, but
18   pursuit presented any sort of unreasonable risk to        18   it's approximate.
19   yourself, did you?                                        19   Q. So somewhere around maybe mile marker 233, 232,
20   A. At that time, not to myself, no.                       20   something like that?
21   Q. Did you believe that this pursuit presented any        21   A. That's safe to say, yeah.
22   sort of unreasonable risk to other motorists?             22   Q. I want to ask you, do you recall how many
23   A. Yes, I did believe that, yeah.                         23   Strongsville Police Officers joined in the pursuit
24   Q. And what did you see that -- was it just the           24   initially?
25   speed of the pursuit? What made you think it was          25   A. I don't know the exact names of the officers who


                                                  Page 63                                                       Page 65
 1   unreasonable to other motorists?                           1   initially joined the pursuit. I knew that at one point
 2   A. I believe that all vehicle pursuits are                 2   on the south leg I had discovered that there was --
 3   inherently dangerous to the public safety. I think the     3   there was either six including me, or six plus me. I
 4   supreme court agrees with that.                            4   can't remember.
 5   Q. But, again, that's part of the calculus in              5        The number six was in my head and I knew that
 6   determining whether or not to maintain the pursuit,        6   that was too many and I called a couple cars off.
 7   correct?                                                   7   Q. The cars that remained, and I believe there were
 8   A. That's a fair statement, sure.                          8   four including yourself --
 9   Q. And if you really thought that it was life              9   A. Including myself, yes, right. Right.
10   threatening to other motorists wouldn't you terminate     10   Q. So let's just talk about the four that remained.
11   the pursuit?                                              11        How were those cars positioned? How were the
12   A. Again, that's a pretty blanket question and            12   Strongsville Police cars positioned relative to the
13   you're asking for a pretty subjective and a pretty --     13   van?
14   pretty -- you're asking a very broad question asking      14   A. I remember that I backed off a little bit
15   for a very specific answer.                               15   because there was Officer Plut, Officer Vlna, Officer
16   Q. Well, let's just talk about this pursuit.              16   Miller, and I remember taking kind of a backseat to the
17        I mean, did you ever think at this point when        17   pursuit, and the video will show that. I kind of back
18   we're southbound on 71, we've just gotten back on from    18   off behind some police cars.
19   Pearl Road, did you think at that point in time that      19        And that's how the pursuit continued in that
20   this pursuit needs to terminate because it presents an    20   southbound leg because I did, you know, have a
21   unreasonable risk of danger to other motorists on the     21   cognitive -- I do remember having a cognitive thought
22   road?                                                     22   that, you know, I'm the supervisor, so I should back
23   A. No, I didn't. Clearly I didn't think that              23   off of this and oversee this.
24   because the pursuit continued.                            24   Q. Okay. Let me just stop you there, if I may.
25   Q. You continued it.                                      25        At this juncture, so there's, again, a total of


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 18 of 89. PageID #: 250

                                                    Page 66                                                        Page 68
 1      four Strongsville Police Officers including yourself       1   Police cruiser more or less to the side, driver's side
 2      involved in this, am I correct that at this point the      2   of the van, another more or less to the passenger side
 3      only offense that you're aware of for stopping the         3   of the van, and another behind the van? Do I have that
 4      vehicle would be traffic violations of speeding and        4   correct?
 5      possibly fleeing?                                          5         Say immediately before you give this order to
 6      A. Yes.                                                    6   attempt the rolling roadblock.
 7      Q. Okay. You didn't have any other reason for              7   A. I mean, I recall that -- I recall all of us were
 8      stopping the vehicle, correct?                             8   behind the van. I don't recall exactly what lanes
 9      A. Well, the van, it was the initial probable cause        9   everybody was in. I'd have to watch the video again.
10      for the speed.                                            10   Q. Prior to initiating the rolling roadblock,
11      Q. Yes.                                                   11   though, did any of the Strongsville cruisers position
12      A. When the van had got off at 82 and got back on         12   themselves to be more or less at the side of the van?
13      82, or at -- got off at 82 and got back on at 82 he had   13   A. Yes. And I don't recall who was on the left
14      turned his lights off. So I determined that, you know,    14   side, if that's what you're asking.
15      that was definitely a safety issue.                       15   Q. You just recall that there was a --
16      Q. Also be a traffic violation?                           16   A. That's the logistics behind it. You surround it
17      A. It's an equipment violation, yeah, so to speak,        17   so somebody --
18      yeah.                                                     18   Q. And for how long? Did you know when this began,
19      Q. So you back off so that you can take sort of           19   what mile marker when it began that there were cruisers
20      more of a supervisory role to monitor the pursuit,        20   on either side of the van?
21      correct?                                                  21   A. It's in that couple mile stretch between Pearl
22      A. That's correct.                                        22   -- I don't recall exactly.
23      Q. And you let the other three cruisers, do they go       23   Q. Couple miles stretch between Pearl and when the
24      in front of you more or less, further southbound than     24   other officers joined in?
25      you?                                                      25   A. The other officers had joined in, and I don't

                                                    Page 67                                                        Page 69
 1     A. I remember ascertaining that there was Officer           1   recall if it was before -- we're traveling south on 71.
 2     Plut, Officer Vlna, there was me there as the               2   I don't recall if it was before 82 or just after 82
 3     supervisor, and I remember that I made a mental check       3   that we attempted our first boxing in.
 4     that Officer Miller was there, and he's obviously a         4         I want to say it was before 82 heading south.
 5     canine officer so he has, you know, a dog. So I             5   Q. And do you know what sort of distance you
 6     remember ascertaining that was my little core team          6   covered as you and the other officers attempted this
 7     there.                                                      7   first boxing in? Is that something that went on for a
 8     Q. So you're just trying to assess what sort assets         8   couple of miles, or less than a mile? Do you know how
 9     you have now at your disposal; is that what you're          9   long that --
10     telling me?                                                10   A. I would say definitely less because it ended
11     A. You now, my mind -- actually my mind was moving         11   very quickly after I told everybody to back off. We
12     quite a bit during this time, like thinking of             12   started to jockey into position and Mr. Evans
13     strategies and scenarios and how we were going to          13   sideswiped to the right and hit Officer Miller's car.
14     handle this situation.                                     14   Q. Did you see the contact between the van and
15           So it was about this time that I decided with        15   Officer Miller's car?
16     the headlights off and some light traffic that we were     16   A. I did, yeah.
17     going to try a boxing in maneuver.                         17   Q. Did you see any other contact between Officer
18           So I don't remember exactly what the radio           18   Miller's car and the van, other than that initial
19     traffic was but I basically gave the order to try and      19   sideswiping that you're talking about?
20     surround this car and to slow it down.                     20             MR. KELLEY:             At what point?
21     Q. And this is, I think it's referred to in some of        21   BY MR. SCOTT:
22     the documents as a rolling roadblock.                      22   Q. Within moments of the first contact.
23     A. Correct. That's correct.                                23   A. I recall that Mr. Evans sideswiped Officer
24     Q. Now, before we get to that, you drop back.              24   Miller's car and then we backed off. I don't recall
25           Am I correct that there was one Strongsville         25   any other vehicle contact at this point.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 19 of 89. PageID #: 251

                                                Page 70                                                         Page 72
 1   Q. And when this sideswiping went on, where were           1        It's just something that we always do, we call,
 2   you positioned relative to the van?                        2   we have the dispatchers call and it gets orchestrated
 3   A. I have a mental image in my head that I'm back          3   that way.
 4   and offset to the left.                                    4   Q. So you were able to radio dispatch and say, see
 5   Q. So you would not have had a clear line of sight         5   if Ohio Highway Patrol is out there and if they can put
 6   between the two vehicles as they headed southbound side    6   down stop strips, or something to that effect.
 7   by side; is that fair?                                     7   A. Yes.
 8            MR. KELLEY:              Objection.               8   Q. Would you have issued -- were you the one issuing
 9                Go ahead.                                     9   that directive, or was somebody else doing that?
10   A. I saw the maneuver that Mr. Evans made, but as a       10   A. I believe that I said let's back off until we
11   clear picture line of sight of the collision that         11   get spike strips, and I think that in and of itself got
12   occurred, I did not see that.                             12   the ball rolling. I don't remember the exact dialogue.
13   Q. So you couldn't see the actual contact between         13   Q. And to be clear, now, throughout this, from the
14   the two cars.                                             14   time you're 71 southbound until this pursuit is
15   A. Not initially, no.                                     15   terminated, you are the supervising officer in charge
16   Q. Well, at any point could you see the contact           16   of this pursuit; is that correct?
17   between the two cars?                                     17   A. That's correct.
18   A. I saw it very clearly in the video after the           18   Q. So you tell everyone to back off and they back
19   fact.                                                     19   off.
20   Q. I see. So you're saying that after the fact you        20   A. That's correct.
21   watched the video. All right.                             21   Q. And you find out, I assume it's relayed to you
22        And you could just see the movement of the van       22   through dispatch, that the Ohio State Highway Patrol is
23   as opposed to inside the van and see what Mr. Evans was   23   available to deploy stop strips and try and deflate the
24   doing with the steering wheel; is that fair?              24   tires on this van.
25   A. At this point I did not see that, no.                  25   A. Correct.

                                                Page 71                                                         Page 73
 1   Q. So you just saw the movement of the van itself          1   Q. And so you tell everybody to back off so they
 2   as opposed to any maneuver of the steering wheel that      2   don't get caught up in the stop strips; is that
 3   Mr. Evans may have made; is that correct?                  3   correct?
 4   A. That's correct.                                         4   A. Essentially, yes.
 5   Q. Okay. And you called off the rolling roadblock          5   Q. Well, is there something different about that
 6   at that point?                                             6   that you remember?
 7   A. Yes.                                                    7   A. Well, I also wanted to back off from Mr. Evans
 8   Q. And do you know about what mile marker you              8   because of, you know, when he struck the vehicle it
 9   called off the rolling roadblock?                          9   immediately escalated things.
10   A. I'm going to surmise 232 area.                         10        Officer Miller, when the sideswiping occurred,
11   Q. Okay.                                                  11   Officer Miller said over the radio that he got -- I
12   A. I don't know exactly.                                  12   think he said he got rammed, was the words that Officer
13   Q. Okay. I appreciate that.                               13   Miller used.
14        What happens next? You call off the rolling          14        So that in and of itself escalated everything in
15   roadblock, what do you recall?                            15   my position, so I wanted to back away from that until
16   A. I recall us attempting to get road spikes set up       16   we got in better control of it.
17   further down the interstate, making provisions for        17   Q. And what you understand the, quote, unquote,
18   that.                                                     18   ramming to be was this side-to-side contact between the
19   Q. And that was contacting the Ohio State Highway         19   van and Officer Miller's car; is that right?
20   Patrol; is that correct?                                  20   A. It was an intentional sideswiping, yes.
21   A. Yes.                                                   21   Q. But it was side to side, not front of the car to
22   Q. How did you know that they were out there and          22   side of the car or something like that.
23   involved, were you all on the same radio channel?         23   A. I guess that's a fair interpretation.
24   A. We're on different radio channels. We can't            24   Q. Well, you used the term sideswipe. Is that what
25   speak with them directly over the radio.                  25   you meant, that one side of the vehicle touched the


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 20 of 89. PageID #: 252

                                                    Page 74                                                        Page 76
 1     other side of the vehicle?                                  1   lane, if you will, the middle lane, and then what you
 2     A. Fair to say, yes.                                        2   refer to as the slow lane, and then a berm.
 3     Q. Okay. Let me ask you, in terms of the tactics            3   A. Correct.
 4     in performing a rolling roadblock, and I think this was     4   Q. Is that correct?
 5     part of the discussion in some of the interviews with       5   A. Correct.
 6     the Bureau of Criminal Investigation, was that you          6   Q. Is there also a little bit of a berm next to the
 7     always leave the suspect vehicle an avenue for escape;      7   passing lane?
 8     am I correct about that?                                    8   A. Yes.
 9     A. I'm only aware of the, you know, the Fourth              9   Q. And the van's more or less in the slow lane,
10     Amendment issues that dictate we can't obstruct a road     10   Officer Miller's more or less on the berm. I take it
11     completely.                                                11   the other vehicle, whoever may have been operating it,
12     Q. Is it part of your training when performing a           12   is more or less in the center lane?
13     rolling roadblock to leave a suspect vehicle an avenue     13   A. On the left side of the van?
14     where they can escape out of it?                           14   Q. Yes, sir.
15     A. I don't remember reading that in my policies.           15   A. If it even got to that point, yes, it would have
16     Q. Do you stop and do you surround the vehicle on          16   taken that position.
17     all four sides, was that your intent?                      17   Q. And would you have been sort of more or less in
18     A. The intent was to surround it in traffic and            18   the center lane? You said that your position may have
19     force the vehicle to slow down by us slowing down.         19   been somewhat to the driver's side of the van.
20     Q. This vehicle, in fact, though, was able to get          20   A. Relatively speaking, yes.
21     out of the rolling roadblock; is that correct?             21   Q. After you call off the rolling roadblock, does
22               MR. KELLEY:                Objection.            22   Mr. Evans remain in the slow lane for some period of
23     A. Are we -- we're speaking --                             23   time?
24     Q. Well, let's talk about the first time you               24   A. I remember that things picked up after that.
25     attempted it.                                              25   Q. Okay. Well, what do you mean by that?

                                                    Page 75                                                        Page 77
 1      A. First time we attempted it, nobody really got           1   A. Well, at the point of that contact between
 2      into position at that point yet.                           2   Mr. Evans and Officer Miller, it seemed that Mr. Evans
 3      Q. Okay. And how many times did you attempt the            3   became more aggressive in his driving.
 4      rolling roadblock throughout this pursuit?                 4   Q. How so? I mean, what suggested to you that he
 5      A. Twice.                                                  5   was more aggressive?
 6      Q. So this was the first time.                             6   A. I believe that he sped up again, he started
 7      A. The first time ended before it started.                 7   going faster. And I don't -- and I actually -- I don't
 8      Q. So before all the vehicles are in place to              8   recall that he stayed in the slow lane. I believe that
 9      perform the rolling roadblock it's called off.             9   he -- I remember him getting more aggressive, changing
10      A. Correct.                                               10   lanes out of that slow lane.
11      Q. And after you call off the rolling roadblock, do       11   Q. Well, when he's changing lanes out of that slow
12      you remember what lane of travel the van was in?          12   lane, is any Strongsville Police car next to him at the
13      A. I believe it was the slow lane. There's three          13   side of him?
14      lanes, fast lane, passing lane, middle lane, slow lane.   14   A. At this point, no, because we're still not road
15      I believe it was the slow lane and I believe that         15   spiked yet.
16      Officer Miller was kind of situated in the berm when he   16   Q. So when he's changing lanes he doesn't appear to
17      got hit.                                                  17   be driving at any Strongsville Police car; is that
18      Q. So when Officer Miller's vehicle is positioning        18   correct?
19      itself, when Officer Miller is positioning the vehicle    19   A. At this point he was -- we were all behind.
20      as his part of the participation of this rolling          20   Q. And as he's changing lanes is there other
21      roadblock, you recall that his vehicle had to go onto     21   traffic on the road?
22      the berm somewhat?                                        22   A. I recall light traffic.
23      A. I think so.                                            23   Q. Okay.
24      Q. And so as we're looking at the roadway                 24   A. I do.
25      southbound, going left to right we have the passing       25   Q. And is Mr. Evans able to maneuver around that


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 21 of 89. PageID #: 253

                                                Page 78                                                       Page 80
 1   light traffic without causing that traffic to swerve or    1   and the other officers are behind him, is this the
 2   brake or take other evasive maneuvers?                     2   condition of the pursuit, if you will, between that
 3   A. I don't remember anything extraordinary.                3   point and when the van encounters the stop strips?
 4   Q. So it would be fair to say that throughout this         4   A. That's correct.
 5   pursuit you never saw any other traffic, motorists,        5   Q. And the segment that I just described, again,
 6   ever have to take any evasive action to avoid              6   with you and the other cruisers being behind the van
 7   Mr. Evans.                                                 7   after you called off the rolling roadblock to where
 8   A. I don't remember. I'd have to look at the               8   Mr. Evans encounters the stop strips, do you have a
 9   video. I don't remember anything extraordinary.            9   recollection as to how far that was in terms of
10   Q. And as you sit here you don't recall any               10   distance or time?
11   traffic, other traffic having to take any evasive         11   A. It's a short period of time, I know that.
12   maneuvers because of Mr. Evans' driving or maneuvers.     12   Q. Do you think it may have gone on for a couple
13   A. I don't remember that.                                 13   miles?
14   Q. Okay.                                                  14   A. From the time that we called off the roadblock
15             MR. KELLEY:               Can we take a         15   to the time he was road spiked; is that your question?
16             break right now?                                16   Q. Yes, sir.
17             MR. SCOTT:                Oh,                   17   A. It was more than a couple miles.
18             absolutely, please. I'm sorry. I don't          18   Q. Am I correct that road spikes were deployed
19             mean to make it a marathon.                     19   around mile marker 224, something like that? Or do you
20                 (Thereupon, there was a brief               20   have a different recollection.
21             recess.)                                        21   A. I recollect that it was further south in the
22   BY MR. SCOTT:                                             22   area of -- mile marker 224 as I recollect is the
23   Q. Sergeant Kelley, we were talking about the now         23   Brunswick 303 exit?
24   March 7, 2017 pursuit as it's proceeding southbound on    24   Q. Yes, sir.
25   71. And you've just called off the first attempt at a     25   A. And I believe that they deployed their road

                                                Page 79                                                       Page 81
 1   rolling roadblock and you indicated that the van had       1   spikes at the Route -- somewhere in the area of the
 2   maneuvered around some other traffic on the road; is       2   Route 3 exit which would have been further south of
 3   that correct?                                              3   224.
 4   A. Correct.                                                4   Q. And I correct that the pursuit ultimately
 5   Q. And what else in your mind suggested that               5   terminates around mile marker 220, or was it further
 6   Mr. Evans at this point was driving more aggressively?     6   south?
 7   I think you said that he sped up a little bit; is that     7   A. I don't know the exact mile marker. I know that
 8   correct?                                                   8   we were just north of I-271, I remember that. I don't
 9   A. That's correct.                                         9   remember what mile marker that is.
10   Q. What else?                                             10   Q. So in any event this condition that we just
11   A. I'm trying to picture the pursuit in my mind.          11   described, again, with you and the other officers
12         There are an increase in speed, there are lane      12   behind Mr. Evans, Mr. Evans having made some lane
13   changes, and it was just more aggressive driving.         13   changes until the point in time that he's spiked is
14   Q. And, again, I think you told me the lane               14   several miles.
15   changes, though, did not result in any other motorist     15   A. Several miles, yes.
16   having to take any sort of evasive maneuvers; is that     16   Q. Okay. Mr. Evans encounters the spike strips,
17   correct?                                                  17   what happens next?
18   A. I don't recall that, that's correct.                   18   A. There was nothing immediate that happened.
19   Q. And I take it the lane changes did not cause           19   Ultimately we slowed to about -- increasingly slowed
20   either yourself or the other Strongsville Police          20   from down to 50, down to 40. And I remember we were in
21   Officers involved to take any sort of evasive             21   the vicinity of about 35 miles an hour.
22   maneuvers?                                                22   Q. As you were slowing after the van has been
23   A. We were behind him at the time, yes.                   23   spiked, are you able to see any debris, rubber coming
24   Q. The condition that you just described, Mr. Evans       24   off of the van?
25   has made several lane changes, he sped up a little, you   25   A. Initially I didn't, but when I saw the video


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 22 of 89. PageID #: 254

                                                   Page 82                                                       Page 84
 1      later I saw his tires come off of the van.                 1   A. -- but they were -- I remember saying that, now
 2      Q. At the time, though, did you assume or believe          2   that we're into this question.
 3      that the van was slowing because it had the encountered    3   Q. Right.
 4      the spike strips?                                          4   A. So I had to have seen the passenger side
 5      A. Yes.                                                    5   probably rear tire shredded. I had to have, because I
 6      Q. And so you knew that the van had become                 6   said it in the radio traffic. I remember it.
 7      disabled; is that fair?                                    7   Q. And let me ask you, at this particular point in
 8      A. That's not a fair statement, no. I have a               8   time, first of all, as you observed the van after it's
 9      different interpretation.                                  9   been spiked and the passenger tire shredded, do you
10      Q. Okay. What would be your interpretation?               10   recall any other traffic being on the road?
11      A. When we were down to about 35 miles an hour, I         11   A. At this point I remember that we had caused --
12      did see Mr. Evans from kind of a back left-side view      12   this pursuit, you know, had caused -- had become kind
13      looking kind of a side profile of him again. And I        13   of spectacular and whatever traffic was around us was
14      could see that he was not making any actions to stop.     14   not by us. It was behind us. It had slowed.
15      In fact, I saw him struggling with the steering wheel     15        We were by ourselves in this. We had occupied
16      trying to continue.                                       16   these lanes just ourselves.
17      Q. Trying to maintain control of the van?                 17   Q. And at that point did you believe that you
18      A. Right.                                                 18   and/or the other Strongsville Officers were in a
19      Q. Because now this van has three flat tires?             19   position of an unreasonable risk of danger?
20      A. I remember two, but it could be three.                 20   A. I remember assessing the biggest risk that I
21      Q. Okay. At least two, though.                            21   processed at that moment was the fact that he was not
22      A. I remember seeing two flat tires, yes.                 22   able to control the van, even though he was still
23      Q. Both on the driver's side?                             23   trying to flee with that bouncing steering wheel.
24               MR. KELLEY:             Objection.               24   Q. So would you have thought the biggest risk of
25      ///                                                       25   danger would have been to the driver and other


                                                   Page 83                                                       Page 85
 1     BY MR. SCOTT:                                               1   occupants, if there were any?
 2     Q. Were those the two that you observed?                    2   A. Everybody involved, yes.
 3     A. The two I remember seeing were on the passenger          3   Q. But not necessarily to yourself and the other
 4     side.                                                       4   Strongsville Officers.
 5     Q. Both on the passenger side?                              5             MR. KELLEY:              Objection.
 6     A. That's what I remember seeing.                           6   A. No, I don't agree with that statement. I
 7     Q. So now are you somewhat to the right of the van?         7   believe that we were all, you know, the potential of
 8     A. I would be on the driver's side of the van.              8   danger is all around.
 9     Q. I'm just trying to see how you could see the             9   Q. Okay. But you and the other officers were still
10     passenger side tires.                                      10   somewhat behind the van, correct?
11     A. Okay, I'm sorry. I'm talking from a different           11   A. We were in pursuit of it, yes.
12     frame of reference.                                        12   Q. Well, you weren't next to it, right?
13          After the chase I remember seeing two flat            13   A. Depending on which frame of the pursuit we are
14     tires. I didn't see any flated [sic] or deflated tires     14   speaking of right now, I was next to it at certain
15     at all during the chase.                                   15   points.
16     Q. Okay. But you're assumption was that the van            16   Q. And we'll get to that, because you attempted
17     was slowing because the tires had been somewhat            17   this rolling roadblock again, correct?
18     deflated by the stop strips.                               18   A. Correct.
19     A. And I had heard people say that it was a                19   Q. Yeah, but prior to that, after the van has been
20     successful spike strip. I had heard people say that        20   spiked and you see the rubber coming off the passenger
21     the tires were shredding. And I actually, now that         21   side tire, you and the other Strongsville Police
22     we're in this question, I recollect saying over the        22   Officers are in a position behind the van, correct?
23     radio that his tires are shot. Not meaning shot with a     23   A. Relatively speaking, yes.
24     gun --                                                     24   Q. Okay.
25     Q. No, no, no.                                             25   A. But I do remember getting up to a position where


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 23 of 89. PageID #: 255

                                                Page 86                                                        Page 88
 1   I can see into the left side of the van and see him        1   Q. And I appreciate that left is a relative term
 2   struggling with the steering wheel.                        2   and I just want to make sure.
 3   Q. No, no, no, I understand that.                          3   A. No.
 4   A. Yeah.                                                   4   Q. Do you mean the driver's side?
 5   Q. So at least initially you're not next -- so if          5   A. Yes, I'm sorry.
 6   he loses control before you move up alongside of him,      6   Q. No, no. It's quite all right.
 7   if he loses control, he's not going to immediately go      7   A. My fault, I'm not trying to -- I'm not trying to
 8   into you, correct? You're not right next to him.           8   muddy the waters.
 9   A. There were times where I was next to him.               9   Q. No, no. I know that. I know that.
10   Q. Well, I understand that you subsequently move up       10   A. It was the left side driver's side, to clarify.
11   next to him, I get that.                                  11   Q. Okay. And you take a position on the driver's
12        But when you first observed the tire coming off      12   side of the van.
13   the van or being deflated, you were not next to him,      13   A. Yes.
14   were you?                                                 14   Q. And we're going to -- you instructed the other
15   A. No, I had to have been behind him yet.                 15   officers to perform another rolling roadblock; is that
16   Q. And the other officers were behind him as well,        16   correct?
17   correct?                                                  17   A. That's correct.
18   A. For the most -- like I said, yes. Relatively           18   Q. And the way that that would be executed then is
19   speaking, yes.                                            19   that you -- there's four in total Strongsville Police
20   Q. And having observed that now there's at least          20   Officers involved, including yourself, correct?
21   one tire that has been deflated, shredded, whatever, I    21   A. Correct.
22   think your wording was the tires are shot, correct?       22   Q. And so each of the four cars is going to take a
23   A. Yes, that's what I said.                               23   position either in front, in back, or to the side of
24   Q. Was there any doubt in your mind at that point         24   the van; is that correct?
25   that this pursuit was going to terminate one way or the   25   A. That's correct.

                                                Page 87                                                        Page 89
 1   other?                                                     1   Q. And you're going to completely box it in and
 2   A. Not at this point.                                      2   attempt to slow down and thereby force the van to slow
 3   Q. Well, you didn't think that the van could               3   down.
 4   possibly continue on for any considerable distance         4   A. That's correct.
 5   without tires, did you?                                    5   Q. Okay. And but immediately prior to that you
 6   A. No, I believe that a vehicle could do that.             6   said that you had been able to see from your position
 7   Q. So in your mind you thought that this, at that          7   at the side of the van, you were able to see Mr. Evans
 8   point that this pursuit might go on for a number of        8   struggling with the steering wheel to maintain control
 9   miles yet?                                                 9   of the vehicle; is that fair?
10   A. Sure, yes.                                             10   A. That's correct.
11   Q. What happened next?                                    11   Q. Did you have any concerns that positioning
12   A. It was about this time that I made the decision        12   yourself next to a van that was losing its tires where
13   to implement another rolling roadblock. And I decided     13   you've seen the driver already struggling to maintain
14   to take a position on the left side passenger -- left     14   control presented a danger for yourself or other
15   passenger side of the van because I had a sport utility   15   officers?
16   vehicle. Mr. Evans was driving a large van and            16   A. My wife wouldn't have liked it.
17   everybody else had sedans. So I said I was going take     17   Q. Okay. Because you know at that point that
18   a bigger position onto the left side.                     18   Mr. Evans, whoever the driver is, obviously you don't
19   Q. Okay, and if I could stop you, I just want to          19   know who the driver is at that point, is struggling to
20   make sure that we agree on the terminology.               20   maintain control of the vehicle, right?
21        You have said left passenger side.                   21   A. I did it to -- I did it to assess the situation.
22   A. I'm sorry.                                             22   Q. Well, but you ordered the rolling roadblock to
23   Q. It's okay, and are you looking at the van or are       23   stop the van, correct?
24   you looking through the van?                              24   A. After I saw Mr. Evans struggling with the
25   A. No.                                                    25   steering wheel, not --


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 24 of 89. PageID #: 256

                                                    Page 90                                                         Page 92
 1     Q.     Correct.                                             1   this vehicle, is there any wants or warrants for it?
 2     A.    Just so the events are in chronological order.        2   A. That's correct.
 3     Q.     Yes, sir.                                            3   Q. You know, what am I dealing with here; is that
 4          And when you ordered that second rolling               4   correct?
 5     roadblock the speed of this pursuit has slowed,             5   A. M-hm. Yes, sorry.
 6     correct?                                                    6   Q. No, no. That's fine.
 7     A. Correct.                                                 7        And you didn't know anything about Roy Evans at
 8     Q. You're going what, about 30 miles per hour; is           8   this point, correct?
 9     that fair?                                                  9   A. No, I did not.
10     A. 30 to 35, somewhere in there.                           10   Q. And throughout the entirety of this pursuit you
11     Q. Okay. And then what happens next?                       11   didn't know anything about Roy Evans; is that fair?
12     A. I had that cognitive thought to do the rolling          12   A. I didn't know who he was, no.
13     roadblock again because between Mr. Evans struggling       13   Q. You didn't know who was driving that van.
14     with the steering wheel and I remember just before the     14   A. Correct.
15     rolling road -- the last rolling roadblock, I remember     15   Q. And the other thing I meant to ask you about is,
16     seeing a car pass us, and it's in the video.               16   prior to commencing this second rolling roadblock were
17          So I just made the decision to do the rolling         17   you aware that there were other occupants, at least one
18     roadblock because other people were getting involved       18   other occupant in the van other than the driver?
19     again, motorists.                                          19   A. Yes.
20          I remember telling Officer Vlna to get into the       20   Q. Okay. And when did you first become aware that
21     front in the video and that we were going to do a,         21   there was another occupant in the van other than the
22     implement another rolling roadblock. I use the words,      22   driver?
23     you know, we're going to get this guy stopped.             23   A. It was before, obviously, that last rolling
24     Q. Okay.                                                   24   roadblock. And it was when I was going up alongside
25     A. It was starting to come into play. Officer Vlna         25   the driver's side to try and see what was going on, I

                                                    Page 91                                                         Page 93
 1      passed all of us and got in front. I was on the            1   saw a person in the passenger seat and I saw a cellular
 2      driver's side in the white SUV.                            2   phone on. And it was kind of being held in the
 3           I remember Officer Plut was probably behind us        3   mannerism like a speaker phone. But it was dark and I
 4      and Officer Miller had taken a position or was in the      4   did not know it was Miss Pauley. I didn't know it was
 5      process of taking a position on the passenger side.        5   a woman.
 6           I had started to move into the driver's side, I       6   Q. Right.
 7      started to move my car closer into his, and he --          7   A. I just saw a person.
 8      Mr. Evans collided with me on the left.                    8        It was somebody else in the pursuit who
 9      Q. Do you know if that was -- did you see inside           9   identified the passenger as a female. I just saw a
10      the van to see what Mr. Evans was doing immediately       10   person holding a cell phone.
11      before colliding with you?                                11   Q. And whatever, male, female, there was somebody
12      A. I could see inside the van at that point. I was        12   who was somewhat illuminated by the light of the cell
13      alongside of him.                                         13   phone, I think is what you're telling me.
14      Q. Okay. Was Mr. Evans still struggling to                14   A. Yeah, I saw just a black silhouette and I just
15      maintain control of his vehicle?                          15   distinctly saw that bright cell phone screen, you know,
16      A. Yes.                                                   16   in the darkness.
17      Q. And that's how it appeared to you?                     17   Q. Did that hold any significance for you that
18      A. Yes.                                                   18   there was another person in the van or the fact that
19      Q. And let me, I forgot to ask you this earlier,          19   that other person appeared to be using a cell phone?
20      but, you know, again, throughout this pursuit, and I      20   A. Yeah, I mean --
21      think you said initially when you were northbound you     21   Q. I mean, as you sit here today --
22      wanted to get close enough to see the plate and you saw   22   A. It was a significant -- it was a significant
23      it was a Pennsylvania plate.                              23   event that I remember it specifically, yes.
24           And I assume that you were able to do sort of a      24   Q. Okay.
25      radio check on the plate, try and find out who owns       25   A. At the time I don't remember having a passing


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 25 of 89. PageID #: 257

                                                   Page 94                                                        Page 96
 1     thought of who that person was talking to or if it was      1   passenger, the front passenger tire I believe was
 2     a GPS, trying to get a GPS track on where they would be     2   completely deflated. I don't recall seeing that
 3     going. I don't know what they were doing, I just saw        3   shredded off.
 4     the illuminated cell phone.                                 4   Q. And as the van -- did it appear as the van moved
 5          It looked like she was holding it like a speaker       5   left and then spun out that Mr. Evans was struggling to
 6     phone, because it looked like the person was holding it     6   maintain control of the van? Were you able to see him?
 7     out in front of them.                                       7   A. When he struck me the second time, or when he
 8     Q. Getting back to this second rolling roadblock,           8   spun out?
 9     what happened as you and the other officers proceeded       9   Q. When he struck you the second time.
10     to execute the rolling roadblock?                          10   A. I interpreted that as an intentional act.
11     A. So, again, we get back into that position,              11   Q. Well, were you able to see --
12     Officer Vlna was in the front, I'm on the driver's         12   A. I didn't see -- I only remember seeing that
13     side, and Mr. Evans hits me from the side. And then it     13   steering wheel just bouncing so much. That's all I
14     was -- it was -- and then backed off to the right. And     14   remember seeing.
15     then --                                                    15   Q. Okay. Having seen the video would you agree
16     Q. Let me ask you, I'm sorry, I just want to make          16   with me that Mr. Evans was struggling to maintain the
17     sure I understand.                                         17   vehicle as the tires came off the vehicle?
18          Who backed off to the right?                          18   A. At which point?
19     A. Mr. Evans.                                              19   Q. As he struck you again swerving left.
20     Q. So he didn't stay in contact with your vehicle.         20   A. No. That was intentional.
21     A. Correct, yeah. My vehicle stayed relatively             21   Q. Did you in your statement to the Bureau of
22     moving forward in the same position. Mr. Evans' van        22   Criminal Investigation indicate that you felt that
23     went left and hit me and backed off a little bit.          23   Mr. Evans ultimately lost control of his van because he
24          And then after that occurred, Mr. Evans turned        24   no longer had tires and was trying to accelerate out of
25     his wheel to the left and hit me much harder this time.    25   the rolling roadblock?

                                                   Page 95                                                        Page 97
 1      And when I gave my statement to Agent Moran I didn't       1   A. That's correct.
 2      actually remember this occurring until I saw the video,    2   Q. And it was almost as if he was on ice?
 3      but Mr. Evans pushes me off to the left side of the        3   A. That's correct.
 4      interstate.                                                4   Q. And he had no control of his vehicle; is that
 5      Q. Now, prior to the first contact I think you said        5   fair?
 6      that you saw Mr. Evans struggling with the steering        6   A. After he struck me, yes, that's what I told
 7      wheel as if to attempt to maintain control of the          7   Agent Moran.
 8      vehicle; is that correct?                                  8   Q. So the vehicle spins and what happens next?
 9      A. That's correct.                                         9   A. The vehicle spins and comes to a stop facing
10      Q. And when you watch the vehicle you can clearly         10   east in the southbound lanes. And I had the thought in
11      see the tires coming off of this van, correct?            11   my head that I was going to pull my squad car in front
12      A. I did see that, yes.                                   12   of his van to end the pursuit, to stop any more forward
13      Q. And there's more than one tire coming off this         13   motion on his part, because at that time I interpreted
14      van; is that correct?                                     14   that this is way too dangerous of a situation. It
15      A. I saw that afterwards, yes.                            15   could not continue.
16      Q. And even as the van swerves to the left and            16         When I did that, just as I pulled up in front of
17      spins out, again, the tires are coming off this van,      17   his van, Mr. Evans hit me. Immediately after doing
18      correct?                                                  18   that he backed up. He put his van in reverse and he
19               MR. KELLEY:               Objection.             19   backed up.
20      A. From a perspective of -- I don't have a                20         And, again, I moved forward more. I moved
21      perspective of that as it's occurring.                    21   forward again. And when I moved forward, I got hit
22      Q. No, having seen the video.                             22   really hard.
23      A. Having seen the video, the back tire was               23         And I have a mental image that I told Agent
24      completely gone and I believe that the front -- the       24   Moran that all I saw was this Ford emblem coming at me.
25      back passenger tire was completely gone. And the          25   And it was coming at me from the right front.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 26 of 89. PageID #: 258

                                                    Page 98                                                      Page 100
 1      Q. I've seen the video of the van backing and then         1   the particular part that I'm interested in is towards
 2      pulling forward. Your vehicle pulls in front of the        2   the back. What I'm specifically interested in is on
 3      van immediately before it's struck; is that correct?       3   page 4, but please look at the entire document.
 4      A. Twice I pulled forward in front of the van,             4        And you'll see where I have it highlighted.
 5      twice I got struck.                                        5   A. Yes, I do.
 6      Q. And the second time -- well, both times you're          6   Q. So first of all, Plaintiff's Exhibit 2 is
 7      pulling forward to block the van in?                       7   captioned "Strongsville PD Radio Traffic;" is that
 8      A. Yeah, I partially blocked the van in. I don't           8   correct?
 9      completely -- I don't completely pull my car into the      9   A. That's correct.
10      van's path so that both of my passenger doors are         10   Q. Are you familiar, have you seen printouts like
11      exposed to the front of his van. I just pulled the        11   this before?
12      right front nose of my car in front of the van.           12   A. This is my first in this format, but I
13      Q. And to be clear, and I think you just said it          13   understand what it is.
14      correctly, that your car pulls into the van's path.       14   Q. Okay. And this appears to be sort of a typed or
15      That's what you recall, right?                            15   printed version of the radio communications relative to
16      A. I blocked the van, yes.                                16   this pursuit, correct?
17      Q. Now, prior to the van spinning out do you recall       17   A. That's correct.
18      issuing any commands for how you were going to handle     18   Q. And if we look at, this is, to be clear, six
19      the stop once you got the van stopped?                    19   pages long, correct?
20      A. I remember having a dialogue about this issue,         20   A. Six pages, yes.
21      yes.                                                      21   Q. If we look at the page numbered 4 and we look at
22      Q. What do you remember?                                  22   the very first item, it's listed as item 11, at least
23      A. At some point in this pursuit Officer Miller           23   that's how it's labeled on this document.
24      gets on the radio and he says, I don't know his exact     24        It says, "76 confirming if no one bails, we're
25      words, but it was an issue of, if this car stops, we're   25   just doing a felony callout, we're not charging up on

                                                    Page 99                                                      Page 101
 1     just going to do a callout or a felony stop. I don't        1   the car 17;" do you see that?
 2     remember the exact words he used. And I just clarified      2   A. I see that.
 3     that by saying, yes.                                        3   Q. Did I read that correctly?
 4     Q. Okay. So the initial thought to do the felony            4   A. You did.
 5     callout stop you think came from Officer Miller and you     5   Q. And let me understand what some of these numbers
 6     as the supervising officer agreed that that was the         6   mean.
 7     proper way to do it.                                        7        76 confirming, who's 76?
 8     A. I clarified that if Mr. Evans stopped and gave           8   A. That is me.
 9     up chase that we would call him out on the felony stop      9   Q. And so this is -- you're making this broadcast;
10     PA system.                                                 10   is that correct?
11     Q. Am I correct that that is the last command that         11   A. No. This is not me. This is Officer Miller.
12     you give prior to shots being fired?                       12   Q. So is Officer Miller, is he saying to you --
13              MR. KELLEY:                 Objection.            13   A. He's calling my number and then saying,
14                  Go ahead.                                     14   "confirming if no one bails, we're just doing a felony
15     A. I don't recall. If the radio tapes dictate              15   callout, we're not charging up on the car."
16     that, then, yes. I just don't remember.                    16        And I don't know what 17 means.
17              MR. SCOTT:                  Let me mark           17   Q. Okay. And then item 120, "That's correct.
18              this as Plaintiff's Exhibit 2.                    18   We'll call him out;" did I read that correctly?
19                  (Thereupon, Plaintiff's Exhibit 2 to          19   A. I'm sorry. 120?
20              the deposition of SERGEANT SHAMUS KELLEY          20   Q. Yes.
21              was marked for identification.)                   21   A. That's correct, yeah. My typing is marred up,
22     BY MR. SCOTT:                                              22   but whatever the radio traffic says, "That's correct.
23     Q. Okay, Sergeant Kelley, let me hand you this, and        23   We'll call him out," I'm not disputing that, yeah.
24     I have one for your counsel as well.                       24            MR. KELLEY:                 And just so
25          Please take a minute to look this over. I think       25            it's clear on the record, the document


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 27 of 89. PageID #: 259

                                                  Page 102                                                       Page 104
 1               that we're talking about was apparently a         1   spikes," correct?
 2               document prepared by BCI.                         2   A. That's correct.
 3                  And, correct me if I'm wrong, but I            3   Q. And then item 110, "All right. We're southbound
 4               mean there are these boxes that appear in         4   coming up on route mile marker 222" something, correct?
 5               the words that kind of obscure the words.         5   A. That's correct.
 6               MR. SCOTT:                Yeah.                   6   Q. And then if you look at, there's item 114 and
 7      A. It sounds -- it sounds correct as what I said.          7   then there's another item 11 and a box for a number. I
 8      I'm sure the radio traffic confirms it.                    8   assume it was supposed to be 115.
 9      Q. Yeah, words to that effect, right?                      9   A. I see it.
10            When you say that's correct, you mean, that's       10   Q. Do you know whose communication this is? It
11      correct, we're going to do a felony callout. And no       11   says, "All right 17 you got the driver."
12      one --                                                    12   A. I believe that this is me talking.
13      A. Yeah, I mean, that's correct. I'm confirming           13   Q. Okay.
14      Officer Miller's statement.                               14   A. I don't know what 17 means. I wouldn't have --
15      Q. And would your confirmation, there's not a time        15   oh, 17 is Officer Plut; is that right? Okay.
16      stamp on this, but would your confirmation have been      16        So 17 is the number for Officer Plut.
17      fairly immediate to Officer Miller's communication?       17   Q. And Officer Plut is the northern most car in
18      A. I believe it was. I believe it was immediate,          18   this pursuit; am I correct about that?
19      yes.                                                      19   A. Yes, you're right.
20      Q. It says, item 121, "Passing the 222.2 mile             20   Q. He's at the back.
21      marker;" do you see that?                                 21   A. At the back.
22      A. I see it.                                              22   Q. North would be to the back, correct?
23      Q. Okay. So at this point, I'm just trying to             23   A. That's correct.
24      figure out what's going on, at this point are you in      24   Q. "All right 17 you got the driver, when this
25      the process of performing the second rolling roadblock,   25   comes to an end and those tires turn to nothing, you've

                                                  Page 103                                                       Page 105
 1     or where is this, these communications occurring in         1   got the driver, I've got the passenger;" is that
 2     relation to the second rolling roadblock?                   2   correct?
 3     A. From a geographical standpoint I would be able           3   A. Gosh, I just -- I don't remember saying that. I
 4     to identify it better if I watched the video. Yeah,         4   don't remember saying that. I'm not saying that I
 5     it's just not time stamped, so I don't know.                5   didn't say it, but I just don't remember that.
 6     Q. Do you know if this is before, after, during the         6        Maybe it's in a radio transmission that I can
 7     time that the van spun out?                                 7   say, yes, that was me. I don't know.
 8     A. This would definitely be before the van spun             8   Q. Well, I suppose at some point we can queue up
 9     out, much before actually. I remember being in motion       9   the conversation, if need be.
10     in a pursuit when this conversation occurred.              10   A. I don't know who that is. I don't recall saying
11     Q. And but this would be after the spike strips,           11   that.
12     correct?                                                   12   Q. Okay.
13     A. I don't remember.                                       13   A. Not to say that I didn't say that, but I just
14     Q. I think I can help you with that one.                   14   don't recall saying that.
15     A. I'm sure there's a definitive answer, I just            15            MR. KELLEY:                 And let me
16     don't remember.                                            16            just say for the record, this is not a
17     Q. If we look back on page 3?                              17            Strongsville document and it's clearly got
18     A. Okay.                                                   18            some transcription problems with it. I
19     Q. And if we look at item 107; do you see that?            19            mean, it's not indicating who's saying
20     A. I do see it.                                            20            what. There's probably a better document
21     Q. And somebody broadcasts, says, "Radio, did they         21            that would answer those questions, so
22     say they had positive."                                    22            continuing on with this one I think is a
23     A. Right. So it would have been after the road             23            problem.
24     spikes.                                                    24            MR. SCOTT:                 Yeah, well,
25     Q. And then there's an affirmation, "They hit the          25            when we take a break I'll try and find a


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 28 of 89. PageID #: 260

                                               Page 106                                                        Page 108
 1            better document.                                  1   confirmation of the felony callout stop and your
 2   BY MR. SCOTT:                                              2   communication that you're going to block the driver's
 3   Q. But let me ask you this, Sergeant, again, being         3   door?
 4   the officer in charge of this pursuit, wouldn't you        4   A. I'm sorry, say that again.
 5   have been the one giving direction to what the             5   Q. What changed if anything significantly in the
 6   individual officer assignments were going to be as this    6   pursuit in your mind between those two communications
 7   pursuit terminated?                                        7   when you confirm the felony callout stop and you said
 8   A. That's correct. I just don't remember saying            8   that you were going to block the driver's door?
 9   this.                                                      9   A. Yeah. This radio communication that I'm giving
10   Q. Okay. And then we go back to page 4 and we're          10   out about the driver door and the passenger door, this
11   doing the felony callout, right?                          11   is in the event that they take off running out of the
12   A. Yeah, that's correct.                                  12   doors.
13   Q. Again, when we go on page 4 and we see the fifth       13        A felony callout, obviously, to clarify, is a
14   item down, it says item 12 and then there's a box.        14   controlled situation after -- or in the event that
15        Do you see that?                                     15   Mr. Evans would have pulled over and stopped and given
16   A. Yes.                                                   16   up.
17   Q. And it begins with "All right."                        17   Q. Well --
18   A. I'm reading this.                                      18   A. This, me telling them about the -- me blocking
19   Q. "His wheels are shot;" do you see that?                19   the driver door so that he can can't bail, that means
20   A. Yes, that's definitely me.                             20   so he can't run. That's an indication that Mr. Evans
21   Q. And that's plural, more than one tire, correct?        21   was not giving up.
22   A. Yes, that's what I said, yes.                          22   Q. Well, isn't part of, you said, if no one bails
23   Q. "I'm going to block his driver door so he can't        23   we're going to do a felony callout stop. Isn't the not
24   bail once he comes to a stop;" is that correct?           24   bailing part of containing the suspect in the vehicle
25   A. That sounds like me, yes.                              25   so that you can do a felony callout stop?


                                               Page 107                                                        Page 109
 1   Q. And this is all part of doing a felony callout          1   A. A broad question that -- again, another broad
 2   stop; is that correct?                                     2   question that you want me to interpret very
 3   A. This is not part of a felony stop.                      3   specifically. A lot of this is contingent on the
 4   Q. Well --                                                 4   situation as I know you know.
 5   A. At this point I don't believe that -- in the            5   Q. Let me ask you this, in between your callout of
 6   dialogue that I said this sentence, I was not of the       6   -- or your confirmation that we're going to do a felony
 7   frame of mind that Mr. Evans was stopping at all.          7   callout stop, okay, no one's charging vehicle, in
 8   Q. Well, how long, do you know how long, and we            8   between that and the time of shots fired, did you ever
 9   have the very first item on page 4 that says we're         9   broadcast a tactic other than felony callout stop?
10   doing a felony callout stop and then your confirmation,   10   A. I called out the rolling roadblock.
11   and then two communications later you say you're going    11   Q. The rolling roadblock was before or after the
12   to block his driver door, correct?                        12   felony callout stop?
13   A. That's correct, yeah.                                  13   A. What I remember are two distinct conversations.
14   Q. And do you have any idea how much time elapsed         14   If Mr. Evans gave up and stopped, we would do a felony
15   between those two things, between the time you confirm    15   stop.
16   the felony callout stop and the time you said you're      16         The second conversation I had about them bailing
17   going to block his driver's door?                         17   out is another dialogue because they're not giving up.
18   A. I don't recall right at this minute. Again,            18   Q. Well, how much time elapsed between those two
19   there's probably a definitive answer, but I just don't    19   communications that you decided that Mr. Evans now is
20   know what it is.                                          20   not giving up?
21   Q. Do you know if this I'm going to block his             21   A. I'd have to look at the video. I don't
22   driver door communication is before, during, or after     22   remember.
23   the van spun out?                                         23   Q. Where were you when you heard the call of shots
24   A. Definitely before.                                     24   fired?
25   Q. And what changed, if anything, between your            25   A. I believe I made that call.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 29 of 89. PageID #: 261

                                                 Page 110                                                       Page 112
 1     Q. You made the call of shots fired?                       1   that you're watching all this; is that fair?
 2     A. Yeah, that's correct.                                   2   A. It was -- it all happened in the same second.
 3     Q. And where were you when you made that call?             3   Q. So let me ask you this, you don't have a
 4     A. I was the -- the second hit occurred when I was         4   recollection of the van moving at that point in time,
 5     seated in the driver's seat. And I couldn't get radio      5   do you?
 6     communication for some reason. So the shots fired call     6   A. My recollection is that I told Agent Moran that
 7     came a little bit after the actual event occurred.         7   it all happened instantly, within the same instant.
 8     Q. But you were still in your vehicle when you made        8   Q. Okay. So --
 9     that call?                                                 9   A. Being hit, the door opening, seeing Officer
10     A. I had to use -- I remember having to use the car       10   Miller fire, and I heard something inaudible that
11     microphone because it's more powerful. For some           11   Officer Miller was saying, but it was consistent with
12     reason, I don't know why, there's a time in the video     12   the commands that we're trained to yell out.
13     where it looks like I'm paused inside the car. I'm        13   Q. Well, you don't know what he said, right?
14     trying to establish radio communication and get an        14   A. I don't know exactly what he said. It was
15     ambulance. And I was having problems with radio           15   inaudible to me, but I heard the inflection in his
16     reception at that particular moment as Murphy's Law       16   voice.
17     would have it.                                            17   Q. Okay. Were you able to see Mr. Evans inside his
18          But I was, you know, I saw the event unfold. I       18   van when Officer Miller drew his weapon?
19     saw Officer Miller shoot Mr. Evans, if that's what        19   A. I was able to see, I told Agent Moran I was only
20     you're asking.                                            20   able to see the front windshield of the van. I could
21     Q. You were able to see Officer Miller open the           21   not see through the front windshield.
22     door of the van?                                          22         And I don't know if it was because of glare or
23     A. I was able to see, yes. I specifically remember        23   something, but afterwards when I saw the video, my
24     seeing the van because the van was, as I later found      24   video camera, I was able to see Miss Pauley in a
25     out, to be an old church bus and it had like a peace      25   frantic state, but at the time it occurred all I saw

                                                 Page 111                                                       Page 113
 1     dove on the driver door, and I remember specifically       1   was the glare of that van windshield.
 2     seeing that.                                               2   Q. Let me ask you, I forgot about this, prior to
 3           If you can -- if I can paint the picture, I'm        3   the van coming to a stop, do you recall communications
 4     seated in the driver's seat of my car. Mr. Evans' van      4   either by yourself or other officers that Mr. Evans
 5     has collided with my right front. And I look out my        5   appeared to be reaching for something?
 6     passenger window and I see the open door with the peace    6   A. At the time of the incident I didn't have any
 7     dove, and I see Officer Miller on his feet.                7   knowledge of that. I didn't hear anything and I wasn't
 8     Q. I would take it that the open driver door would         8   at a vantage to see any of that.
 9     have been in your line of sight between you and Officer    9   Q. Do you remember anybody saying that Mr. Evans
10     Miller.                                                   10   had lit a cigarette?
11     A. They were both in my line of -- I was able to          11   A. I do recall that.
12     see both of them. I don't what the angle was, but I       12   Q. And at any time did you see Mr. Evans with a
13     saw the door open and I saw Officer Miller shoot.         13   cigarette as he was driving the van?
14     Q. Did you see Officer Miller draw his gun?               14   A. Yeah, in rewinding, yeah, I do recall that, that
15     A. I did not see him draw his gun.                        15   occurring.
16     Q. Did you see him point his gun?                         16   Q. Did it seem like normal behavior to you,
17     A. Yeah, I saw -- I saw Officer Miller stand              17   Mr. Evans lighting a cigarette after this, what, 20
18     upright from a little bit of a crouch forward position.   18   minutes of pursuit?
19     And then I saw -- I didn't see him draw his gun, but I    19   A. It did not seem like normal behavior, no.
20     saw his gun pointed and firing.                           20   Q. But initially there was a concern that somebody,
21     Q. And your vehicle would have been stopped at the        21   whether it was yourself or some other officer, saw some
22     point in time that you're watching all this; is that      22   sort of reaching motion by Mr. Evans, right?
23     fair?                                                     23            MR. KELLEY:               Objection.
24     A. Yes, it was stopped.                                   24                Go ahead.
25     Q. And the van was stopped at the point in time           25   A. I believe that that was a part of radio traffic.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 30 of 89. PageID #: 262

                                              Page 114                                                      Page 116
 1   Q. And then an indication that, oh, he's just             1   stopped before the shots were fired, correct?
 2   lighting a cigarette, correct?                            2   A. I recall that it happened all in an instant. I
 3   A. I don't have -- reaching a -- the radio traffic        3   don't know what BCI's investigation showed, you know,
 4   says reaching around, male, white, bald very short        4   frame by frame, but my interpretation of it is it all
 5   hair, reaching around, it's inaudible, lighting up a      5   happened at once.
 6   cigarette.                                                6   Q. Well, you can see, you've seen the video, right?
 7   Q. Where is that?                                         7   A. I have, yeah.
 8   A. That's item number 127 on page 4.                      8   Q. And the last impact with your vehicle clearly
 9   Q. Correct. So your understanding, those two              9   occurs prior to the shots being fired, correct?
10   things went together, the broadcast about reaching and   10   A. I just can't answer it without looking at it
11   then lighting the cigarette; is that correct?            11   again. It just happened all at the same time for me.
12   A. That's what it shows here, yes, sir. I don't          12   Q. I think we'll queue that up if you guys can just
13   dispute it.                                              13   give me a few minutes.
14   Q. And that appears to be only a few communications      14           MR. SIDOTI:                I got it, if
15   prior to shots fired, correct?                           15           you want it.
16   A. That was just prior to me getting the second          16           MR. SCOTT:                  Do you have
17   rolling roadblock in place. Item number 12 block --      17           it? That would be great.
18   oh, there's two of them.                                 18           MR. SIDOTI:                Would you like
19        Right after cigarette it says no recording.         19           to go right before the shooting?
20   Then it says, "72 are you still in this." That is me     20           MR. SCOTT:                  Yeah, yeah, if
21   asking Officer Vlna. He says, yes, sir I'm off to your   21           we can do that and then we'll maybe
22   right corner. And I said, all right, why don't you       22           position this so that everybody can see
23   come around here in front and we'll get this guy         23           what we're looking at here.
24   stopped.                                                 24           MR. SIDOTI:                Marcus Sidoti
25   Q. Okay. And then the next communication is shots        25           on behalf of Adam Fried, I'm going to


                                              Page 115                                                      Page 117
 1   fired, correct?                                           1               queue up what's been identified and
 2   A. According to this, yes, sir.                           2               tendered in defendants' response to
 3   Q. All right. Let me ask you this, do you recall          3               discovery, indicates five separate videos,
 4   any communications in between "Why don't you come         4               cars 3, 9, 12, 27, and then SPD 12 and 27.
 5   around in front here" and "Shots fired"?                  5               This is video one of that of car 9 queued
 6   A. No, I believe that's when the whole colliding          6               up to 13 minutes and 30 seconds.
 7   and spinning out occurred, yeah. I don't recall any       7               MR. SCOTT:                And, Sergeant
 8   other radio traffic during that time.                     8               Kelley, let me know if you can see this or
 9   Q. From your vantage point inside your vehicle            9               if we need to reposition.
10   after it's come to a stop, you see Officer Miller open   10                   So we're playing this video on a
11   the door, did you personally see anything that in your   11               laptop, and go ahead and play that.
12   mind at that moment -- well, could you see what          12                   (Thereupon, the video was played.)
13   Mr. Evans' hands were doing?                             13    BY MR. SCOTT:
14   A. No, I didn't see anything inside the van.             14    Q. Sergeant Kelley, were able to see that video?
15   Q. Did you see any weapons on Mr. Evans at any           15    A. Yes.
16   time?                                                    16    Q. And that captures the last few moments, if you
17   A. I did not see any weapons at any time.                17    will, of the pursuit prior to shots being fired and
18   Q. From your vantage point could you see anything        18    then as shots are being fired, correct?
19   that you personally observed that justified the use of   19    A. That's correct.
20   deadly force?                                            20    Q. You'd agree with me that your vehicle is stopped
21              MR. KELLEY:             Objection.            21    before shots are fired, correct?
22                Go ahead.                                   22    A. That's correct.
23   A. I was hit by Mr. Evans, the door came open, I         23    Q. And the van also appears to be stopped before
24   heard yelling, and Officer Miller fired twice.           24    shots are fired; is that correct?
25   Q. Okay. Well, the hitting of your vehicle had           25    A. I watched it stop for a millisecond, second,


                                 Hoffmaster & Barberic, Inc.
                                       (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 31 of 89. PageID #: 263

                                              Page 118                                                       Page 120
 1   yes.                                                       1   Q. And do you see in any of those photographs the
 2   Q. And, again, from your vantage point inside your         2   area, you had mentioned that the van at some point in
 3   police vehicle were you able to see anything that          3   time, did you say sideswiped initially, was that the
 4   justified the use of deadly force?                         4   first contact between your vehicle and the van?
 5   A. From my vantage point, you know, all I saw was a        5   A. That's correct.
 6   glared windshield.                                         6   Q. Do you see the area that was sideswiped in any
 7   Q. Okay. Thank you.                                        7   of those photographs?
 8   A. Aside from being collided with, I don't know            8   A. In the first sideswiping that you're referring
 9   what occurred inside the van.                              9   to, yes, I understand, yes.
10   Q. And, again, the collision occurred before the          10   Q. Can you show me which photograph that that
11   shots were fired, correct?                                11   appears in?
12   A. Very closely, yeah.                                    12   A. It's in all of them. If you see that, my
13   Q. Did you sustain any injuries in this pursuit?          13   mirror, during the first sideswiping it knocked the
14   A. No.                                                    14   mirror in.
15   Q. Did you make any comp claims or anything like          15   Q. Was there any damage to the body of the vehicle,
16   that?                                                     16   if you will, that you believe resulted from the first
17   A. No.                                                    17   sideswiping?
18   Q. To your knowledge did any officer who was              18            MR. KELLEY:                Objection.
19   involved in this pursuit sustain any physical injury?     19   BY MR. SCOTT:
20   A. I don't know.                                          20   Q. If you know.
21   Q. You're not aware of any.                               21   A. I don't know.
22   A. I'm not aware of it.                                   22   Q. Okay. And then what about, you said, I think
23   Q. I want to take a few minutes and identify some         23   you told me about three impacts in total, correct,
24   documents, if I may.                                      24   between you and the van? And I correct about that, or
25                (Thereupon, Plaintiff's Exhibit 3 to         25   two?

                                              Page 119                                                       Page 121
 1            the deposition of SERGEANT SHAMUS KELLEY          1   A.    Which portion?
 2            was marked for identification.)                   2   Q.    Between --
 3   BY MR. SCOTT:                                              3   A.    After the spin-out?
 4   Q. Sergeant Kelley, I want to hand you a collection        4   Q.    Let me ask you a better question.
 5   of five color photographs and ask you to please just       5        How many times do you believe your vehicle and
 6   take a minute and look at those.                           6   the van had physical impact with each other?
 7   A. Okay.                                                   7   A. I believe that Mr. Evans hit me four times.
 8   Q. I'll indicate to you that these photographs were        8   Q. Four times. Okay. And you've told me about the
 9   produced to us in discovery by your counsel and I          9   sideswiping, correct? Was that the first time?
10   believe they are part of the investigative file for       10   A. First.
11   this incident.                                            11   Q. What about the second time, what part of his
12   A. Okay.                                                  12   vehicle impacted your vehicle?
13   Q. Sergeant Kelley, what I wanted to ask you, in          13   A. Just before the spin-out when he once backed off
14   those five photographs that make up Plaintiff's Exhibit   14   to the right and then came in hard and pushed me off
15   3, is there some portion of the vehicle that you were     15   the left side of the interstate.
16   operating on March 7, 2017 captured in each of those      16   Q. Okay. And would that have been -- I understand
17   photos?                                                   17   you're talking about two points of contact but sort of
18   A. Yes.                                                   18   almost the same event; is that fair?
19   Q. And it would be the white, obviously the white         19   A. Subjective, but, yes.
20   vehicle, we see some of the police Strongsville marking   20   Q. And what part of Mr. Evans' vehicle impacted
21   on the side of the car; is that correct?                  21   your vehicle in those two contacts?
22   A. That's correct.                                        22   A. It would be my passenger side and his driver's
23   Q. This is some sort of SUV, sport utility vehicle;       23   side at some point. I don't know exactly where.
24   is that correct?                                          24   Q. Okay. All right. Is that portion of your
25   A. That's correct.                                        25   vehicle depicted in any of these five photographs?


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 32 of 89. PageID #: 264

                                                  Page 122                                                      Page 124
 1     A. Yes. This is 5the white SUV, the passenger side         1   van quickly. I'm thinking that's when I was trying to
 2     photo.                                                     2   get radio traffic, radio communication to get an
 3     Q. And you're sort of indicating gesturing in the          3   ambulance coming. I don't remember specifically the
 4     area of the door; is that your recollection?               4   children being taken out of the van. I remember
 5     A. I'm just making reference to this passenger             5   hearing them, yeah.
 6     side.                                                      6   Q. You didn't personally take any of the children
 7     Q. Do you know if it was by the door or by the             7   out of the van, correct, that you recall?
 8     front fender; do you recall?                               8   A. I don't recall that, no. I did not do that.
 9     A. I don't recall.                                         9   Q. Do you remember anything that was being said by
10     Q. Okay.                                                  10   any of the children?
11     A. I mean obviously the second two hits occurred          11   A. At the time of the incident, no, but I do know
12     here at the right front fender and the right front        12   what was said, you know, after watching the video.
13     wheel.                                                    13   Q. Okay. So you had a chance to watch the video
14          The impacts that occurred while we were moving       14   and hear the audio so you certainly have a better
15     forward before the spin-out, I don't know exactly where   15   recollection having reviewed some of the materials,
16     those impacts occurred other than his driver's side, my   16   okay.
17     passenger side.                                           17        Were you subjected to the same administrative
18     Q. And the last impact would have been towards the        18   procedures we discussed earlier, almost at the
19     passenger side front tire; is that fair?                  19   beginning of this deposition, having been involved in
20     A. That's correct.                                        20   this use of deadly force incident following this event?
21     Q. And that's almost the position that we see             21   A. What are you referring to?
22     depicted in these five photographs; is that fair?         22   Q. Well, we talked -- I'm sorry, that was pretty
23     A. That should be the position, yes.                      23   convoluted.
24     Q. After the shots are fired was there a point in         24        Were you placed on administrative leave for any
25     time when you became aware that there was more than one   25   period of time, or were any of the other officers

                                                  Page 123                                                      Page 125
 1     other person in the van with the driver?                   1   placed on administrative leave to your knowledge?
 2     A. I was aware of Miss Pauley in the front                 2   A. I believe -- I mean, I remember Officer Miller
 3     passenger seat.                                            3   being placed on administrative leave. And specifically
 4     Q. Correct.                                                4   for me, I was going on a regular weekend off.
 5     A. But it wasn't until later that we found out             5   Q. So you had two days off or three days off
 6     there were more occupants in the car.                      6   anyway?
 7     Q. And that's what I want to ask you about.                7   A. Just by -- just by nature of the schedule. It
 8           When did you become aware that there were more       8   wasn't official.
 9     occupants in the car?                                      9   Q. So you were not subjected to any special
10     A. We had learned that there were two toddlers and        10   procedures, having been involved in this use of deadly
11     a teenager that were in the back of the van. Exactly      11   force incident; is that correct?
12     at what point that occurred, you know, it was very soon   12   A. I don't understand the question.
13     after the shots were fired.                               13   Q. Yeah. Nothing out of the ordinary happened with
14     Q. Do you have, and I guess really what I want to         14   regard to your schedule or your duties immediately
15     ask you about is what you recall as you sit here today    15   after this incident.
16     about when you first learned that there were children     16   A. No. No.
17     in this vehicle.                                          17   Q. Was there any review between yourself and any
18           What do you recall? Do you remember who you saw     18   other, I suppose, command staff within the Strongsville
19     first, or did you see the toddlers? Did you see the       19   Police Department concerning this pursuit and the
20     teenager?                                                 20   manner in which it was handled?
21     A. I heard them first. I heard them crying,               21   A. There was an internal investigation done by the
22     honestly.                                                 22   Strongsville Police Department, but it wasn't done
23     Q. And they were still inside the van, or were they       23   initially.
24     outside the van? What do you recall?                      24   Q. And that would have been done sort of weeks
25     A. If I recall, the children were taken out of the        25   later or months later; do you recall?


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 33 of 89. PageID #: 265

                                               Page 126                                                       Page 128
 1   A. I recall that our administration waited until           1   kind of conversation. They pretty much took a backseat
 2   after the grand jury findings before they started any      2   to all of this.
 3   kind of internal administrative investigation.             3   Q. Okay. And I take it you've never had such
 4   Q. Okay.                                                   4   conversation with any higher ranking officer with the
 5   A. That's my recollection.                                 5   City of Strongsville, other than this internal
 6   Q. So it would have been a number of months after          6   investigation you told me about, correct?
 7   March 7, 2017; is that correct?                            7   A. I don't know if I'm answering your question
 8   A. I believe so, yeah. I wasn't directly involved          8   correctly, but the only dialogue that I had about an
 9   in that, but I believe that's what the --                  9   internal investigation was when I was given a verbal
10   Q. And other than participating in that internal          10   reprimand or something like that for not having my
11   investigation, was there any other review of the manner   11   microphone on. That's the only really conversation
12   in which this pursuit was handled between yourself and    12   I've had with the administration with this.
13   other command staff?                                      13   Q. And you had sort of told me that much earlier on
14   A. I didn't have any communication with anybody           14   that you had turned your mic off in your office because
15   about an internal investigation.                          15   it kept beeping or whatever because it was out of range
16   Q. No debriefing of any kind the next day?                16   with --
17   A. Just with stress counselors, but not with the          17   A. The car in the parking lot.
18   administration.                                           18   Q. -- the equipment in the car.
19   Q. Do you recall when you first would have -- did         19   A. Yeah.
20   you ever speak to the chief of police about this event    20   Q. And you were doing office work, correct?
21   following March 7, 2017?                                  21   A. Correct.
22   A. I received a phone call from Chief Fender              22   Q. And simply didn't have the opportunity or the
23   several days after.                                       23   thought to turn it back on, correct?
24   Q. And Chief Fender would have been the chief on          24   A. Yeah.
25   March 7, 2017, correct?                                   25   Q. How did that come about that somebody then


                                               Page 127                                                       Page 129
 1   A. That's right.                                           1   reprimanded you for not turning the mic on? When did
 2   Q. And he had assumed his duties earlier in 2017,          2   that occur?
 3   correct?                                                   3   A. It occurred at the end of their internal
 4   A. Yes.                                                    4   investigation which would have started after the grand
 5   Q. Upon the retirement of Chief Kobak?                     5   jury findings. I don't know the exact date and I don't
 6   A. That's right.                                           6   know the exact time frame that they took to look into
 7   Q. And so you received a phone call from Chief             7   all this.
 8   Fender a couple days afterwards?                           8   Q. So one of the outcomes of the internal
 9   A. I did.                                                  9   investigation was to give you a verbal reprimand, a
10   Q. Was that more of a how you're doing kind of            10   written reprimand of some kind?
11   phone call as opposed to discussing the actual events?    11   A. It's in our policy that we have to have our
12   A. Yes. We didn't discuss the events because it           12   microphones working, you know.
13   was a BCI investigation.                                  13   Q. I'm trying to understand the nature of the
14   Q. Did you ever have occasion then subsequent to          14   reprimand. Was it just a verbal thing, or did they
15   March 7, 2017 to sort of have a one-on-one with Chief     15   send you a letter?
16   Fender to specifically discuss the events of this         16   A. No, no letter.
17   pursuit?                                                  17   Q. Just verbally.
18   A. No, I never have.                                      18   A. It was verbal, yeah.
19   Q. And that's never happened to this day.                 19   Q. So one of the outcomes of this internal
20   A. No.                                                    20   investigation was a verbal reprimand to you to make
21   Q. And would the same be true as regards to the           21   sure that your microphone is turned on when you're in
22   deputy chiefs of police that you mentioned, you've        22   -- or at appropriate times in your car, correct?
23   never had a one-on-one conversation with them about       23   A. That's correct.
24   this?                                                     24   Q. And it's not always on, correct? I assume you
25   A. No, BCI handled it. I don't recall having any          25   just turn it on when you're engaged in a call to duty;


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 34 of 89. PageID #: 266

                                                 Page 130                                                        Page 132
 1     is that fair?                                              1   language of the prior policy a strict ban on using SUVs
 2     A. Yeah, it turns on automatically if there's power        2   in pursuits?
 3     to it when the lights turn on, yes.                        3   A. It was spelled out as a prohibited vehicle in a
 4     Q. Okay. I see.                                            4   pursuit, yes.
 5     A. Or you can turn it on.                                  5   Q. I appreciate you're saying that the technology
 6     Q. Other than the verbal reprimand that you                6   of the SUV had changed such that they should have been
 7     received, are you aware of any other disciplinary          7   allowed, but under a strict reading of the policy at
 8     action that arose out of the internal investigation        8   the time they were not allowed; is that what you're
 9     conducted by the Strongsville Police Department?           9   telling me?
10               MR. KELLEY:              Objection.             10   A. If that's how -- again, if that's how it's
11                   Go ahead.                                   11   something that you want to interpret, yes.
12     A. I'm aware, yes.                                        12   Q. I don't want to interpret, I'm just asking if
13     Q. What are you aware of?                                 13   that's the policy.
14     A. I recall that Officer Vlna shut his car off and        14         Did the policy say no SUVs in pursuits?
15     turned it back on and that he was reprimanded for that.   15   A. That's what the policy said.
16          The squad car that Officer Vlna drives or was        16   Q. Okay. And it's since been updated that the
17     driving was having some kind of electrical issues that    17   vehicle you were operating would be eligible to
18     would mess with the motor. So he turned the car off       18   participate in a pursuit, correct?
19     and turned it back on while we were on the highway to     19   A. Correct.
20     reset the computer that controls the motor.               20   Q. Sergeant Kelley, are you aware of any expert
21          I did know at the time that it occurred. I           21   witnesses that have been retained on your behalf in
22     didn't give much thought to it. But then afterwards I     22   this matter?
23     think he was given a letter of reprimand for that, if     23   A. No.
24     I'm not mistaken.                                         24   Q. Are you aware of any reports from any witnesses
25     Q. So you were given a verbal reprimand, Officer          25   that may have been retained on your behalf in this

                                                 Page 131                                                        Page 133
 1     Vlna may have been given a written reprimand.              1   matter?
 2     A. Yeah, he may have. I'm not certain.                     2   A. I'm not aware of any.
 3     Q. Was there any other disciplinary action that            3   Q. You mentioned in your response to the discovery
 4     flowed out of the Strongsville internal investigation?     4   request that we previously marked as Plaintiff's
 5     A. I'm not aware of any. Not to say that there             5   Exhibit 1 that Lieutenant O'Deens would have been your
 6     wasn't, but I'm just not aware of it. I don't know.        6   immediate supervisor on March 6, March 7 of 2017; is
 7     Q. To your knowledge was there any review of               7   that fair?
 8     Strongsville's policies as a result of this incident?      8   A. That's correct.
 9     A. I am aware, yes.                                        9   Q. Was Lieutenant O'Deens actually at the station
10     Q. What are you aware of?                                 10   and on duty during this pursuit?
11     A. Our pursuit policy restricts the use of sport          11   A. No, he's at home.
12     utility vehicles in pursuits. The policy itself is        12   Q. Okay. But even when he's off duty he's
13     antiquated because the sport utility vehicles that come   13   considered to be your immediate supervisor; is that
14     out of the factory now are pursuit rated. So the          14   what you're telling us?
15     policy was not in line with the technology and it's       15   A. That's correct.
16     since been corrected.                                     16   Q. Does the Strongsville Police Department require
17     Q. So would I be correct from all that that               17   officers to fill out a use of deadly force or less than
18     technically the vehicle that you were operating was not   18   lethal force report for force used by officers in the
19     suitable for a pursuit under the then existing policy?    19   line of duty?
20     A. No. The sport utility vehicles that sergeants          20   A. Yes.
21     used to drive were not in line with the policy and not    21   Q. And are such reports filled out by just the
22     allowed to be in pursuits.                                22   officer deploying such force or by all officers on
23          The new sport utilities are allowed to be in         23   scene?
24     pursuits. It's just the policy wasn't updated.            24            MR. KELLEY:                 Off the record
25     Q. And that's what I want to understand, was the          25            for a second.


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 35 of 89. PageID #: 267

                                               Page 134                                                       Page 136
 1               I'm sorry, you have a question.                1   Connard, and perhaps you've come to learn his name.
 2           MR. SCOTT:                I'm just asking          2   A. Yes.
 3           who has to fill out the report.                    3   Q. Did you see him outside the van at any time?
 4           MR. KELLEY:               Go ahead and             4   A. I did.
 5           answer the question.                               5   Q. Do you know if he was on scene in the area or
 6   BY MR. SCOTT:                                              6   next to where Mr. Evans was?
 7   Q. Is it just the officer using the force or               7   A. The first time that I saw Devon was he was -- he
 8   everybody who's on scene and witnesses force used?         8   was sitting in the middle of the interstate like
 9   A. It's the officer who reports the force, but in          9   crisscross apple sauce with his legs crossed. And he
10   this particular case BCI investigated the use of force,   10   was right next to where they were working on Mr. Evans.
11   so there was no SP report made.                           11   So I just instinctively picked him up and got him away
12           MR. SCOTT:                 We can go              12   from there.
13           ahead and go off the record for a second.         13   Q. So that was one direct interaction you had at
14               (Thereupon, there was a discussion            14   least with Devon was to remove him from the immediate
15           off the record.)                                  15   vicinity where Mr. Evans was being treated and place
16           MR. SCOTT:                 Back on the            16   him --
17           record.                                           17   A. I couldn't find a place to put him, so I just
18               We just took a short break and a              18   had him sit on the side of the road where there was a
19           number of people have joined us, Mr.              19   squad car that was blocking his line of sight to where
20           Raskin has joined us as counsel,                  20   everything was happening. There was no available cars.
21           co-counsel for the defendants. Also               21   Q. All right. Did you have any other direct
22           Amanda Pauley and her father. Amanda of           22   interaction with any of the children other than that
23           course is one of the plaintiffs.                  23   one time with Devon?
24               Her father is not a party to this             24   A. Throughout the remainder of the incident, or
25           case, he is not a witness to this case,           25   right immediately after?


                                               Page 135                                                       Page 137
 1              and we have stipulated that he is not           1   Q. Throughout the remainder of the incident.
 2              going to be a witness to this case at any       2   A. I did. I remember talking to the toddlers.
 3              juncture for any purpose.                       3   They were in the back of a squad car, I don't remember
 4              MR. KELLEY:               That's                4   which squad car, and there was a girl and a boy. And
 5              correct.                                        5   we were in the process of getting them back all
 6              MR. SCOTT:               And I                  6   together as a family.
 7              appreciate the accommodation to allow him       7        And I just remember the girl came out and I
 8              to sit in.                                      8   remember coaxing the little boy, I think it's on video,
 9                        ---                                   9   I'm like, come here, buddy. And eventually they all
10                  (Thereupon, there was a lunch              10   ended up in the same squad car and then came back here.
11              recess.)                                       11   Q. Let me ask you, when you indicated that you
12                        ---                                  12   positioned Devon off to the side of the roadway where
13   BY MR. SCOTT:                                             13   there was another car blocking his view, did you leave
14   Q. Sergeant Kelley, we had a chance to take a             14   him with anybody or was he just seated -- did you say,
15   little break. I wanted to get back to my questioning.     15   stay here, or was he seated there by himself?
16   We were at the end of the pursuit and I had been asking   16   A. Yeah, I think, you know, the road was closed so
17   you about when you became aware that there were           17   I just had him sit down.
18   children in the van.                                      18   Q. And did you --
19          I understand that you did not personally           19   A. That's all I could do at the time.
20   interact directly with the children, correct, but you     20   Q. Sure. And did you leave him then to go off and
21   became aware through voices or whatever that they were    21   do other things?
22   present, correct?                                         22   A. I had to, yes.
23   A. Immediately that was the case, yes.                    23   Q. Was he handcuffed?
24   Q. Do you recall seeing the teenager, and I               24   A. He was handcuffed, yes. I don't know who
25   appreciate you didn't know his name at the time, Devon    25   handcuffed -- well, I didn't know at the time who


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 36 of 89. PageID #: 268

                                                  Page 138                                                       Page 140
 1     handcuffed him. I learned in the video that he was          1   scene?
 2     handcuffed when he was taken out of the car by a, I         2   A. No. When we brought the family back together on
 3     believe, Strongsville Officer.                              3   scene in the same police car, I remember a trooper was
 4     Q. And do you know which one?                               4   like escorting her and we were going to put her back
 5     A. I don't remember. I think it was Plut, but I             5   into the car with her kids. And the trooper asked
 6     don't remember.                                             6   about handcuffed or unhandcuffed and I just made the
 7     Q. Did he remain handcuffed as he was seated by the         7   decision to unhandcuff her so she didn't have to be
 8     side of the road out of the view of where Mr. Evans was     8   seen in handcuffs by her kids.
 9     being treated?                                              9   Q. I had asked you early on about whether or not
10     A. He was.                                                 10   you had a personal cell phone with you. I think you
11     Q. At any point in time was he unhandcuffed when he        11   told me that you did, correct?
12     was on scene?                                              12   A. Correct.
13     A. He was.                                                 13   Q. And that's typical, I mean, that would be your
14     Q. When was that?                                          14   practice or your habit, if you will, to have your
15     A. When I had -- it was a little bit chaotic at            15   personal cell phone with you while you're on duty,
16     that time, but then when things had settled down and we    16   correct?
17     made the decision to bring them back together as a         17   A. Correct.
18     family, I went over to where I left him but discovered     18   Q. Did you make any use of your personal cell phone
19     that he had been since placed in the back of a             19   while you were on scene?
20     Brunswick Police car.                                      20   A. I called the other sergeant that was working.
21     Q. By somebody else?                                       21   Off the top of my head, that's what I recall.
22     A. By somebody else, yeah.                                 22   Q. And you called him with your personal cell phone
23     Q. Was he handcuffed in the back of the Brunswick          23   is what you're telling me, correct?
24     car?                                                       24   A. Correct, yeah.
25     A. He was. He was, yeah.                                   25   Q. Did you make any other use of your personal cell


                                                  Page 139                                                       Page 141
 1      Q. Okay.                                                   1   phone while you were on scene?
 2      A. So I had him come out of the car and he was --          2   A. I don't recall. And I don't know. I mean, if I
 3      and I said something like, come on, kid, let's go back     3   did it was for something that was going on.
 4      to your family or something like that. And he was          4   Q. Would have been related to now sort of dealing
 5      unhandcuffed and brought back with everybody else.         5   with the incident scene.
 6      Q. And I take it that the toddlers were never              6   A. The issues, correct.
 7      restrained at any time, correct?                           7   Q. Do you recall making any use of your personal
 8      A. No.                                                     8   cell phone later that evening whether it would have
 9      Q. Mrs. Pauley or Amanda Pauley was handcuffed, is         9   been after you left the scene as you were traveling
10      that correct, initially?                                  10   back to the Strongsville Police Department or while you
11      A. Yes, by me.                                            11   were here at the Strongsville Police Department?
12      Q. Did you remove Amanda from the van?                    12   A. I'm sure that I did because there was so much
13      A. I did.                                                 13   going on. I just don't recall specifically using it.
14      Q. Did anybody assist you in that, or did you do          14   Q. Would it have been related to your official
15      that by yourself?                                         15   duties, if you will, in managing the incident?
16      A. It was just me.                                        16   A. That's right.
17      Q. And you handcuffed her and took her where?             17   Q. Or was it personal?
18      A. I took her to find a car to place her in, just         18   A. I don't recall using -- I didn't even have the
19      to secure her. All I could find was a trooper car and     19   time to use it for anything personal. It was for -- I
20      I had her initially sit in the back of that car.          20   mean, I recall it was all very chaotic.
21      Q. Did she remain handcuffed inside the State             21   Q. Fair to say any use of your personal cell phone
22      Highway Patrol car?                                       22   would have been work related.
23      A. Yes.                                                   23   A. Correct.
24      Q. And did she remain handcuffed until she was            24   Q. At any time during the investigation by BCI, and
25      brought back to the station, or was she unhandcuffed on   25   we know that the Bureau of Criminal Investigation was


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 37 of 89. PageID #: 269

                                               Page 142                                                       Page 144
 1   asked to come in and investigate this incident; is that    1   lighting up a cigarette and having a smoke.
 2   correct?                                                   2   A. Like I said, I mean, I interpreted that it was
 3   A. That's correct.                                         3   just -- that's the word that came to mind.
 4   Q. At any time during -- and they were called right        4   Q. It was silly behavior.
 5   away; is that fair?                                        5   A. It was very dangerous behavior. And it was
 6   A. That's correct.                                         6   silly to think that he was going to get away with this
 7   Q. So they were called on March 7th what,                  7   after all that he had done.
 8   immediately after this happened or certainly shortly       8   Q. Having been involved in this incident and having
 9   after this incident happened; is that fair?                9   had the department conduct its own internal
10   A. Yes, they came to the scene.                           10   investigation, and I think you told us before that the
11   Q. And they came to the city that day, correct?           11   result of that internal investigation as regards
12   A. Within, you know, an hour I would say they were        12   yourself was simply a verbal reprimand to make sure
13   there.                                                    13   your microphone is on in the future, correct?
14   Q. At any time during the investigation by the            14   A. That's all I was told, yes.
15   Bureau of Criminal Investigation did anybody ask for      15   Q. Was it your understanding that that
16   your personal cell phone or any of your personal cell     16   investigation looked at every aspect of this pursuit
17   phone records?                                            17   and how it was handled?
18   A. No.                                                    18   A. I'd surmise that, yes.
19   Q. Do you know if any of the other officers on            19   Q. And that would include your performance and your
20   scene had personal cell phones with them?                 20   decisions as the officer in charge of this pursuit?
21   A. I don't know. I'm assuming that they did, but I        21   A. That's correct.
22   don't know.                                               22   Q. At least in your mind as a sergeant with the
23   Q. And, again, to your knowledge did anybody ask,         23   Strongsville Police Department, did that indicate to
24   anybody from BCI or any other investigative agency ever   24   you that everything else that you did that evening must
25   ask for the officers' personal cell phones?               25   have been okay, if the only reprimand was for not

                                               Page 143                                                       Page 145
 1   A. No.                                                     1   having your microphone on.
 2   Q. In your statement to BCI, I want to go back to          2            MR. KELLEY:               Objection.
 3   shortly before the pursuit concluded, and we had talked    3               Go ahead.
 4   about the communications regarding one of the officers     4   A. Right, correct.
 5   observing Mr. Evans reaching around inside the van and     5   Q. And, I'm sorry, did you tell me you have never
 6   then saying he lit a cigarette, correct?                   6   been in a prior use of deadly force incident, or did
 7         Do you recall in your interview with the BCI         7   you indicate that you have?
 8   using words to the effect that once you saw Mr. Evans      8   A. Have not.
 9   smoking a cigarette you thought he was messing with        9   Q. Have you been involved in any other incidents as
10   you, or using words to that effect?                       10   a member of the Strongsville Police Department for
11   A. I remember using the word silly.                       11   which there was a subsequent internal investigation?
12   Q. And so you perceived or saw the act of Mr. Evans       12   A. Yes.
13   smoking towards the end of this pursuit as sort of a      13   Q. What do you recall?
14   silly act, like he was just taking everybody along for    14   A. I believe the one that comes to mind immediately
15   a ride or something; is that fair?                        15   is in your files about I was a patrol officer with a
16         Or what did you mean by that?                       16   canine, in the canine unit, and a person, a motorist
17   A. No. I meant that after all the events that had         17   that I had stopped had accused me of racial profiling
18   occurred up to this point, you know, it was silly to      18   as a reason for pulling him over.
19   think that Mr. Evans was going to get away with this      19   Q. And so because of that citizen complaint there
20   and he was still not getting out. That's what I meant.    20   was a review of that allegation?
21   Q. Silly for him to be so casual that he's smoking        21   A. That's correct.
22   a cigarette; is that what you mean?                       22   Q. And I assume that review showed that the
23         How did that relate, I mean, you tied the two       23   allegation was unfounded or not true?
24   together, this observation and this thought having to     24   A. I'm assuming, yes. I don't know the exact
25   do with the fact that here he is after all this, he's     25   terminology, whether it was exonerated, unfounded, you


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 38 of 89. PageID #: 270

                                                 Page 146                                                       Page 148
 1     know, unsubstantiated, but there was probable cause for    1   comfortable to do it.
 2     the stop.                                                  2   Q. Did you discuss anything else with Agent Moran
 3     Q. And, again, you take the outcome and the                3   prior to commencing the interview?
 4     ultimate determination as sort of a tacit approval of      4   A. No.
 5     your actions in the way that you conducted yourself        5   Q. Did you meet with any officials from your union
 6     during that particular stop.                               6   prior to commencing the interview?
 7                MR. KELLEY:              Objection.             7   A. A phone conversation with the union.
 8                   Go ahead.                                    8   Q. Did you discuss the specific events of the
 9     A. Yes.                                                    9   pursuit in that phone conversation?
10     Q. Had there been any other citizen complaints            10   A. I don't recall it was that in depth. It was
11     filed against you during your time with the               11   just a question of whether I should give a statement at
12     Strongsville Police Department?                           12   the time or not. And they indicated that I was okay.
13     A. I don't recall. I don't recall. If there were,         13   Q. And are those statements completely voluntary,
14     I wasn't made aware of them or they were very minute,     14   they're not Garrity statements or anything like that;
15     but that's the only one I can recall.                     15   am I correct?
16     Q. What is the policy with respect to maintaining         16   A. I'm not sure I understand.
17     citizen complaints? Is it limited to a period of time?    17   Q. Are you familiar with a Garrity warning?
18     Are citizen complaints purged after a while?              18   A. I am, yeah.
19     A. I learned because of this incident, actually,          19   Q. Were you given a Garrity warning in this case?
20     that I don't know if it's our administrative function     20   A. No.
21     or if it's a law, that it goes back six years we keep     21   Q. So your chief was not commanding you to give a
22     our records. So that was the citizen complaint I got      22   statement. You gave a voluntary statement; is that
23     in the last six years.                                    23   correct?
24     Q. Let me just ask about you first, currently as a        24   A. That's correct.
25     sergeant are you a member of any union?                   25   Q. My understanding is that if you're given Garrity

                                                 Page 147                                                       Page 149
 1     A. Yes.                                                    1   it would be sort of insubordination, if you will, to
 2     Q. What union are you part of?                             2   refuse, to continue to refuse to give a statement,
 3     A. The Fraternal Order of Police Union.                    3   correct?
 4     Q. Was that the same union you would have been part        4   A. That's correct. It was voluntary. I understand
 5     of as a patrol officer?                                    5   your question.
 6     A. It's the same, but it's -- essentially the same         6   Q. I'm just about done, if you just give me one
 7     but because I have the rank of sergeant it's a             7   second to go through this.
 8     different --                                               8        I do want to you ask about one of your
 9     Q. Chapter.                                                9   interrogatory responses and your testimony here today.
10     A. -- chapter, but it's essentially the same.             10        Interrogatory No. 13, I had asked about the
11     Q. You were interviewed by the Bureau of Criminal         11   early warning system and training. I think your
12     Investigation on March 7, 2017; am I correct about        12   response at that time was, "As a patrol officer I do
13     that?                                                     13   not believe I have received training in the
14     A. That's correct.                                        14   department's early warning system for monitoring police
15     Q. Would that have been later in the day or as soon       15   officers;" do you see that?
16     as you got back to the police station?                    16   A. I see that, yes.
17     A. This incident occurred roughly 2:30 in the             17   Q. And I think what you told me earlier is that
18     morning and I think it was roughly 6:00 in the morning.   18   subsequent to this event you have commenced inputting
19     Q. When BCI conducted their interview?                    19   information into the city's early warning system; is
20     A. That's right.                                          20   that correct?
21     Q. Did you have a chance to discuss the fact that         21   A. That's correct.
22     you were going to be interviewed with anybody prior to    22   Q. Did you receive some sort of training after this
23     the interview taking place?                               23   event on the early warning system and how to use it?
24     A. I spoke with Agent Moran who asked me if I             24   A. Only in how to access the files and make entries
25     wanted to give an interview and I told him that I was     25   into the files.


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 39 of 89. PageID #: 271

                                                  Page 150                                                       Page 152
 1     Q. What about the nature of things that should be           1   events, say, such as use of deadly force events, is
 2     noted?                                                      2   something that should be tracked through the early
 3     A. It's discussed in our policy and, you know,              3   warning system?
 4     through policy discussions that some of the things that     4   A. At the sergeant level, I don't think that I
 5     a supervisor looks for, when it comes to dealing with       5   would have anything to do with that.
 6     direct reports, are the police officers that directly       6   Q. Is it your understanding that somebody at
 7     report to you, are they -- do they show signs that          7   another level would have something to do with that?
 8     they're experiencing family problems; are they              8   A. I would assume from an administrative
 9     deficient in their duties as a police officer by not        9   standpoint. I don't know the parameters. Officer
10     delivering quality service; are they getting lots of       10   Miller was no billed in the grand jury.
11     citizen complaints.                                        11   Q. No, I understand that.
12          I was instructed that these are the sort of           12           MR. SCOTT:               Sergeant
13     things, you know, that are taken into consideration in     13           Kelley, I believe those are the only
14     dealing with the early warning system as a supervisor      14           questions I have for you. Thank you for
15     interacting with subordinates.                             15           the opportunity to speak with you today.
16     Q. And so I just want to -- and I'm sorry, when did        16              I believe Mr. Sidoti may have some
17     that training come, did that come after this incident,     17           questions.
18     or when did you receive that training?                     18                   ---
19     A. It was after this incident.                             19   BY MR. SIDOTI:
20     Q. And were you the only one that received the             20   Q. Sergeant Kelley, my name is Marcus Sidoti, and
21     training, or is that more department wide? Do you know     21   as you are probably aware from the pleadings that I
22     how that training was administered?                        22   represent Adam Fried as the administrator for the
23     A. You know, at the time of this incident on March         23   estate of Roy Evans. Same rules apply for the
24     7th I had only been a sergeant for six weeks, so just      24   questioning.
25     as a natural chronological, they just hadn't trained me    25       I as you know have been here since the beginning

                                                  Page 151                                                       Page 153
 1      on it yet, you know, it was just one of those things,      1   so I'm going to do my best to not be redundant so we're
 2      if that makes sense.                                       2   not here twice as long, okay?
 3      Q. I guess, and maybe I'm making this too                  3   A. Thank you.
 4      complicated, was this something that somebody just sat     4   Q. So please excuse me for bouncing around, but,
 5      down with you one-on-one and said, here's the computer,    5   again, based on the questions you answered for
 6      here's how you get into the early warning system and       6   Mr. Scott and noting, as you can probably understand,
 7      this is the sort of stuff you should be entering; is       7   some of them may be duplicative, but I'm going to
 8      that what happened?                                        8   bounce around trying to stay away from things you've
 9      Q. It was more so, this is how you enter into it,          9   already answered, okay?
10      this is how you get into it, yeah.                        10   A. Okay.
11            The actual observations, you know, is something     11   Q. Are you married?
12      that, yes, we're trained in it, but, yes, it's also       12   A. Yes.
13      kind of common sense, you know.                           13   Q. Children?
14      Q. Okay. Do you remember who gave the training?           14   A. Yes.
15      A. Lieutenant O'Deens.                                    15   Q. How long have you known Officer Miller?
16      Q. Is there any written material other than               16   A. Approximately 17 years.
17      possibly the policy itself?                               17   Q. Do you and Officer Miller socialize outside of
18      A. No.                                                    18   the work environment?
19      Q. So just the City of Strongsville's early warning       19   A. No.
20      system policy would have been the only written material   20   Q. Ever had a beer with Officer Miller?
21      that you would have been given.                           21   A. I don't drink.
22      A. That's all I'm aware of, yes.                          22   Q. Has Officer Miller ever been to your home?
23      Q. Was there any understanding on your part that          23   A. Yes, he has.
24      even activity that might be viewed as not necessarily     24   Q. Do you engage in any sporting events, bowling,
25      deficient but simply being involved in certain types of   25   softball, anything with Officer Miller socially outside


                                      Hoffmaster & Barberic, Inc.
                                            (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 40 of 89. PageID #: 272

                                                Page 154                                                      Page 156
 1   of the work environment?                                   1   Q. What type of testing or training prior to being
 2   A. Not that I recall.                                      2   a sergeant does the Strongsville Police Department
 3   Q. Aside from OPOTA for your training as a police          3   require?
 4   officer, tell me about your education. Where did you       4   A. Promotions are done through civil service
 5   go to high school?                                         5   testing, so there is a written exam. And the written
 6             MR. KELLEY:               Objection.             6   exam covers three textbooks that they assign to us.
 7                 You didn't go to OPOTA?                      7   One is a police management book, one is a business
 8             THE WITNESS:               The                   8   management book, and I believe there was another one on
 9             certification's through OPOTA.                   9   ethics, something like that.
10             MR. KELLEY:               Was it? Okay,         10         And then it also covers our policies and
11             I'm sorry.                                      11   procedures and codified ordinances.
12   A. High school?                                           12   Q. Did you pass that test the first time you took
13   Q. Yes, sir.                                              13   it?
14   A. I went to St. Ignatius High School.                    14   A. The first time I took it I got a 69 percent on
15   Q. Did you go to undergrad?                               15   it. And that was probably 2004 or '05, I think.
16   A. I did, at the University of Toledo.                    16   Q. So at that point you would have only been on the
17   Q. Master's Degree?                                       17   force for a few years but you were eligible to take the
18   A. I have like two more courses left.                     18   test to be a sergeant at that time?
19   Q. Are you going to school currently?                     19   A. Yeah, I just took the test. I didn't study for
20   A. Yes.                                                   20   it.
21   Q. Where?                                                 21   Q. Okay. So 2004, when was the next time after
22   A. Florida State University. It's an online               22   2004 that you took the test?
23   master's program.                                         23   A. I don't remember the exact year. It was maybe
24   Q. When do you anticipate graduating with your            24   -- I don't remember the year. I'm guessing somewhere
25   master's?                                                 25   in the vicinity of 2011.


                                                Page 155                                                      Page 157
 1   A. In roughly two semesters I'm trying for.                1    Q. So several more years, somewhere between five
 2   Q. And what will your degree be in?                        2    and seven years later you took the test a second time?
 3   A. It's criminal justice studies with a                    3    A. That's correct.
 4   concentration in biosocial criminology.                    4    Q. And did you pass the test at that time?
 5   Q. Do you have any other legal education background        5    A. I did.
 6   but for the coursework for your master's so far?           6    Q. And what was your percentage; if you recall?
 7   A. No.                                                     7    A. I don't recall my percentage. I recall that at
 8   Q. Any military service?                                   8    the end I was ranked number 7.
 9   A. No.                                                     9    Q. So explain to me, and I don't know, so if you
10   Q. Mr. Scott asked you some questions regarding           10    pass the test when you take it in 2011, and here we're
11   de-escalation and sometimes in regards to individuals     11    discussing that you're not a sergeant until 2017,
12   who might have psychiatric problems; do you recall        12    what's going on in that six-year window on why you
13   that?                                                     13    passed the test but you're not yet a sergeant?
14   A. I recall.                                              14    A. It just goes off of openings, you know, so there
15   Q. Do you have any training identifying different         15    just was no -- there was no openings. There were no
16   types of psychotic diagnoses, paranoid schizophrenia,     16    openings, I should say, and after two years the list
17   anything like that? Have you had any formal training      17    expires and they have to give a new test.
18   in regards to that?                                       18    Q. Did you have to take the test again after 2011?
19   A. No.                                                    19    A. I did.
20   Q. And just for clarification, you've been on the         20    Q. And when did you take that test again?
21   force for how long now?                                   21    A. 2016, I believe it was.
22   A. I'm in my 18th year.                                   22    Q. Is it fair to say that after you took that test
23   Q. And at the time of the incident on March 7 of          23    I'm assuming you passed; is that correct?
24   2017 you'd been a sergeant then for six weeks, correct?   24    A. Yes.
25   A. That's correct.                                        25    Q. That was the last test you took before being a


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 41 of 89. PageID #: 273

                                                 Page 158                                                      Page 160
 1     sergeant?                                                  1   A. Yes.
 2     A. That's correct.                                         2   Q. I believe you indicated that you were familiar
 3     Q. Did the 2016 test contain anything regarding the        3   that perhaps there may be a supervisor, potentially --
 4     early warning system? If you recall.                       4   was it Lieutenant O'Deens?
 5     A. I don't recall.                                         5   A. Correct, yeah.
 6     Q. Did the 2016 test or any of the tests you took          6   Q. Potentially Lieutenant O'Deens.
 7     for sergeant have any questions regarding identifying      7        Did Lieutenant O'Deens ever inform you when you
 8     issues with subordinates that you now know may be          8   were involved with the training that uses of force,
 9     considered for reports to the early warning system?        9   deadly uses of force are specifically something that he
10     A. Yes.                                                   10   would address for that system?
11     Q. Tell me about those.                                   11   A. No.
12     A. The promotional test is two parts. One is a            12   Q. Did he ever address with you that that's
13     written test and also there is an assessment center.      13   something that you specifically don't address?
14     And in the assessment center it's an acting role          14   A. No.
15     playing scenario, if you will, where you have to          15   Q. So when you respond in saying that you're not
16     counsel a problem employee.                               16   sure in regards to deadly uses of force, if that's
17          The test is concerned with playing off of the        17   something for the early warning system, you're just
18     actor. There's a third-party actor hired. You have to     18   saying that it's not your responsibility based on your
19     try and identify what the problem with the employee is,   19   knowledge.
20     try and solve the work issues that are deficient and      20   A. Based on my role in the agency, I don't see any
21     try to come to the root of the problem.                   21   scenario where I would be tasked with something that
22     Q. Do you recall what your actor's issues were that       22   important.
23     you identified?                                           23   Q. When Mr. Scott was asking you about the
24     A. Yes.                                                   24   investigation involving BCI, I believe one of your
25     Q. And what were they?                                    25   responses was that the investigation for the incident

                                                 Page 159                                                      Page 161
 1     A. Mine was, the scenario was that I had to counsel        1   on March 7th was BCI -- was being conducted by you and
 2     a patrol officer who thought he knew everything and had    2   BCI; do you recall that?
 3     a quick answer for everything that I would say to him.     3   A. No.
 4           So the root of the issue was that the person was     4   Q. And I may have misheard this, that's why -- so
 5     having some family problems at home, at least that's       5   when you come back some four hours later and have a
 6     what I surmised based on how the role play went out.       6   conversation with I believe Agent Moran, you weren't
 7     And that he was -- this person was struggling at home      7   involved in the investigation itself. You were just
 8     and therefore when he would come to work he was acting     8   informing him of the information you knew about the
 9     out.                                                       9   incident.
10     Q. Along the lines of things you'd probably be            10   A. That's correct.
11     obligated to identify as one of their supervisors if      11   Q. At any point were you involved in any of the
12     it's one of your patrol officers, correct?                12   investigations, either internally or with BCI?
13     A. I'm sorry, could you say that again?                   13   A. No.
14     Q. Let me rephrase that.                                  14   Q. Have you had prior dealings with Agent Moran in
15           That portion of the test was attempting to          15   the past?
16     present you with issues that you may have had to have     16   A. No, that was the first time.
17     dealt with as a supervisor for a patrol officer once      17   Q. How about Agent Clar with BCI?
18     you were a sergeant.                                      18   A. I don't know who that is.
19     A. That I may have to, yes.                               19   Q. Did you ever speak with the Arvin Clar with
20     Q. May have to, okay.                                     20   BCI?
21           Mr. Scott asked you if uses of deadly force         21   A. I don't believe so. If you describe him, I
22     would be something that would be taken into               22   might be able to identify him on the scene, but I don't
23     consideration for any reporting to the early warning      23   remember that name.
24     system; do you recall that line of questioning a moment   24   Q. Well, let me ask you this, do you recall
25     ago?                                                      25   speaking with anybody else, aside from Agent Moran?


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 42 of 89. PageID #: 274

                                               Page 162                                                       Page 164
 1   A. I do.                                                   1   Q. It's ran in a fashion similar to that of which
 2   Q. We've identified officers in regards to the             2   the military's ran, if you're familiar with it, right?
 3   pursuit. I would just like to have clarification for       3   A. As far as the rank construction goes, yes.
 4   the next few questions here.                               4   Q. There we go, rank construction.
 5        You're involved, and we watched the portion of        5        So individuals that are superior in rank have
 6   the video, and you're operating the white SUV; is that     6   control in regards to orders and the like to inferior
 7   correct?                                                   7   officers, if you will, correct?
 8   A. That's correct.                                         8   A. Not exactly.
 9   Q. And Officer Miller is in the vehicle behind the         9   Q. Let me rephrase that. Strike that.
10   van for a period of time. We watched the portion of       10        It's a system of rank and certain ranks are
11   the video in which he is perpendicular to the van and     11   higher than others.
12   then exits his vehicle, correct?                          12   A. That's correct.
13   A. At the end of the pursuit?                             13   Q. Okay. So in regards to that you would be, for
14   Q. Yes.                                                   14   lack of better terms, the boss or the superior or the
15   A. Yes.                                                   15   supervisor of someone say as Officer Miller; is that a
16   Q. No one else is in his vehicle to your knowledge?       16   fair statement?
17   A. Not a person.                                          17   A. That's correct.
18   Q. Does he have a dog in his car?                         18   Q. And then Lieutenant O'Deens would be a superior
19   A. Yes.                                                   19   to you?
20   Q. So the car that Officer Miller is driving at the       20   A. That's correct.
21   time of the pursuit, the dog is in the car to your        21   Q. So if you were to give an order, hypothetically,
22   knowledge?                                                22   and Lieutenant O'Deens gave a different order, it would
23   A. Yes.                                                   23   in essence thwart your order, say if it was for Officer
24   Q. And then the officer that's in front of the            24   Miller, and he'd have to abide by your superior; is
25   vehicle, that if you recall from the video, ends up       25   that a fair statement?

                                               Page 163                                                       Page 165
 1   turning around and then facing the opposite side of        1             MR. KELLEY:               Objection.
 2   Officer Miller; who is in that vehicle?                    2                 Go ahead.
 3   A. That is Officer Vlna.                                   3   A. We have a policy on this, as it deals with
 4   Q. V?                                                      4   conflicting orders. I'm not sure if you're asking for
 5   A. L-N-A.                                                  5   a very broad answer or you're asking very specific.
 6   Q. L-N-A.                                                  6   Q. Well, let me take all that back.
 7         And the last officer would have been I'm             7        Let me ask you in regards to this
 8   assuming near the rear of the vehicle when it comes to     8   pseudo-military ranking system, if you will, tell me
 9   a stop? The rear of Officer Miller's vehicle.              9   what you understand that means.
10   A. Yes, that's Officer Plut, P-L-U-T. And that has        10   A. Well, it just means exactly what, you know, your
11   the -- that depicts the best angle of the pursuit.        11   summation is, that I am the patrol officer's
12   Q. So he would be positioned in the rear and driver       12   supervisor.
13   side, if you will, from the videos of Officer Miller's    13   Q. You're a superior. And in regards to the
14   car, is that a fair statement, at the end of the          14   incident that occurred on March 7 of 2017, was there
15   pursuit?                                                  15   anybody involved that was your superior in the pursuit?
16   A. That's a fair statement, yes.                          16   A. No.
17   Q. Mr. Scott asked you some questions regarding the       17   Q. So it's a fair statement that during the date of
18   hierarchy of the police department; do you recall those   18   the incident, which is the subject matter of the
19   early on in his questioning?                              19   complaint, that you were the superior and supervising
20   A. I recall.                                              20   officer for the pursuit.
21   Q. I believe you refer to the hierarchy, if you           21   A. Yes.
22   will, as paramilitary; do you recall that?                22   Q. Mr. Scott asked you questions regarding giving
23   A. I remember quasi-military.                             23   orders and inferior officers following those orders
24   Q. Quasi-military. Pseudo-military.                       24   early on; do you recall that line of questioning?
25   A. Right.                                                 25   A. I do.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 43 of 89. PageID #: 275

                                               Page 166                                                       Page 168
 1   Q. I believe you indicated that you can't, and I           1             MR. KELLEY:              Objection.
 2   quote, can't always supervise, end quote, the officers     2   A. Again, that's incorrect.
 3   and their conduct in street patrol and things like         3   Q. How is that incorrect?
 4   that; do you recall that?                                  4   A. The dialogue that was shared in the radio tapes,
 5   A. That's correct.                                         5   the first set of dialogue was initiated by Officer
 6   Q. For example, you have patrol officers that are          6   Miller when he gave a clarifying question in the form
 7   out on the streets, you may be at the station and          7   of a statement, and it's in this radio tape.
 8   they're effectuating a ticket for a stop sign              8   Q. Are we addressing the felony callout here?
 9   violation.                                                 9   A. Yes.
10   A. That's correct.                                        10   Q. Okay.
11   Q. You're not always there, are you?                      11   A. "76 confirming if no one bails out, we're just
12   A. No.                                                    12   doing a felony callout and not charging up on the car,"
13   Q. And that's something that would not commonly be        13   if I'm reading this right.
14   called back to the station for you to give some sort of   14         I responded with, "That's correct. We will call
15   order to that patrol officer to issue a ticket or not,    15   him out."
16   correct?                                                  16         That dialogue dictated if Mr. Evans had pulled
17   A. Correct.                                               17   his vehicle to a stop and gave up.
18   Q. So when you say and you use the term discretion,       18   Q. It doesn't say that, though, does it?
19   that would be something in the realm of discretion that   19   A. It is inferred.
20   the patrol officers are able to use in their own          20   Q. But it's not stated on dispatch, is it?
21   estimation; is that a fair statement?                     21   A. Not on the radio tape, no.
22   A. That is fair.                                          22   Q. Do you recall in the review of the dispatch
23   Q. So when you talk about discretion, they may be         23   audio and the video, at any time does anyone bail from
24   somewhere where you're not and they're authorized to      24   that van prior to shots being fired?
25   exercise their own discretion in effectuating traffic     25   A. No.


                                               Page 167                                                       Page 169
 1   stops or a theft at the mall or anything like that         1   Q. So we addressed this in regards to an order, so
 2   without your direct command being necessary; is that       2   bear with me for a moment, Officer Miller has now
 3   fair?                                                      3   addressed you in regards to what we are going to do in
 4   A. Yes.                                                    4   regards to the current pursuit; is that a fair
 5   Q. Okay. So in regards to the incident that took           5   statement?
 6   place on March 7th, you were in fact involved, correct?    6   A. That is a fair statement.
 7   A. That's correct.                                         7   Q. He's inquiring to his involved superior officer,
 8   Q. And without going into the verbatim, there were         8   is this what I'm doing in regards to this pursuit.
 9   orders that were clearly given via dispatch and other      9   A. Fair statement.
10   means in which you were ordering inferior officers to     10   Q. Fair statement.
11   do certain things in the pursuit of this vehicle; is      11        And your answer is, "That's correct."
12   that correct?                                             12   A. That's correct.
13   A. No.                                                    13   Q. Okay. So is that anything else other than you
14   Q. Do you recall in your review of the videos and         14   acquiescing what he's asking as a formal order, that's
15   the audio that there were orders that you were giving     15   what we're doing, that's correct.
16   in regards to the pursuit?                                16   A. If Mr. Evans came to a stop and gave up.
17   A. I recall.                                              17   Q. But you didn't say that, though, let's just
18   Q. Okay. Was there any other superior officer             18   address that.
19   involved that gave orders over you in regards to the      19   A. That's correct.
20   incident on March 7th of 2017?                            20   Q. And I want to address this specifically because
21   A. No.                                                    21   your counsel is referring to I believe what's been
22   Q. So as we just discussed a moment ago in regard         22   marked as Plaintiff's Exhibit 2.
23   to this discretion for traffic stops and the like, this   23        So that is what I believe your counsel addressed
24   wasn't one of those situations because you were in fact   24   as, for lack better of terms, a transcript of the audio
25   personally involved in this pursuit, correct?             25   dispatch that was communicated during the pursuit.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 44 of 89. PageID #: 276

                                                Page 170                                                      Page 172
 1   A. Correct.                                                1   A. Yes.
 2   Q. Okay? And he addressed the facts of if it is or         2   Q. Okay. I believe you told Mr. Scott in his
 3   is not verbatim and that there's some boxes and some of    3   questioning that you've attempted to do this now twice,
 4   it may be slightly illegible, right?                       4   this is the second time right before the chase ends,
 5   A. Correct.                                                5   correct?
 6   Q. Okay. But the general discussion you and I are          6   A. Right before the chase ends it would have been
 7   having is that Officer Miller is saying are we only        7   the second attempt, yeah.
 8   doing a felony callout and not approaching the vehicle,    8   Q. Well, let me ask you this, at any time during
 9   specifically not approaching it, and you're saying         9   any of the audio, your recollection, or the video, do
10   that's correct.                                           10   you recall saying go up on the van?
11        Is there anything else that you're saying as         11   A. No.
12   long as they didn't bail, none of that other audio is     12   Q. So that's never captured anywhere, nor do you
13   either in that transcript or in the audio dispatch that   13   ever give that order.
14   you had the opportunity to review prior to the            14   A. No.
15   deposition; is that a fair statement?                     15   Q. Sergeant Kelley, when you actually came in for
16   A. It was inferred, but, yes, that's a fair               16   the depo today one of the first things we addressed was
17   statement.                                                17   a discussion you admitted you had with Officer Miller
18   Q. So when you say infer, you're saying something         18   regarding the vehicle pursuit policy; do you recall
19   that was never specifically stated on audio and/or        19   that?
20   video, but it was an inference that you're saying for     20   A. This morning, yes.
21   the record.                                               21   Q. And, again, trying to build off of what
22   A. Right.                                                 22   Mr. Scott asked, there was some issue with the policy
23   Q. Correct?                                               23   as it relates to the SUV.
24   A. That's correct.                                        24   A. Correct.
25   Q. Okay. After that order and prior to shots being        25   Q. Let me take a step back for a moment.

                                                Page 171                                                      Page 173
 1   fired is it a fair statement that you gave no              1        How many, if you know, how many cars are
 2   subsequent order that changed that order?                  2   designated as canine vehicles within your department?
 3   A. That's incorrect.                                       3   A. Right now I'm aware of two.
 4   Q. Do you recall giving any other different orders         4   Q. Now, do you have two designated canine officers
 5   after the time that Officer Miller asked you is this a     5   in your department?
 6   felony callout and prior to shots being fired?             6   A. Yes.
 7   A. Yes.                                                    7   Q. And they're each assigned that specific car for
 8   Q. What other orders did you give?                         8   their dogs?
 9   A. I gave the order to implement a boxing in               9   A. Yes, they take the cars home.
10   maneuver.                                                 10   Q. They take the cars home, okay.
11   Q. Well, the boxing in maneuver, if we're going           11        And what do you understand, are those cars
12   chronologically, would be effectuated prior to the        12   equipped any differently than the normal police
13   stopping of the vehicle for then the officers to          13   cruiser?
14   effectuate the, quote, unquote, felony callout; is that   14   A. In what way?
15   a fair statement?                                         15   Q. I'm asking you, I don't know. Are you aware of
16   A. No. That's a change in dynamic.                        16   anything?
17   Q. Would you agree that nothing in the audio or           17   A. The back seat's removed and there's a dog kennel
18   video that you reviewed or that's included in the         18   placed in the back seat, but other than that,
19   record indicates you telling the officers, hey, we're     19   mechanically it's the same as any police car.
20   going to change things up, we're not doing a felony       20   Q. So that car, mechanically it's the same, it's
21   callout. Now instead we're going to do the moving PIT     21   just altered in the interior for the transport of the
22   maneuver -- strike that, the moving roadblock.            22   canine.
23   A. Can you restate that question one more time?           23   A. Correct.
24   Q. You refer to the convoy of the four vehicles as        24   Q. So those vehicles based on your description I'm
25   being a moving roadblock; is that a fair statement?       25   assuming are not capable of transporting prisoners or


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 45 of 89. PageID #: 277

                                                 Page 174                                                        Page 176
 1     individuals that are arrested.                              1   Q. So you're acquiescing the fact that you knew the
 2     A. That's correct.                                          2   pursuit policy differentiated between SUVs and the,
 3     Q. So that car couldn't be by itself somewhere if           3   quote, unquote, normal police cruiser.
 4     it involves the arrest of someone because that person       4   A. That's incorrect.
 5     couldn't go in the vehicle.                                 5   Q. I'm not trying to trick you, sir.
 6     A. That's not true.                                         6   A. I know.
 7     Q. Could you arrest someone in the canine car?              7   Q. Okay.
 8     A. As a canine officer operating by themselves they         8   A. It's a policy issue, it's not an SUV issue.
 9     can arrest somebody.                                        9   Q. Right. And I'm discussing specifically
10     Q. Okay.                                                   10   regarding the policy. The policy at the time of the
11     A. But then they would just call for another car.          11   incident differentiated in the policy for pursuits
12     Q. Okay. Well, that's where I'm going. I'm not             12   between cruisers and an SUV or other specialty
13     saying they can't arrest someone, effectuate the           13   vehicles, correct?
14     arrest, but the difference you understand from a canine    14   A. Yes.
15     vehicle to the regular cruiser is that the rear seat is    15   Q. At the time of this incident, prior to the
16     removed for the well-being and the transport of the        16   change in the policy, you were driving an SUV.
17     animal in those two units, correct?                        17   A. Yes.
18     A. Yes.                                                    18   Q. And in fact you offered up the information, you
19     Q. So those are the only two vehicles in the               19   said, I was talking to Officer Miller to see if it was
20     department for canine.                                     20   within policy that I was involved in the chase and
21     A. That I'm aware of.                                      21   operating an SUV and not a normal cruiser.
22     Q. So Officer Miller, who's the other officer              22   A. No, that's incorrect.
23     involved with the other canine; if you know?               23   Q. You had a conversation with Officer Miller prior
24     A. He doesn't have anything to do with this                24   to your deposition today, correct?
25     specific case, obviously, but his name is Bryan Kadlec.    25   A. I did.

                                                 Page 175                                                        Page 177
 1      Q. So you have two canine officers and two                 1   Q. And that involved some discussion in regards to
 2      vehicles --                                                2   following the policy of pursuits involving an SUV.
 3      A. Yes.                                                    3   A. Correct.
 4      Q. -- assigned to those vehicles, and those dogs go        4   Q. Okay. And now you even indicated in your
 5      home with them at night, I'm assuming?                     5   questioning with Mr. Scott that that policy has since
 6      A. Yes.                                                    6   changed after the incident.
 7      Q. You and Mr. Scott addressed a portion of the            7   A. To keep up with technology, yes.
 8      policy because at the time, and I'm going to refer to      8   Q. Okay. Are you a car guy?
 9      it as the incident from March 7, 2017, at the time of      9   A. A little bit.
10      the incident you were operating an SUV, correct?          10   Q. Okay. Ever worked on a car?
11      A. That's correct.                                        11   A. Yes.
12      Q. Different than that of the everyday cruiser for        12   Q. More than changing tires and oil?
13      the department.                                           13   A. Yes.
14      A. That's incorrect.                                      14   Q. Okay. Rebuilt any old cars?
15      Q. Different enough that the policy in regards to         15   A. No.
16      pursuits delineates between police cruisers and SUVs;     16   Q. Okay. Were you involved in the implementation
17      is that a fair statement?                                 17   of the old policy regarding pursuits and SUVs?
18      A. That's incorrect, as I interpret it.                   18   A. No.
19      Q. Well, let's go by what the pursuit policy says,        19   Q. Were you involved in the altering of the policy
20      okay?                                                     20   in regards to pursuits and SUVs?
21            When you came in today you addressed the fact       21   A. No.
22      that you knew that you were driving an SUV, and I         22   Q. So how do you know, what information do you have
23      believe in fact after this incident that the policy has   23   that the policy was in fact changed after the incident?
24      since been changed, correct?                              24   A. Prior to purchasing the SUV that I was driving
25      A. That's correct.                                        25   that night, police sport utility vehicles were not


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 46 of 89. PageID #: 278

                                                  Page 178                                                      Page 180
 1     pursuit rated. The manufacturer who is Ford made SUVs       1        You indicated that you can't recall ever
 2     that were pursuit rated.                                    2   arresting someone for a speeding violation.
 3          So the particular SUV that I was driving that          3   A. I can't recall ever doing that.
 4     day was a pursuit rated vehicle; however, our policy        4   Q. So, again, at the time of the incident, the
 5     was outdated and didn't take into account that Ford         5   pursuit begins in the incident, the only violation at
 6     Motor Company SUVs are pursuit rated.                       6   that time was speeding, right?
 7     Q. Would you agree with me that the policy that was         7   A. Until he decided to fail to comply.
 8     in place at the time of the incident, that there was no     8   Q. Right. And that's a separate incident.
 9     language regarding pursuit rated or non pursuit rated       9        But the pursuit isn't for -- let's just clarify.
10     SUVs.                                                      10   Up until the vehicle's actually stopped and Mr. Evans
11     A. That's correct.                                         11   is already shot, you have no idea who the occupants of
12     Q. So would you agree with me that the SUV being           12   that van are; is that a fair statement?
13     involved in the pursuit at the time of the incident was    13   A. That's correct.
14     outside of policy.                                         14   Q. Mr. Scott asked you some questions on when the,
15     A. I'm sorry, repeat that.                                 15   quote, unquote, pursuit started. The word pursuit
16     Q. Would you agree with me that the SUV being              16   means something, correct?
17     involved in the pursuit at the time of the incident was    17   A. Yes.
18     outside of policy at the time.                             18   Q. It's different than effectuating a stop. Once
19              MR. KELLEY:                Objection.             19   there's a pursuit, different things come into play; is
20                  Go ahead.                                     20   that a fair statement?
21     A. No, that's up to interpretation.                        21   A. Fair.
22     Q. Fair enough.                                            22   Q. So at the time when you called into dispatch,
23          Are you familiar with the pursuit policy?             23   and maybe we listened to that audio and maybe we
24     A. I am. Not verbatim, but I am.                           24   didn't, you have to indicate that you're in pursuit of
25     Q. Understood.                                             25   a vehicle. That's part of your obligation, correct?

                                                  Page 179                                                      Page 181
 1           What do you understand justifies a continued          1   A. Yes.
 2      pursuit?                                                   2   Q. So, again, at the time you called in that this
 3      A. The needs of public safety to continue to pursue        3   pursuit was now officially a pursuit and not just an
 4      that vehicle outweighs the needs to call the chase off.    4   attempt to effectuate a traffic stop, aside from not
 5      Q. That's what your understanding of the policy is?        5   stopping, no other crime had been committed by the
 6      A. That is an overarching issue of the policy.             6   operator of the van, except for the speed; is that
 7      Q. And I think Mr. Scott asked this, and just for          7   correct?
 8      clarification, at the time pursuit is initiated, this      8   A. That's incorrect.
 9      van is being stopped for a traffic violation, correct?     9   Q. What other violations of law had occurred
10      A. Initially, yes.                                        10   outside of the speed and the failure to comply at the
11      Q. Nothing else.                                          11   time the pursuit had been initiated?
12      A. Speeding.                                              12   A. The initial probable cause for the stop was the
13      Q. That's it.                                             13   speed that I indicated. When I pulled out of the
14           In your 17 years when you stopped someone with a     14   crossover to go after Mr. Evans, he went from the high
15      valid license, how many times have you actually           15   speed lane all the way off to the exit ramp. That
16      arrested them for speeding?                               16   constitutes a traffic violation.
17      A. I don't know that I ever have.                         17       Mr. Evans got to the top of the exit ramp and
18      Q. So in your 17 years, as we've identified the           18   made a left-hand turn onto State Route 82 without
19      reason for the stop is speeding, this is now a pursuit    19   stopping. That was another traffic violation.
20      that started for an offense in your almost 20 years       20       And then when I -- I myself did the same thing
21      that you've never even arrested someone for, fair         21   and reacquired a visual look at the van, I saw that
22      statement?                                                22   Mr. Evans had shut the headlights off.
23      A. Have I ever arrested someone for speeding; is          23       So those chain of traffic violations in
24      that what you're asking?                                  24   conjunction with me getting up to the van with my
25      Q. No, I went back.                                       25   lights and sirens on, ascertaining the Pennsylvania


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 47 of 89. PageID #: 279

                                               Page 182                                                      Page 184
 1   tag, and him not stopping for my overhead lights,          1   A. Yes.
 2   that's a failure to comply.                                2   Q. So I'm assuming that it's safe to say that those
 3   Q. So four traffic violations and then the failure         3   vehicles cannot be utilized in a pursuit.
 4   to comply. Or so.                                          4   A. That's correct.
 5   A. That's fair.                                            5   Q. Would you consider that to be a specialty
 6   Q. Okay. Based on your understanding of the policy         6   vehicle?
 7   how many officers do you believe are supposed to or        7   A. Yes.
 8   allowed to be involved in a pursuit?                       8   Q. Okay. And then you have the SUV that you were
 9   A. Our policy dictates that ideally it's two.              9   driving.
10   Q. And in this one we've already addressed the fact       10        Are there any other SUVs that are within the
11   that there were four, correct?                            11   department?
12   A. That's correct.                                        12   A. We have two SUVs that are not pursuit rated.
13   Q. And, again, not to go back, but to go through it       13   That would be considered an SUV not allowed to pursue.
14   quickly, there are vehicle restrictions that was in the   14   Q. Aside from normal patrol vehicles, what other
15   policy at the time the incident occurred, correct?        15   types of vehicles does the Strongsville Police
16   A. I don't understand.                                    16   Department utilize?
17   Q. Do you understand that at the time of the              17   A. Many. Pickup trucks, like you said, prisoner
18   incident there were policies regarding pursuits that      18   vans, we have motorcycles, we have a SWAT vehicle,
19   had restrictions on vehicles that were allowed to be      19   equipment vans. Off the top of my head that's all I
20   involved in the pursuit?                                  20   can think of.
21   A. Yes.                                                   21   Q. Okay. Maybe Mr. Scott asked you this and I
22   Q. You're aware that there were policies in place         22   apologize, do you have any specific training as it
23   at the time of the incident that restricted certain       23   relates to pursuits?
24   vehicles from being utilized in the pursuit of another    24   A. Yes.
25   vehicle.                                                  25   Q. Aside from anything written or verbal, anything


                                               Page 183                                                      Page 185
 1   A. That's correct, yes.                                    1   like on-the-field driving test, ever went somewhere to
 2   Q. And that included at the time SUVs, correct?            2   practice pursuits?
 3   A. That is correct.                                        3   A. Yes.
 4   Q. And specialty vehicles that weren't specifically        4   Q. And when was that?
 5   addressed, would you include that to be a canine           5   A. I don't exactly remember when, but it's on my
 6   vehicle?                                                   6   training sheet, if I could look at that.
 7   A. No.                                                     7   Q. I'll look at those, but so you've had some
 8   Q. So aside from an SUV and a canine, what else            8   training regarding pursuits?
 9   would you identify as a, quote, unquote, specialty         9   A. Yes.
10   vehicle within your department?                           10   Q. Ever had any training regarding a PIT maneuver?
11   A. I don't believe that a canine vehicle is a             11   A. No.
12   specialty vehicle.                                        12   Q. Ever heard of one?
13   Q. So we have SUVs that are utilized by the police        13   A. Yes.
14   department, correct?                                      14   Q. During that training were you trained on how to
15   A. That's incorrect.                                      15   execute a moving roadblock?
16   Q. You guys don't utilize SUVs in your department?        16   A. How do you mean?
17   A. We do.                                                 17   Q. Well, that's what we keep referring to in
18   Q. Okay. So that's correct.                               18   regards to the two attempts in this particular
19   A. You're going to have to rephrase the question          19   incident, correct?
20   because we're getting into semantics of this pursuit      20   A. Correct.
21   rated, non pursuit rated sport utility vehicle.           21   Q. So have you been trained in that at that time?
22   Q. I'm not talking about pursuit rated. I'm               22   A. We are trained that it is in our policy that we
23   specifically talking about vehicles utilized by the       23   can utilize it, yes.
24   Strongsville Police Department, because I'm assuming,     24   Q. But in regards to that hands-on training for the
25   do you have vans to transport multiple people?            25   pursuits, were you specifically trained on the moving


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 48 of 89. PageID #: 280

                                                 Page 186                                                     Page 188
 1      roadblock; if you recall?                                1   Q. What do you understand that rating to mean?
 2      A. We've never trained on surrounding a car and          2   A. It just means that it's mechanically inclined to
 3      slowing down, no.                                        3   handle the rigors of high speed pursuit.
 4      Q. Okay. Have you ever personally operated a             4   Q. Did you have an opportunity to view the van
 5      vehicle missing two tires?                               5   being driven by Mr. Evans once it was in Strongsville
 6      A. I can't say that I have.                              6   custody after the incident?
 7      Q. Mr. Scott asked you regarding, I'm going to use       7   A. Yes.
 8      the word contact, there was contact between the van      8   Q. It was at your facility for a number of months,
 9      being driven by Mr. Evans and the vehicle that you       9   correct?
10      occupied as well as that of Officer Miller, correct?    10   A. Yes.
11      A. Correct, not in that order, but correct.             11   Q. And you personally were able to view the
12      Q. And we've established that the first incidence       12   condition of the van after the incident.
13      of contact between Officer Miller that you claim to     13   A. I saw the outside of it, but I personally tried
14      have viewed personally and the van being operated by    14   to avoid it.
15      Mr. Evans occurred when Officer Miller was operating    15   Q. You talked about a couple other instances of
16      his vehicle in the berm when I believe you identified   16   contact between Mr. Evans and your vehicle when you
17      Mr. Evans as driving in the number 1 lane or the slow   17   were on the left side of him shortly before the chase
18      lane, correct?                                          18   ended; do you recall that?
19      A. That's what I recall.                                19   A. Yes.
20      Q. So prior to that and the involvement of the          20   Q. You identified at this point, we've already
21      pursuit, no other contact had happened before that,     21   established, the fact that the tack strips have been
22      correct?                                                22   deployed and they were successful from the audio of
23      A. Before when Mr. Evans hit Officer Miller?            23   dispatch; do you recall that?
24      Q. Yes. That's the first contact.                       24   A. I recall that radio traffic, yes.
25      A. That is the first contact that was made between      25   Q. So in between contact number one with Officer

                                                 Page 187                                                     Page 189
 1     any vehicles, yes.                                        1   Miller in the berm and until the next time there's any
 2     Q. Okay. And that contact occurred when Mr. Evans         2   contact between Mr. Evans' van and any other vehicle,
 3     was operating in the slow lane and Officer Miller was     3   he now is driving on two flat tires; is that a fair
 4     driving in the berm of the road, not in a designated      4   statement?
 5     lane for travel, correct?                                 5   A. Yes.
 6     A. I recall that, yes.                                    6   Q. And if you recall, and tell me if you don't, the
 7     Q. Do you recall the year of the van Mr. Evans was        7   video shows a minimum of two semi trucks on the freeway
 8     driving?                                                  8   that Mr. Scott addressed, Mr. Evans doesn't have to
 9     A. I don't know the year. I know the year now             9   take, nor do they, evasive measures to not hit one
10     because somebody brought it up in conversation, but up   10   another; do you recall that?
11     until today I didn't know the year.                      11   A. I recall that, but that was prior to road
12     Q. Like some early '80s; if you recall?                  12   spiking.
13     A. No, it was -- like I said, earlier in my              13   Q. After the initial contact again with Officer
14     testimony when I was a kid we had an Econoline van, so   14   Miller, no other contact is made with any officers
15     I knew what they were. And I would not consider this     15   until the tack strips are deployed and you received
16     an '80s van. I would consider it '90s.                   16   notice that they were successfully implemented in his
17     Q. So '90s van.                                          17   tires; is that a fair statement?
18     A. Yeah.                                                 18   A. Yes.
19     Q. So let's take a step back. I asked you a moment       19   Q. And you already identified being able to see a
20     ago if you're a car guy. You said you're familiar with   20   side view that Mr. Evans at the time was having
21     cars.                                                    21   problems trying to control. And you were indicating
22          Familiar enough to know the difference between a    22   that he's holding the wheel and it's shaking because
23     pursuit and a non pursuit rated SUV, correct?            23   the tires are flat; do you recall that?
24          You said you knew the difference.                   24   A. I recall that.
25     A. I knew that our new SUVs came pursuit rated.          25   Q. Would you agree with me that it's probably


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
     Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 49 of 89. PageID #: 281

                                                  Page 190                                                      Page 192
 1     difficult to control a van of that condition and year       1   Officer Plut that has the angle of clearly establishing
 2     with two flat tires at that rate of speed?                  2   your vehicle, Officer Miller's vehicle, and the van
 3                MR. KELLEY:               Objection.             3   operated by Mr. Evans, correct?
 4                   You can answer.                               4   A. That's correct.
 5     A. From what I saw, Mr. Evans trying to negotiate           5   Q. Okay. So aside from time reference, would you
 6     the steering wheel, I saw that he was having problems.      6   agree with me that the van was at a complete stop prior
 7     Q. Mr. Scott asked you a number of questions                7   to the shots being fired?
 8     regarding the manner in which Mr. Evans was operating       8   A. I believe that the van rammed my car which
 9     the vehicle that you used both in today's deposition        9   caused it to stop.
10     and through your reports as aggressive; do you recall      10   Q. We looked at photographs of the passenger side
11     that?                                                      11   of your vehicle, correct?
12     A. I do.                                                   12   A. That's correct.
13     Q. Mr. Scott asked you to specifically point out           13   Q. Mr. Scott asked you to point out the damage that
14     what you meant by aggressive; do you recall that?          14   you thought occurred from that contact, and aside from
15     A. I recall that question, yeah.                           15   the rearview mirror you really couldn't point to
16     Q. And but for changing lanes and his speed, I             16   anything except for just the vicinity of the passenger
17     don't recall you identifying anything else that            17   door; do you recall that?
18     contributes to someone driving, quote, unquote,            18   A. Can you rephrase that question?
19     aggressive.                                                19   Q. Mr. Scott showed you some photographs of the
20           Did you have anything else that you wanted to        20   passenger side of the vehicle and asked you to address
21     add to that?                                               21   some of the damages. And I remember you specifically
22     A. No, that's pretty aggressive.                           22   pointing to the rearview mirror at first, the passenger
23     Q. Changing lanes and speeding.                            23   side rearview mirror; do you recall that?
24     A. Fleeing from police vehicles, yes, that's               24   A. I recall that.
25     aggressive.                                                25   Q. So you want to utilize ramming, I'm utilizing

                                                  Page 191                                                      Page 193
 1      Q. Okay. But as Mr. Scott pointed out, when you            1   contact, but regardless, prior to the shots being fired
 2      gave your report to BCI and he's lighting a cigarette,     2   the van was at a complete stop; would you agree with
 3      you refer to it as being silly.                            3   that statement?
 4      A. I did say that word, yes. Silly in the respect          4   A. No.
 5      that --                                                    5   Q. And you may have been asked this specifically, I
 6               MR. KELLEY:               That's it.              6   don't recall how it was phrased, but did you personally
 7               You answered it.                                  7   see anything with your own eyes that justified the use
 8      BY MR. SIDOTI:                                             8   of deadly force in this incident?
 9      Q. We went back and forth and I believe Mr. Scott          9   A. Yes.
10      may have asked you this question a couple times, when     10   Q. What did you see?
11      you were in your vehicle, Mr. Evans' van was at a         11   A. A Ford emblem coming at my head.
12      complete stop prior to shots being fired; would you       12   Q. Mr. Scott asked you the same question, if you
13      agree with that statement?                                13   could see things, and I thought your response was there
14      A. I believe that after I got rammed, the video           14   was glare on the windshield and you couldn't see
15      shows Mr. Evans' van stopped for a split second, if       15   anything.
16      that long.                                                16   A. I could not see inside the van. But I did see
17      Q. I know we want to address what we refer to as          17   the hood, the grill, and the Ford emblem. I did
18      the time frame and how long or how far away, but we had   18   delineate that.
19      an opportunity for the record that you were able to       19   Q. So that in your estimation is what justified the
20      watch the video from -- we referred to as video 3 of      20   use of deadly force?
21      Officer Vlna or Plut? If you recall that video angle.     21   A. That is a justification for deadly force, yes.
22      A. The best video angle?                                  22   Q. And I believe you admitted in your testimony
23      Q. Yes.                                                   23   earlier that you pulled your vehicle forward twice
24      A. That's Officer Plut.                                   24   prior to Mr. Evans' van striking the vehicle in the
25      Q. Okay. So we were able to watch video 3 of              25   front passenger quarter panel, correct?


                                     Hoffmaster & Barberic, Inc.
                                           (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 50 of 89. PageID #: 282

                                               Page 194                                                       Page 196
 1   A. With lights and sirens on, yes.                         1   A. I don't interpret that as being something in a
 2   Q. You pulled your vehicle in front of that car            2   policy.
 3   when it was already spun out; is that true?                3   Q. So if it were in the policy that the officers
 4   A. No. It was still moving.                                4   shall place themselves in a position of safety and not
 5   Q. But already spun out of control.                        5   expose themselves to excessive risk, would you have any
 6   A. No.                                                     6   reason to believe that that wouldn't be in the policy?
 7   Q. No? He was in complete control of the vehicle?          7   A. I'm just not seeing it in that way. A policy is
 8   A. Yes.                                                    8   a guideline for us to follow. It doesn't normally name
 9   Q. When it did a 360 and was facing almost in the          9   specifics.
10   same direction, your testimony is that you believe        10   Q. Well, do you think it's reasonable to understand
11   Mr. Evans was still in control of the van at that time?   11   that the officers should put themselves in a safe place
12   A. After the 360, yes, he was still moving. The           12   in regards to any pursuit?
13   pursuit had not ended.                                    13   A. I believe that that's just natural, yes.
14   Q. You indicated that you immediately exited your         14   Q. So just dovetailing back to the question we were
15   vehicle, correct?                                         15   addressing, you indicated that you said Mr. Evans --
16            MR. KELLEY:                Objection.            16   the pursuit hadn't stopped, correct?
17   A. No. No, I did not.                                     17   A. At which point?
18   Q. You indicated you didn't sustain any injuries,         18   Q. Prior to him coming in contact with your vehicle
19   correct?                                                  19   before stopping.
20   A. That's correct.                                        20   A. Mr. Evans, when I moved forward Mr. Evans hit my
21   Q. When you exited your vehicle did you draw your         21   vehicle. He then put his van in reverse. I moved
22   weapon?                                                   22   forward. He hit me again.
23   A. No.                                                    23   Q. So it's a fair statement to say that you
24   Q. Did you know what had occurred other than              24   operated your vehicle directly in front of his path; is
25   hearing shots being fired?                                25   that a fair statement?


                                               Page 195                                                       Page 197
 1   A. I knew that Officer Miller had fired into the           1   A. Yeah.
 2   van, yes. I saw that occur.                                2   Q. Okay. So if someone were driving through an
 3            MR. SIDOTI:              I don't have             3   intersection in a pursuit, that you were perpendicular,
 4            much more.                                        4   and you drove in front of the vehicle, and then that
 5            MR. RASKIN:               Go off the              5   vehicle struck you, do you think that that would
 6            record for just a second.                         6   justify deadly force also?
 7                (Thereupon, there was a discussion            7            MR. KELLEY:               Objection.
 8            off the record.)                                  8   A. I don't see the correlation.
 9   BY MR. SIDOTI:                                             9   Q. Mr. Scott asked you about commands by Officer
10   Q. Sergeant Kelley, I know we talked about some of        10   Miller sometime during or after the discharge of his
11   the policies regarding the pursuit, but the policy as     11   two rounds; do you recall that questioning?
12   you may or may not know also addresses things like the    12   A. I do.
13   moving roadblock and tire deflation and all those         13   Q. You indicated that you heard Officer Miller say
14   things within the Strongsville policy, correct?           14   something that you said it was, quote, consistent with
15   A. Correct.                                               15   your training; do you recall that?
16   Q. Do you understand that that policy includes the        16   A. I do.
17   obligation of the officers to place themselves in a       17   Q. And I'm interested to hear, your first statement
18   position of safety in regards to the moving roadblock?    18   was you couldn't hear what he was saying because it's
19   A. I don't remember that verbiage in the policy.          19   inaudible.
20   Q. Would you understand that your -- was your             20   A. Correct.
21   understanding of the policy that the officers should      21   Q. So that means you can't understand what he's
22   have themselves in a position of safety and not expose    22   saying; is that a fair statement?
23   themselves to excessive risk?                             23   A. That's a fair statement.
24        Do you think that would be within the policy         24   Q. I mean, if something's inaudible, you can't hear
25   that you understand?                                      25   what's being said.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 51 of 89. PageID #: 283

                                              Page 198                                                       Page 200
 1   A. That's correct.                                        1             MR. SIDOTI:               Thank you,
 2   Q. So then how can you say that an inaudible              2             sir. Nothing further at this time.
 3   statement is somehow consistent with training, if you     3                     ---
 4   have no idea what they're saying?                         4   BY MR. SCOTT:
 5   A. When I spoke with Mr. Scott I said I recognized        5   Q. Sergeant Kelley, I just want to ask you a few
 6   the flexion in his voice.                                 6   follow-up questions.
 7   Q. What does that mean? The tone?                         7        Did I understand you to say that prior to
 8   A. Hands, show me your hands, the tone, yeah, the         8   engaging in the execution of the rolling roadblocks in
 9   syllables.                                                9   this pursuit on March 7th, 2017 you had not received
10   Q. The flexion and inaudible mean two different          10   any training in the execution of a rolling roadblock?
11   things. So you're saying if it's inaudible, let's just   11   A. Essentially a rolling roadblock is surrounding a
12   address the record, you don't know what he's saying,     12   vehicle and slowing down. There's not much more than
13   fair statement?                                          13   that.
14   A. I don't know exactly what he said.                    14   Q. Had you been trained in that, had you performed
15   Q. Those were your words, not mine. You used the         15   that in practice in some sort of training exercise
16   word inaudible; is that correct?                         16   prior to --
17   A. I may have said that, yeah.                           17   A. No.
18   Q. Okay.                                                 18   Q. -- March 7 of 2017?
19   A. Maybe that's the wrong word. I heard noise. I         19   A. No.
20   didn't hear what the word was.                           20   Q. Had you performed that maneuver as part of your
21   Q. Fair enough. So you heard noise, not being able       21   duties in any capacity prior to attempting it on March
22   to identify what was said, but then you try -- strike    22   7th of 2017?
23   that, then you claim that it's something that's          23   A. No.
24   consistent with training.                                24   Q. To your knowledge did any of the other officers
25         Was that your statement?                           25   involved in the pursuit on March 7, 2017, had any of


                                              Page 199                                                       Page 201
 1   A. That sounds right, yes.                                1   them received training on the execution of a rolling
 2   Q. Did you listen to the audio portion of the tape        2   roadblock prior to March 7th of 2017?
 3   immediately prior to, during, and after the shots are     3   A. I don't know. I know it's not implemented by
 4   fired?                                                    4   the department. Maybe it's trained in an individual
 5   A. Did I listen to the audiotapes during the              5   capacity. I don't know, but I'm assuming no.
 6   incident?                                                 6   Q. And to your knowledge prior to their involvement
 7   Q. Let me clarify that.                                   7   in this particular pursuit did any of the other
 8        The video contains audio, correct?                   8   officers involved in the pursuit on March 7, 2017, had
 9   A. That's correct.                                        9   they ever had to execute such a maneuver in the
10   Q. The video that we watched contains audio.             10   performance of their duties with the Strongsville
11   A. That's correct.                                       11   Police Department?
12   Q. I don't recall hearing anything verbal prior to       12   A. I know that rolling roadblocks have been done
13   the shots being fired in that video, do you?             13   before by this agency, by officers in this agency. I
14   A. I recall hearing verbal commands. I don't know        14   don't know if it was done specifically, yeah.
15   which camera angle picked it up.                         15   Q. And when you say that you don't know how the
16   Q. Do you know who was giving them or where they         16   training -- one, you don't know if training is actually
17   were coming from?                                        17   given to any of the officers, certainly you did not
18   A. I knew they were coming from Officer Miller,          18   receive any such training.
19   yes.                                                     19   A. I don't even know if they train at all because
20   Q. Last question, do you recall who transported          20   it's just surrounding a car in traffic and slowing
21   Miss Pauley and the children back to the station?        21   down.
22   A. I believe it was Officer Jeff Steving,                22   Q. And you believe if it is offered it might be
23   S-T-E-V-I-N-G. That's who I recall doing that.           23   offered on some sort of individual basis, that is, that
24   Q. Is he a Strongsville officer?                         24   an officer could ask to go to a particular training
25   A. Yes.                                                  25   program where it might be covered; is that what you're


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 52 of 89. PageID #: 284

                                               Page 202                                                     Page 204
 1   telling me?                                                1   maintain maximum officer safety as applicable to this
 2   A. Yeah, I'm just surmising. I don't know.                 2   particular situation; is that fair?
 3   Q. But certainly no uniformity of training that            3   A. No, that's not fair. Probably the most unfair
 4   you're aware of concerning the actual execution of a       4   statement today.
 5   rolling roadblock, correct?                                5   Q. So do you think maintaining maximum officer
 6   A. That's correct.                                         6   safety may be applicable to every situation?
 7   Q. Is a felony callout stop the same as a high risk        7   A. Sure.
 8   stop, or are there differences?                            8   Q. Right?
 9   A. I don't know that they're different.                    9   A. Should be.
10   Q. And let me be more specific. We've been                10   Q. Let me ask this, and I appreciate the closeness
11   provided a copy of a policy, and I'll give you the        11   in time, I really don't want to queue up this video
12   number, it's 61.1.7 motorist stops in the course of       12   again, but we watched the video before.
13   this case, and there is a Part B to that policy           13        You agree with me that the last contact between
14   captioned "High Risk Stops," okay?                        14   Mr. Evans' van and your vehicle is completed before
15         Are you familiar with that policy?                  15   shots are fired; is that fair?
16   A. I have read through it, yes. I'm not -- like I         16        We can watch it again.
17   said, not verbatim, but I know what you're talking        17   A. My interpretation and what I was seeing and
18   about.                                                    18   feeling at that time was that I was hit once, the van
19   Q. What I'm trying to find out is, does that high         19   was placed in reverse, I was hit a second time even
20   risk stop policy to your understanding subsume felony     20   harder, and then the shots were fired. That's my
21   callout stops?                                            21   interpretation of it.
22   A. I would say that they're one and the same.             22   Q. So the second hit, I think the way that you just
23   Q. As I look at that policy it begins with,               23   described it, is completed before the shots are fired.
24   "Special procedures shall be utilized when stopping and   24   A. I don't believe that Mr. Evans' van ever stopped
25   approaching suspected or confirmed felony violators or    25   motion.

                                               Page 203                                                     Page 205
 1   other high risk stops."                                    1   Q. I'm asking about the contact between Mr. Evans'
 2        Is that your understanding?                           2   van and your cruiser. That was completed before the
 3   A. Yes, the key word being stops.                          3   shots were fired.
 4   Q. Well, when stopping and approaching, correct?           4   A. I got shellacked, yeah. I got hit hard and then
 5   A. Stopping --                                             5   the shots were fired, yeah.
 6   Q. That's what it says.                                    6   Q. Okay. But the hitting was done before the shots
 7   A. Stopping and approaching.                               7   were fired.
 8   Q. And Mr. Sidoti was asking you, and I can show           8   A. Again, for me it was instantaneous.
 9   you, if you don't have a copy there in front of you, a     9   Q. But the video shows what it shows and you
10   specific mandate within the policy for the officers to    10   wouldn't disagree with the video, right?
11   place themselves in a position of maximum safety; are     11   A. The video shows me getting hit, yeah.
12   you familiar with that?                                   12   Q. And then it shows the shots being fired
13   A. Not verbatim, but if I could read it, I could          13   subsequently.
14   verify that.                                              14   A. Instantaneously.
15   Q. I'm going to show it to you on my laptop and           15   Q. We can have somebody measure the time, but it's
16   hopefully that won't time out on you. If it does, let     16   certainly subsequent to the contact.
17   me know.                                                  17        And you told me before that you could not see
18   A. This doesn't dictate a pursuit situation. This         18   inside the van through the windshield because of the
19   is a stop situation.                                      19   glare, correct?
20   Q. So you view this as --                                 20   A. That's correct.
21   A. Not applicable.                                        21   Q. And you told me before you couldn't see what
22   Q. -- not applicable to the particular event that         22   Mr. Evans was doing, if anything, as the door on the
23   we've been talking about?                                 23   van opened; is that fair?
24   A. That's correct.                                        24   A. I could only see a glared windshield in front of
25   Q. And you don't view the concept of trying to            25   his van.


                                  Hoffmaster & Barberic, Inc.
                                        (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 53 of 89. PageID #: 285

                                                Page 206                                                      Page 208
 1   Q. You could not see Mr. Evans' movements inside           1   mistaken, I'll go back and double-check, I thought that
 2   the van.                                                   2   somebody reported that the van was in reverse, was
 3   A. No, I could not.                                        3   found in reverse at the point in time that it was
 4   Q. At that point in time you did not see Mr. Evans         4   turned off.
 5   do anything that would have justified the use of deadly    5   A. Okay.
 6   force, did you?                                            6   Q. Does that sound right to you?
 7   A. No, I believe that Mr. Evans rammed me really           7   A. Yeah, the video will tell everything. I don't
 8   hard.                                                      8   remember doing it but I remember seeing myself doing it
 9   Q. I'm talking about a different point in time.            9   on a subsequent video.
10   I'm talking about when the door opens, you say you        10   Q. When you turned the van off was it moving, was
11   can't see inside the van, so you're not able to say       11   it in motion?
12   that Mr. Evans did anything that would have justified     12   A. No.
13   the use of deadly force; is that true?                    13   Q. So it was running, correct, idling at least.
14   A. I only saw a glared windshield. That's all I           14   A. I remember seeing -- I can't remember if it was
15   saw.                                                      15   -- I can't remember if it was at the scene or on a
16   Q. Okay. So you did not see Mr. Evans do anything         16   subsequent video, I remember seeing the windshield
17   that justified the use of deadly force, correct?          17   wipers going. I don't know why that vision sticks in
18   A. I didn't see anything.                                 18   my head.
19   Q. Do you recall anything -- do you know if the           19   Q. Okay. All right. You believe that the engine
20   engine was still running on the van after this last       20   was still running, though, correct?
21   impact?                                                   21   A. I have to watch the video.
22   A. Yes.                                                   22   Q. And you believe that the van was not in park,
23   Q. What do you recall about that?                         23   correct?
24   A. I didn't initially recall it, but I do recall          24   A. I believe that it wasn't in park, yeah.
25   reaching in and turning off the van.                      25   Q. And it wasn't moving, was it?


                                                Page 207                                                      Page 209
 1   Q. You turned off the van?                                 1   A. Well, no, wasn't moving.
 2   A. I believe that the video shows that, yeah. I            2   Q. Okay.
 3   don't remember doing it, but I saw the van -- I saw the    3   A. It was up against my squad car.
 4   video, yeah.                                               4   Q. Well, if it was in -- was there anything behind
 5   Q. Okay. And maybe I'm confused. And I just want           5   it, if it was in reverse, that would have prevented it
 6   to make sure that I -- like I said, I thought that         6   from moving backwards?
 7   Officer Miller in his statement said that he turned off    7               MR. KELLEY:               Objection.
 8   the van, but you specifically recall turning off the       8                   Go ahead.
 9   van?                                                       9   BY MR. SCOTT:
10   A. I think it's on video, yeah. I think it's me,          10   Q. That you recall.
11   yeah. Like I said, I didn't initially remember it, but    11   A. I recall that there was a boat wake of shredded
12   I think I see myself on video doing it, yeah.             12   rubber behind it, like, because he was flooring --
13   Q. Do you know if the van was in gear?                    13   Mr. Evans was flooring the accelerator, but I don't
14   A. I believe that it was in -- not in park.               14   remember -- I just don't remember. I'd have to watch
15   Q. Possibly --                                            15   the video again.
16   A. Because reaching in, I think when I reached in I       16   Q. Okay.
17   think I just killed the engine.                           17   A. For some reason I remember seeing myself turn it
18   Q. Okay.                                                  18   off in the video.
19   A. I didn't have the, you know, again, I'm                19               MR. SCOTT:               Anything?
20   surmising.                                                20               MR. SIDOTI:              No.
21   Q. No, no. I appreciate you trying to recall.             21               MR. SCOTT:               Sergeant
22   A. I remember seeing on video it was just a reach         22               Kelley, thank you very much for giving me
23   and shut off, I think. There was no gear shift            23               the opportunity to speak with you.
24   obstructing the ignition.                                 24               MR. KELLEY:               You're going
25   Q. Again, my understanding, and I could be                25               to review this, okay? It will be printed


                                   Hoffmaster & Barberic, Inc.
                                         (216) 621-2550
 Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 54 of 89. PageID #: 286

                                                 Page 210                                                                  Page 212
 1            up at a later point. You'll get an             1   State of Ohio,   ) SS:        CERTIFICATE
                                                             2   County of Cuyahoga. )
 2            opportunity to read it over, all right?        3
                                                                     I, Janet M. Hoffmaster, a Registered Professional
 3            THE WITNESS:                Okay.              4   Reporter and Notary Public within and for the State of
 4                    ---                                        Ohio, duly commissioned and qualified, do hereby
                                                             5   certify that the within-named witness, SERGEANT SHAMUS
 5          (DEPOSITION CONCLUDED AT 2:33 P.M.)                  KELLEY, was by me first duly sworn to tell the truth,
 6                    ---                                    6   the whole truth and nothing but the truth in the cause
                                                                 aforesaid; that the testimony then given by him was
 7                                                           7   reduced to stenotypy, and afterwards transcribed by me
 8                                                               through the process of computer-aided transcription,
                                                             8   and that the foregoing is a true and correct transcript
 9                                                               of the testimony so given by him as aforesaid.
10                                                           9
                                                            10      I do further certify that this sworn statement was
11                                                               taken at the time and place in the foregoing caption
12                                                          11   specified.
                                                            12
13                                                                     I am not, nor is the court reporting firm with
14                                                          13   which I am affiliated, under a contract as defined in
                                                                 Civil Rule 28(D).
15                                                          14
                                                            15        I do further certify that I am not a relative,
16                                                               employee, or attorney of either party, or otherwise
17                                                          16   interested in the event of this action.
                                                            17
18                                                                   IN WITNESS WHEREOF, I have hereunto set my hand
19                                                          18   and affixed my seal of office at Cleveland, Ohio, on
                                                                 this 30th day of July 2018.
20                                                          19
21                                                          20
                                                            21         _____________________________________________
22                                                                     Janet M. Hoffmaster, RPR and Notary Public
23                                                          22         in and for the State of Ohio.
                                                                       My Commission expires October 8, 2022.
24                                                          23
                                                            24
25                                                          25


                                                 Page 211
 1   I have read the foregoing transcript from page 1
 2   through 212 and note the following corrections:
 3   PAGE LINE              REQUESTED CHANGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                  ____________________________
19                  Sergeant Shamus Kelley
20       Subscribed and sworn to before me this ____ day
21   of ____________________________ 2018
22
23                ___________________________
24                Notary Public
25      My Commission expires: ______________________


                                    Hoffmaster & Barberic, Inc.
                                          (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 55 of 89. PageID #: 287

                                                                                 Page 213

        A          action 61:5,11       1:3 2:8 4:11        30:9 33:9 51:2    190:4
a.m 1:18             61:12 78:6         152:22              52:24 55:24      answered 153:5
abide 164:24         130:8 131:3      admitted 172:17       70:9 99:14        153:9 191:7
ability 5:22         212:16             193:22              113:24 115:22    answering 14:2
able 6:21,25       actions 54:5       adopted 27:10         117:11 130:11     128:7
  47:2 52:1,24       82:14 146:5        27:12               134:4,13 145:3   answers 5:4
  54:11 55:4,16    activated 47:1     adult 39:11,12        146:8 165:2      anticipate
  55:18,21 56:2    active 15:8,9,13   affairs 14:22         178:20 209:8      154:24
  59:4,5,12        activity 151:24    affiliated 212:13   al 1:4,7 4:12,13   antiquated
  61:15 72:4       actor 158:18,18    affirmation         alarm 43:18,21      131:13
  74:20 77:25      actor's 158:22       103:25              43:23            anybody 30:2
  81:23 84:22      actual 70:13       affixed 212:18      alerted 46:4        113:9 126:14
  89:6,7 91:24       110:7 127:11     afforded 35:17      allegation          137:14 139:14
  96:6,11 103:3      151:11 202:4     aforesaid 212:6       145:20,23         142:15,23,24
  110:21,23        Adam 1:3 2:8         212:8             allegations 5:2     147:22 161:25
  111:11 112:17      4:11 116:25      agencies 14:6       allow 135:7         165:15
  112:19,20,24       152:22           agency 12:1         allowed 8:16       anymore 54:16
  117:14 118:3     add 190:21           14:15,16            131:22,23        anyway 125:6
  161:22 166:20    additional 14:18     142:24 160:20       132:7,8 182:8    apologize 184:22
  188:11 189:19      33:4               201:13,13           182:19 184:13    apparently
  191:19,25        address 160:10     Agent 7:2,4,9       alongside 86:6      102:1
  198:21 206:11      160:12,13          95:1 97:7,23        91:13 92:24      appear 48:16
absolutely 78:18     169:18,20          112:6,19          altered 173:21      57:2 61:10
academy 9:5,6,7      191:17 192:20      147:24 148:2      altering 177:19     64:1 77:16
  9:13 25:5          198:12             161:6,14,17,25    Amanda 2:2,23       96:4 102:4
  29:12            addressed 169:1    aggressive 77:3       4:20 134:22,22   APPEARANC...
accelerate 96:24     169:3,23 170:2     77:5,9 79:13        139:9,12          2:1
accelerating         172:16 175:7       190:10,14,19      ambulance          appeared 58:8
  50:1               175:21 182:10      190:22,25           110:15 124:3      91:17 93:19
accelerator 50:3     183:5 189:8      aggressively        Amendment           113:5
  209:13           addresses            79:6                74:10            appears 23:19
access 17:6          195:12           ago 17:20 22:25     amount 22:13        61:14 100:14
  40:13 149:24     addressing           31:10 159:25      and/or 84:18        114:14 117:23
accommodate          168:8 196:15       167:22 187:20       170:19            120:11
  61:6             administered       agree 85:6 87:20    angle 111:12       apple 136:9
accommodation        150:22             96:15 117:20        163:11 191:21    applicable 13:20
  135:7            administration       171:17 178:7        191:22 192:1      25:21 27:6,7
account 178:5        12:4 16:3          178:12,16           199:15            203:21,22
accurate 5:15        126:1,18           189:25 191:13     animal 174:17       204:1,6
accused 145:17       128:12             192:6 193:2       answer 5:21 6:1    apply 152:23
acquiescing        administrative       204:13              9:25 21:12       appreciate 48:3
  169:14 176:1       13:8 14:1 15:1   agreed 99:6           22:9 23:8         71:13 88:1
act 96:10 143:12     15:17,22 35:22   agrees 63:4           33:10 63:15       132:5 135:7,25
  143:14             40:6 124:17,24   ahead 8:1 11:2        103:15 105:21     204:10 207:21
acting 158:14        125:1,3 126:3      11:11 13:12         107:19 116:10    apprehend
  159:8              146:20 152:8       14:9 15:16          134:5 159:3       21:25 34:14
                   administrator        16:24 21:5,21       165:5 169:11     apprehended

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 56 of 89. PageID #: 288

                                                                             Page 214

  39:9               179:7 180:14        201:5          37:2,3 46:11      182:13 187:19
approaching          184:21 186:7      assumption       48:23 66:3        191:9 196:14
  46:13 170:8,9      187:19 190:7        83:16          74:9 92:17,20     199:21 208:1
  202:25 203:4,7     190:13 191:10     attached 23:12   118:21,22        backed 55:6
appropriate          192:13,20           43:20          122:25 123:2,8    65:14 69:24
  129:22             193:5,12 197:9    attempt 68:6     130:7,12,13       94:14,18,23
appropriateness    asking 21:18          75:3 78:25     131:5,6,9,10      97:18,19
  15:20              26:9 34:5           89:2 95:7      132:20,24         121:13
approval 146:4       63:13,14,14         172:7 181:4    133:2 135:17     background
approximate          68:14 110:20      attempted 28:23  135:21 146:14     6:16 30:15
  64:18              114:21 132:12       36:21 37:8     151:22 152:21     155:5
approximately        134:2 135:16        69:3,6 74:25   173:3,15         backing 98:1
  18:11 38:9         160:23 165:4,5      75:1 85:16     174:21 182:22    backseat 65:16
  43:2 49:13         169:14 173:15       172:3          202:4             128:1
  51:19 60:11        179:24 203:8      attempting                        backwards
  153:16             205:1               38:16 71:16          B           209:6
area 28:21 30:3    aspect 144:16         159:15 200:21 B 202:13          bail 106:24
  37:11 38:2       assertions 5:4      attempts 185:18 back 15:13,21      108:19 168:23
  39:4 44:21       assess 67:8 89:21   attention 41:4   23:12 25:13       170:12
  45:3 47:11       assessing 84:20     attorney 7:14    40:23 44:1       bailing 108:24
  71:10 80:22      assessment            8:4 212:15     53:3,4,5,6,11     109:16
  81:1 120:2,6       158:13,14         audio 44:2       53:14,17,18,21   bails 100:24
  122:4 136:5      assets 67:8           124:14 167:15  54:2,7,20 56:1    101:14 108:22
arises 21:15       assign 156:6          168:23 169:24  60:10,18 63:18    168:11
arose 130:8        assigned 40:10        170:12,13,19   65:17,22 66:12   bald 114:4
arrest 174:4,7,9     40:10 43:10         171:17 172:9   66:13,19 67:24   ball 72:12
  174:13,14          173:7 175:4         180:23 188:22  69:11 70:3       ban 132:1
arrested 174:1     assignments           199:2,8,10     72:10,18,18      BARBERIC
  179:16,21,23       106:6             audiotapes       73:1,7,15         1:21
arresting 180:2    assist 64:9           199:5          82:12 88:23      based 153:5
Arvin 161:19         139:14            authority 42:17  94:8,11 95:23     159:6 160:18
ascertain 47:2     assistance 56:13    authorized       95:25 100:2       160:20 173:24
  59:12            assume 5:20           166:24         103:17 104:20     182:6
ascertaining         18:21 24:10       autocratic 19:21 104:21,22        basic 9:7 17:4,5
  67:1,6 181:25      26:12 30:17       automatically    106:10 123:11     25:5 26:3
aside 13:23          36:24 40:3          130:2          128:23 130:15     44:11
  118:8 154:3        57:13 72:21       available 6:25   130:19 134:16    basically 7:10
  161:25 181:4       82:2 91:24          49:3 72:23     135:15 137:3,5    8:9 26:20
  183:8 184:14       104:8 129:24        136:20         137:10 138:17     42:18 50:2
  184:25 192:5       145:22 152:8      avenue 74:7,13   138:19,23         67:19
  192:14           assumed 9:11        avoid 78:6       139:3,5,20,25    basis 15:10
asked 5:1 56:13      127:2               188:14         140:2,4 141:10    201:23
  140:5,9 142:1    assuming 36:1       aware 9:21 10:2  143:2 146:21     battery 43:24
  147:24 149:10      142:21 145:24       10:10,23 11:23 147:16 161:5     BCI 14:13 102:2
  155:10 159:21      157:23 163:8        13:3,5 14:23   165:6 166:14      127:13,25
  163:17 165:22      173:25 175:5        16:8,11 18:1   172:25 173:17     134:10 141:24
  171:5 172:22       183:24 184:2        31:24 36:18    173:18 179:25     142:24 143:2,7

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 57 of 89. PageID #: 289

                                                                                Page 215

 161:1,2,12,17        166:1 169:21      120:15            96:21 141:25        174:7,8,14,20
 161:20 191:2         169:23 172:2     book 156:7,8       142:15 147:11       174:23 175:1
BCI's 116:3           175:23 182:7     boss 13:21        bus 110:25           183:5,8,11
beam 47:1             183:11 186:16     164:14           business 156:7     capable 173:25
bear 169:2            191:9,14 192:8   bottom 51:19                         capacity 200:21
becoming 46:3         193:22 194:10     53:16,24 57:23           C            201:5
beeping 128:15        196:6,13         bounce 153:8      cabinet 25:9       caption 212:10
beer 153:20           199:22 201:22    bouncing 84:23    calculus 33:23     captioned 23:7
began 30:15           204:24 206:7      96:13 153:4        34:22 63:5         100:7 202:14
 42:8 44:6,7          207:2,14         bowling 153:24    call 41:15 50:10   captured 119:16
 64:8 68:18,19        208:19,22,24     box 60:23 89:1      54:25 71:14        172:12
beginning 38:10     berm 75:16,22       104:7 106:14       72:1,2 75:11     captures 117:16
 124:19 152:25        76:2,6,10        boxes 102:4         76:21 99:9       car 8:18 28:22
begins 106:17         186:16 187:4      170:3              101:18,23          28:24 29:1,17
 180:5 202:23         189:1            boxing 67:17        109:23,25          43:21 44:4
begun 41:10         best 5:21 153:1     69:3,7 171:9       110:1,3,6,9        50:3 54:12,13
behalf 2:2,8,14       163:11 191:22     171:11             126:22 127:7       54:23 55:1,6,8
 5:5 116:25         better 13:21       boy 137:4,8         127:11 129:25      55:13 59:20
 132:21,25            73:16 103:4      brake 61:6 78:2     168:14 174:11      60:7 67:20
behavior 27:1         105:20 106:1     brakes 61:9         179:4              69:13,15,18,24
 113:16,19            121:4 124:14     brand 54:13,13    called 4:2 29:3      73:19,21,22
 144:4,5              164:14 169:24    break 5:24 6:2      29:18 45:4         77:12,17 90:16
believe 23:7 24:1   big 60:22           78:16 105:25       65:6 71:5,9        91:7 97:11
 24:18 35:5         bigger 87:18        134:18 135:15      75:9 78:25         98:9,12,14,25
 39:12 40:24        biggest 84:20,24   breathing 18:17     80:7,14 109:10     101:1,15
 44:10 45:7         billed 152:10      brief 78:20         140:20,22          104:17 110:10
 54:20 57:6         binders 25:4       bright 93:15        142:4,7 166:14     110:13 111:4
 58:14 61:19        biosocial 155:4    bring 138:17        180:22 181:2       117:5 119:21
 62:21,23 63:2      bit 9:3 28:18      broad 63:14       calling 101:13       123:6,9 128:17
 64:16 65:7           49:25 65:14       109:1,1 165:5    callout 29:5,6,8     128:18 129:22
 72:10 75:13,15       67:12 76:6       broadcast 101:9     29:10,20 31:11     130:14,16,18
 75:15 77:6,8         79:7 94:23        109:9 114:10       99:1,5 100:25      136:19 137:3,4
 80:25 82:2           110:7 111:18     broadcasts          101:15 102:11      137:10,13
 84:17 85:7           138:15 177:9      103:21             106:11 107:1       138:2,20,24
 87:6 95:24         black 93:14        brought 15:13       107:10,16          139:2,18,19,20
 96:1 102:18,18     blank 26:22,22      15:21 58:5,15      108:1,7,13,23      139:22 140:3,5
 104:12 107:5       blanket 22:2        139:5,25 140:2     108:25 109:5,7     162:18,20,21
 109:25 113:25        34:17 63:12       187:10             109:9,12 168:8     163:14 168:12
 115:6 119:10       block 1:21 98:7    Brunswick           168:12 170:8       173:7,19,20
 120:16 121:5,7       106:23 107:12     80:23 138:20       171:6,14,21        174:3,7,11
 125:2 126:8,9        107:17,21         138:23             202:7,21           177:8,10 186:2
 138:3 145:14         108:2,8 114:17   Bryan 174:25      calls 12:9           187:20 192:8
 149:13 152:13      blocked 98:8,16    buddy 137:9       camera 43:20         194:2 201:20
 152:16 156:8       blocking 108:18    build 172:21        112:24 199:15      209:3
 157:21 160:2         136:19 137:13    Building 2:5      canine 8:15,18     carry 12:13,16
 160:24 161:6       boat 209:11        bureau 7:4 16:6     67:5 145:16,16     26:12
 161:21 163:21      body 26:15          61:22 74:6         173:2,4,22       cars 29:17 44:23

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 58 of 89. PageID #: 290

                                                                                Page 216

  56:5,6 65:6,7      34:13 124:14       59:17              162:3 179:8        115:6
  65:11,12,18        142:8 201:17     checking 57:25     clarified 99:2,8   collision 70:11
  70:14,17 88:22     202:3 205:16       58:9,11 59:14    clarify 88:10        118:10
  117:4 136:20     CERTIFICATE        chief 8:17 16:4      108:13 180:9     color 119:5
  173:1,9,10,11      212:1              18:3 126:20,22     199:7            come 12:3 64:9
  177:14 187:21    certificates         126:24,24        clarifying 168:6     82:1 90:25
case 1:5 4:13        23:13 24:24        127:5,7,15       clear 5:19 70:5      114:23 115:4
  20:5 38:21       certification's      148:21             70:11 72:13        115:10 128:25
  40:6 134:10,25     154:9            chiefs 16:4          98:13 100:18       131:13 136:1
  134:25 135:2     certified 4:4        127:22             101:25             137:9 139:2,3
  135:23 148:19    certify 212:5,10   children 4:21      clearly 61:9         142:1 150:17
  174:25 202:13      212:15             123:16,25          63:23 70:18        150:17 158:21
case-by-case       chain 181:23         124:4,6,10         95:10 105:17       159:8 161:5
  15:10            chance 124:13        135:18,20          116:8 167:9        180:19
casual 143:21        135:14 147:21      136:22 153:13      192:1            comes 13:25,25
catch 50:3,15      change 16:16         199:21           Cleveland 1:22       97:9 104:25
  51:4,20 54:11      171:16,20        chronological        2:6,12,18          106:24 145:14
caught 54:14         176:16 211:3       90:2 150:25        28:10,21,23        150:5 163:8
  73:2             changed 107:25     chronologically      30:17,21         comfortable
cause 33:4,13        108:5 132:6        171:12             212:18             148:1
  66:9 79:19         171:2 175:24     Chuck 7:3,4        clocked 47:9       coming 7:1,21
  146:1 181:12       177:6,23         church 110:25        48:24              40:23 47:19
  212:6            changes 47:15      cigarette 113:10   close 11:25          64:9 81:23
caused 84:11,12      79:13,15,19,25     113:13,17          36:14 48:4         85:20 86:12
  192:9              81:13              114:2,6,11,19      50:8,17 51:7       95:11,13,17
causing 78:1       changing 77:9        143:6,9,22         54:9 55:3          97:24,25 104:4
caveat 8:11          77:11,16,20        144:1 191:2        91:22              113:3 124:3
  34:25              177:12 190:16    citizen 145:19     closed 137:16        193:11 196:18
Caxton 2:5           190:23             146:10,17,18     closely 118:12       199:17,18
cell 12:13,16,20   channel 71:23        146:22 150:11    closeness 204:10   command 18:25
  12:22,24 13:5    channels 71:24     city 1:6 2:14      closer 47:5 48:1     19:10,10 99:11
  93:10,12,15,19   chaotic 138:15       4:12 9:12,22       91:7               125:18 126:13
  94:4 140:10,15     141:20             16:8 27:9        closing 54:17        167:2
  140:18,22,25     chapter 147:9,10     40:23,25 44:5    co-counsel         commander
  141:8,21         charge 16:5,6        45:2 128:5         134:21             18:3
  142:16,16,20       36:3 72:15         142:11 151:19    Coast 24:1         commanding
  142:25             106:4 144:20     city's 17:3        coaxing 137:8        148:21
cellular 93:1      charging 22:6        149:19           codified 156:11    commands 20:1
center 76:12,18      100:25 101:15    civil 1:13 4:21    cognitive 65:21      98:18 112:12
  158:13,14          109:7 168:12       12:4 156:4         65:21 90:12        197:9 199:14
certain 17:21      chase 36:7 83:13     212:13           cognizant 20:18    commenced
  26:4 85:14         83:15 99:9       claim 186:13         26:5,20            149:18
  131:2 151:25       172:4,6 176:20     198:23           cold 36:14         commencing
  164:10 167:11      179:4 188:17     claims 118:15      collection 119:4     1:18 92:16
  182:23           check 20:4 67:3    Clar 161:17,19     collided 91:8        148:3,6
certainly 11:14      91:25            clarification        111:5 118:8      Commission
  19:19 32:3       checked 58:16        8:18 155:20      colliding 91:11      211:25 212:22

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 59 of 89. PageID #: 291

                                                                               Page 217

commissioned       comply 180:7        confrontation        52:25 82:16      14:20 19:15
  212:4              181:10 182:2,4      22:7               87:4 97:15       20:2 23:9,11
committed          computer 17:7,8     confused 207:5       149:2 179:3      24:3 25:12,20
  181:5              130:20 151:5      conjunction        continued 28:15    30:4 31:4,19
common 151:13      computer-aided        14:6 181:24        58:24 60:7       31:20 32:8
commonly             212:7             Connard 2:2          63:24,25 65:19   33:1 34:8,11
  166:13           concentration         136:1              179:1            34:12 35:11,12
communicated         155:4             consider 31:21     continues 57:8     35:15 37:16,19
  169:25           concept 18:25         33:20 184:5        62:5             38:24 41:3,13
communication        22:12 203:25        187:15,16        continuing 33:6    41:14,17,21,23
  31:2 36:25       concern 8:21        considerable         56:15 105:22     41:24 42:20
  102:17 104:10      113:20              87:4             contract 212:13    43:11 45:8,10
  107:22 108:2,9   concerned           consideration      contrary 21:2,9    45:11,14 47:10
  110:6,14           158:17              32:3,8,13          21:19            48:10 50:7,18
  114:25 124:2     concerning            150:13 159:23    contributes        50:23 51:8,12
  126:14             12:19 18:4        considered 8:19      190:18           51:14 52:21
communications       125:19 202:4        9:15 133:13      control 73:16      53:19,20 54:4
  100:15 103:1     concerns 89:11        158:9 184:13       82:17 84:22      54:8 56:4 59:3
  107:11 108:6     concluded 143:3     consistent           86:6,7 89:8,14   60:12,14 61:1
  109:19 113:3       210:5               112:11 197:14      89:20 91:15      61:2 62:8,11
  114:14 115:4     condition 32:1        198:3,24           95:7 96:6,23     63:7 66:2,8,21
  143:4              79:24 80:2        constitutes          97:4 164:6       66:22 67:23,23
comp 118:15          81:10 188:12        181:16             189:21 190:1     67:25 68:4
Company 178:6        190:1             construction         194:5,7,11       71:3,4,20
compared 27:24     conditions 32:10      164:3,4          controlled 30:11   72:16,17,20,25
complaint 4:23       44:15 45:18       contact 39:13        62:1 108:14      73:3 74:8,21
  5:3 145:19         62:10,14            69:14,17,22,25   controls 130:20    75:10 76:3,4,5
  146:22 165:19    conduct 144:9         70:13,16 73:18   conversation       77:18 79:3,4,8
complaints           166:3               77:1 94:20         103:10 105:9     79:9,17,18
  146:10,17,18     conducted 130:9       95:5 120:4         109:16 127:23    80:4,18 81:4
  150:11             146:5 147:19        121:17 186:8,8     128:1,4,11       85:10,17,18,22
complete 5:15        161:1               186:13,21,24       148:7,9 161:6    86:8,17,22
  9:8 58:5,16      confer 57:5           186:25 187:2       176:23 187:10    88:16,17,20,21
  191:12 192:6     confirm 107:15        188:16,25        conversations      88:24,25 89:4
  193:2 194:7        108:7               189:2,13,14        109:13           89:10,23 90:1
completed          confirmation          192:14 193:1     conveyed 11:14     90:6,7 92:2,4,8
  204:14,23          102:15,16           196:18 204:13    convoluted         92:14 94:21
  205:2              107:10 108:1        205:1,16           124:23           95:8,9,11,14
completely           109:6             contacting 71:19   convoy 171:24      95:18 97:1,3
  74:11 89:1       confirmed           contacts 121:21    copies 23:13       98:3 99:11
  95:24,25 96:2      202:25            contain 158:3        24:22,24         100:8,9,16,17
  98:9,9 148:13    confirming          containing         copy 24:19         100:19 101:10
completing 9:13      100:24 101:7        108:24             202:11 203:9     101:17,21,22
completions          101:14 102:13     contains 199:8     core 67:6          102:3,7,10,11
  24:25              168:11              199:10           corner 114:22      102:13 103:12
complicated        confirms 102:8      contingent 109:3   correct 4:23 5:5   104:1,2,4,5,18
  151:4            conflicting 165:4   continue 33:24       6:9 7:6 8:25     104:22,23

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 60 of 89. PageID #: 292

                                                                               Page 218

 105:2 106:8,12     175:25 176:13    course 12:4         crying 123:21       10:2,16,20
 106:21,24          176:24 177:3       18:19 24:18       current 169:4       13:10,14,16,24
 107:2,12,13        178:11 179:9       43:25 134:23      currently 146:24    14:4,10,12,25
 110:2 114:2,9      180:13,16,25       202:12              154:19            15:20 16:21
 114:11,15          181:7 182:11     courses 154:18      Curtiss 10:8        115:20 118:4
 115:1 116:1,9      182:12,15        coursework          custody 29:4        124:20 125:10
 117:18,19,21       183:1,2,3,14       155:6               30:11 188:6       133:17 145:6
 117:22,24          183:18 184:4     court 1:1 4:15      Cuyahoga 6:18       152:1 159:21
 118:11 119:21      185:19,20          63:4 212:12         212:2             160:9,16 193:8
 119:22,24,25       186:10,11,11     cover 51:23                             193:20,21
 120:5,23,24        186:18,22        covered 69:6                D           197:6 206:5,13
 121:9 122:20       187:5,23 188:9     201:25            Dale 4:12           206:17
 123:4 124:7        192:3,4,11,12    covers 156:6,10     damage 120:15      deal 20:14,17
 125:11 126:7       193:25 194:15    crash 40:22          192:13            dealing 25:24
 126:25 127:3       194:19,20        crashed 36:9        damages 192:21      92:3 141:4
 128:6,20,21,23     195:14,15          37:11 38:25       danger 20:23        150:5,14
 129:22,23,24       196:16 197:20      39:3,7             21:1,8,16,18      dealings 161:14
 131:17 132:18      198:1,16 199:8   crime 34:10,15       33:14 35:5        deals 165:3
 132:19 133:8       199:9,11 202:5     35:4 181:5         63:21 84:19,25    dealt 159:17
 133:15 135:5       202:6 203:4,24   criminal 7:4         85:8 89:14        debriefing
 135:20,22          205:19,20          61:22 74:6        dangerous 63:3      126:16
 139:7,10           206:17 208:13      96:22 141:25       97:14 144:5       debris 81:23
 140:11,12,16       208:20,23          142:15 147:11     dark 47:5 93:3     Deceased 2:9
 140:17,23,24       212:8              155:3             darkness 93:16     decided 67:15
 141:6,23 142:2   corrected 131:16   criminology         dashboard           87:13 109:19
 142:3,6,11       corrections 6:17     155:4              43:20              180:7
 143:6 144:13       211:2            crisis 20:14        date 1:19 40:8     decipher 8:15
 144:21 145:4     corrective 17:14     23:20 25:25        40:10,12,15       decision 33:3,5
 145:21 147:12    correctly 98:14      26:7 27:3          129:5 165:17       87:12 90:17
 147:14 148:15      101:3,18 128:8   crisscross 136:9    David 2:23          138:17 140:7
 148:23,24        correlation        cross 58:10 59:1    day 1:18 20:15     decisions 21:13
 149:3,4,20,21      197:8            cross-examina...     26:13 41:20,23     21:16 144:20
 155:24,25        counsel 7:12         1:12 3:3 4:6       42:4,7,12         decline 16:17
 157:3,23 158:2     99:24 119:9      cross-over 64:12     126:16 127:19     decrease 45:8
 159:12 160:5       134:20 158:16    cross-traffic        142:11 147:15     Defendant 1:12
 161:10 162:7,8     159:1 169:21       58:12,13           178:4 211:20       4:2 23:9
 162:12 164:7       169:23           crossed 136:9        212:18            defendants 1:7
 164:12,17,20     counselors         crossover 45:4      days 15:5,5,7       2:14 5:5
 166:5,10,16,17     126:17             181:14             125:5,5 126:23     134:21
 167:6,7,12,25    County 6:18        crouch 111:18        127:8             defendants'
 168:14 169:11      47:22 212:2      cruiser 61:3 68:1   de-escalation       117:2
 169:12,15,19     couple 59:25         173:13 174:15      20:9 21:2,9,19    deficiencies
 170:1,5,10,23      60:7,17 64:3       175:12 176:3       21:23 22:18        16:18
 170:24 172:5       65:6 68:21,23      176:21 205:2       23:16,20 25:20    deficient 17:13
 172:24 173:23      69:8 80:12,17    cruisers 66:23       155:11             150:9 151:25
 174:2,17           127:8 188:15       68:11,19 80:6     dead 39:6           158:20
 175:10,11,24       191:10             175:16 176:12     deadly 9:18,21     defined 212:13

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 61 of 89. PageID #: 293

                                                                                   Page 219

definitely 15:9     deployed 38:20       168:4,5,16          117:3 119:9        101:25 102:2
 66:15 69:10          80:18,25         dictate 74:10         133:3              105:17,20
 103:8 106:20         188:22 189:15      99:15 203:18      discretion 19:17     106:1
 107:24             deploying          dictated 168:16       19:23 20:6        documents 6:21
definition 50:13      133:22           dictates 182:9        21:15 166:18       25:1,1 67:22
definitive 103:15   depo 172:16        difference 35:1,6     166:19,23,25       118:24
 107:19             deposed 4:4          35:8 174:14         167:23            dog 67:5 162:18
deflate 72:23       deposition 1:9       187:22,24         discuss 15:14        162:21 173:17
deflated 83:14        1:11 4:9 6:21    differences           127:12,16         dogs 173:8 175:4
 83:18 86:13,21       7:23 8:2 23:3      202:8               147:21 148:2,8    doing 10:25
 96:2                 99:20 119:1      different 20:3      discussed 124:18     41:19 43:22
deflation 195:13      124:19 170:15      71:24 73:5          150:3 167:22       44:3 47:3
degree 154:17         176:24 190:9       80:20 82:9        discussing 11:7      54:15 70:24
 155:2                210:5              83:11 147:8         127:11 157:11      72:9 91:10
delineate 193:18    depth 148:10         155:15 164:22       176:9              94:3 97:17
delineates          deputy 8:17 16:4     171:4 175:12      discussion 8:14      100:25 101:14
 175:16               18:3 127:22        175:15 180:18       40:18 50:20        106:11 107:1
delivering          describe 61:22       180:19 198:10       74:5 134:14        107:10 115:13
 150:10               161:21             202:9 206:9         170:6 172:17       127:10 128:20
department 1:17     described 79:24    differentiated        177:1 195:7        168:12 169:8
 6:9,12 7:16          80:5 81:11         176:2,11          discussions          169:15 170:8
 10:17 12:16          204:23           differently           150:4              171:20 180:3
 14:17 16:9         description          173:12            dispatch 72:4,22     199:23 205:22
 18:5 19:20           173:24           difficult 190:1       167:9 168:20       207:3,12 208:8
 24:5 39:21         designated         direct 18:8           168:22 169:25      208:8
 125:19,22            173:2,4 187:4      136:13,21           170:13 180:22     door 106:23
 130:9 133:16       desk 43:18,22,22     150:6 167:2         188:23             107:12,17,22
 141:10,11            44:3             Directed 23:9       dispatchers 72:2     108:3,8,10,10
 144:9,23           detective 16:6     direction 52:19     disposal 67:9        108:19 110:22
 145:10 146:12      determination        58:9 106:5        dispute 114:13       111:1,6,8,13
 150:21 156:2         15:19 146:4        194:10            disputing 101:23     112:9 115:11
 163:18 173:2,5     determinations     directive 72:9      disseminated         115:23 122:4,7
 174:20 175:13        34:20            directly 37:9         10:22 11:21,24     192:17 205:22
 183:10,14,16       determine 31:24      56:21 57:16         12:6               206:10
 183:24 184:11      determined           71:25 126:8       disseminating       doors 98:10
 184:16 201:4         66:14              135:20 150:6        11:22              108:12
 201:11             determining          196:24            distance 27:23      double-check
department's          31:21 63:6       disabled 82:7         46:18 54:17        208:1
 149:14             Devon 2:2          disagree 55:13        69:5 80:10        doubt 86:24
depending 21:6        135:25 136:7       205:10              87:4              dove 111:1,7
 22:5,10 26:24        136:14,23        discharge           distinct 109:13     dovetailing
 33:2 34:18           137:12             197:10            distinctly 93:15     196:14
 85:13              diagnoses          disciplinary        District 1:1,1      downtown 6:17
depicted 33:16        155:16             130:7 131:3         4:14,15           downward
 121:25 122:22      dialogue 72:12     discovered 65:2     division 1:2 16:5    57:22
depicts 163:11        98:20 107:6        138:18            document 16:19      draw 111:14,15
deploy 72:23          109:17 128:8     discovery 4:9         100:3,23           111:19 194:21

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 62 of 89. PageID #: 294

                                                                              Page 220

drew 112:18         14:1 35:18,22      181:4               200:8          ethics 156:9
drink 153:21        36:1 43:6,13     effectuated         engine 206:20    Evans 2:3,3,9
drive 131:21        44:3 125:14        171:12              207:17 208:19    4:12 46:4,7
driven 30:17        127:2 141:15     effectuating        enhance 11:16      57:20,25 58:5
 31:2 186:9         150:9 200:21       166:8,25          enhances 29:24     58:9,15 59:16
 188:5              201:10             180:18            enter 151:9        64:1 69:12,23
driver 30:23       duty 12:13,17,20  effort 22:14        entering 151:7     70:10,23 71:3
 61:9 84:25         13:6 15:13,21    eight 17:20         entire 100:3       73:7 76:22
 89:13,18,19        42:11,19,20,22     41:22 42:13       entirety 92:10     77:2,2,25 78:7
 92:18,22           43:5,7,15        either 32:17        entrance 53:2      79:6,24 80:8
 104:11,24          129:25 133:10      52:18,19 58:9       60:1,2,4         81:12,12,16
 105:1 106:23       133:12,19          65:3 68:20        entries 17:8,11    82:12 87:16
 107:12,22          140:15             79:20 88:23         149:24           89:7,18,24
 108:10,19         dynamic 20:13       113:4 161:12      entry 17:7,18,23   90:13 91:8,10
 111:1,8 123:1      171:16             170:13 212:15       18:4 62:16       91:14 92:7,11
 163:12                              elapsed 107:14      environment        94:13,19,24
driver's 68:1              E           109:18              30:12 153:18     95:3,6 96:5,16
 76:19 82:23       E 2:5             electrical 130:17     154:1            96:23 97:17
 83:8 88:4,10      earlier 36:1      eligible 132:17     equate 34:13       99:8 107:7
 88:11 91:2,6        40:21 42:4        156:17            equates 34:15      108:15,20
 92:25 94:12         91:19 124:18    else's 11:16        equipment          109:14,19
 107:17 108:2,8      127:2 128:13    email 1:24 2:7        66:17 128:18     110:19 112:17
 110:5 111:4         149:17 187:13     2:13,19,20          184:19           113:4,9,12,17
 121:22 122:16       193:23          emails 12:9         equipped 173:12    113:22 115:15
drives 130:16      early 7:9 16:10   emblem 97:24        escalate 20:21     115:23 121:7
driving 32:1         16:12,22 17:3     193:11,17         escalated 73:9     136:6,10,15
 46:4 54:12,13       17:9,23 18:4    employee 158:16       73:14            138:8 143:5,8
 77:3,17 78:12       27:9 36:15        158:19 212:15     escalating 20:18   143:12,19
 79:6,13 87:16       41:8 45:19      employment            22:7             152:23 168:16
 92:13 113:13        140:9 149:11      42:4,5            escape 74:7,14     169:16 180:10
 130:17 162:20       149:14,19,23    empty 52:8          escorting 140:4    181:14,17,22
 175:22 176:16       150:14 151:6    encountered         ESQ 2:4,10,16      186:9,15,17,23
 177:24 178:3        151:19 152:2      82:3                2:16             187:2,7 188:5
 184:9 185:1         158:4,9 159:23 encounters 80:3      essence 164:23     188:16 189:8
 186:17 187:4,8      160:17 163:19     80:8 81:16        essentially 73:4   189:20 190:5,8
 189:3 190:18        165:24 187:12 ended 28:6              147:6,10         192:3 194:11
 197:2             east 97:10          30:14 36:8          200:11           196:15,20,20
drop 47:18         east/west 58:21     41:11 69:10       establish 110:14   205:22 206:4,7
 67:24             EASTERN 1:2         75:7 137:10       established        206:12,16
drove 37:12        Econoline 47:7      188:18 194:13       186:12 188:21    209:13
 197:4               187:14          ends 162:25         establishing     Evans' 58:3 59:8
duly 4:3 212:4,5   education 154:4     172:4,6             192:1            78:12 94:22
duplicative          155:5           enforcement         estate 2:9 4:11    111:4 115:13
 153:7             effect 72:6 102:9   6:15 9:4            152:23           121:20 189:2
duration 27:22       143:8,10        engage 153:24       estimation         191:11,15
duress 26:16       effectuate        engaged 129:25        166:21 193:19    193:24 204:14
duties 9:11 14:1     171:14 174:13 engaging 27:1         et 1:4,7 4:12,13   204:24 205:1

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 63 of 89. PageID #: 295

                                                                               Page 221

  206:1              185:5 198:14       196:5            122:22 130:1         62:17
evasive 54:5       exam 35:14         exposed 98:11      133:7 141:21      feeling 204:18
  61:5,11,12         156:5,6          expressions        142:5,9 143:15    feet 55:8 59:25
  78:2,6,11        examination 4:2      26:15,15,18      157:22 163:14        60:1 111:7
  79:16,21 189:9   example 166:6      extraordinary      163:16 164:16     felony 29:6,8,10
evening 42:8       exception 44:17      39:25 78:3,9     164:25 165:17        29:16,20 31:11
  43:14 46:9       excessive 195:23   eyes 52:1 193:7    166:21,22            99:1,4,9
  141:8 144:24       196:5                               167:3 169:4,6        100:25 101:14
event 41:8 43:12   excuse 59:22                F         169:9,10             102:11 106:11
  81:10 93:23        153:4            F 2:4              170:15,16            107:1,3,10,16
  108:11,14        execute 94:10      facial 26:14,18    171:1,15,25          108:1,7,13,23
  110:7,18           185:15 201:9     facility 188:8     175:17 178:22        108:25 109:6,9
  121:18 124:20    executed 88:18     facing 45:15       179:21 180:12        109:12,14
  126:20 149:18    execution 200:8      97:9 163:1       180:20,21            168:8,12 170:8
  149:23 203:22      200:10 201:1       194:9            182:5 189:3,17       171:6,14,20
  212:16             202:4            fact 40:25 59:16   196:23,25            202:7,20,25
events 8:6 17:22   exercise 166:25      70:19,20 74:20   197:22,23         felt 32:20,21
  90:2 127:11,12     200:15             82:15 84:21      198:13,21            33:6,24 96:22
  127:16 143:17    Exhibit 23:2,7       93:18 143:25     204:2,3,15        female 93:9,11
  148:8 152:1,1      99:18,19 100:6     147:21 167:6     205:23            fender 122:8,12
  153:24             118:25 119:14      167:24 175:21 fairly 62:11            126:22,24
eventually 29:1      133:5 169:22       175:23 176:1     102:17               127:8,16
  39:10 137:9      EXHIBITS 3:8         176:18 177:23 familiar 4:23        field 12:1 26:13
everybody 10:23    existed 62:14        182:10 188:21    29:13 31:18       Fields 10:8
  11:16 13:15      existing 131:19    factors 31:21,24   38:8 100:10       fifth 106:13
  15:7 19:19       exit 48:20,25        33:4             148:17 160:2      figure 102:24
  24:8,11 29:23      49:3,7,15,20     factory 131:14     164:2 178:23      file 25:9 40:1,6
  68:9 69:11         49:24 51:10      facts 170:2        187:20,22            119:10
  73:1 85:2          57:9,10,11,21    fail 180:7         202:15 203:12     filed 4:22 5:4
  87:17 116:22       57:22 64:17,17   failure 181:10   family 137:6           146:11
  134:8 139:5        80:23 81:2         182:2,3          138:18 139:4      files 145:15
  143:14             181:15,17        fair 5:22,23       140:2 150:8          149:24,25
everyday 175:12    exited 39:5          10:18,19 11:17   159:5             fill 133:17 134:3
evidence 13:4        57:11 194:14       13:6,7 19:12   far 24:11,13        filled 133:21
evidentiary          194:21             19:13 20:4       39:2 47:16        find 33:12 72:21
  12:25            exits 57:14          21:3 22:1,3,7    49:6 80:9            91:25 105:25
exact 60:17          162:12             22:11 32:5,6     155:6 164:3          136:17 139:18
  64:25 72:12      exonerated           32:13,14,18      191:18               139:19 202:19
  81:7 98:24         145:25             41:20 48:4,5   fashion 164:1       findings 126:2
  99:2 129:5,6     expect 19:10,25      53:25 57:17    fast 75:14             129:5
  145:24 156:23    experiencing         63:8 70:7,24   faster 46:20 77:7   fine 92:6
exactly 48:5         150:8              73:23 74:2     father 134:22,24    fire 24:2 112:10
  55:14 67:18      expert 132:20        78:4 82:7,8    fault 88:7          fired 99:12
  68:8,22 71:12    expires 157:17       89:9 90:9      FAX 1:23               109:8,24 110:1
  112:14 121:23      211:25 212:22      92:11 97:5     feasible 20:8          110:6 114:15
  122:15 123:11    explain 157:9        111:23 112:1   Federal 1:13           115:1,5,24
  164:8 165:10     expose 195:22        121:18 122:19 feel 32:15 33:14        116:1,9 117:17

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 64 of 89. PageID #: 296

                                                                              Page 222

  117:18,21,24     Florida 154:22       17:2 35:24         203:9 205:24     108:9,21
  118:11 122:24    flowed 131:4         155:17 169:14    full 6:4           109:17,20
  123:13 168:24    folder 40:7        format 100:12      function 146:20    165:22 167:15
  171:1,6 191:12   follow 20:1 48:9   forth 1:19 191:9   further 66:24      171:4 199:16
  192:7 193:1        54:6 196:8       forward 22:7         71:17 80:21      209:22
  194:25 195:1     follow-up 39:19      94:22 97:12,20     81:2,5 200:2   glare 112:22
  199:4,13           200:6              97:21,21 98:2      212:10,15        113:1 193:14
  204:15,20,23     followed 19:11       98:4,7 111:18    future 144:13      205:19
  205:3,5,7,12       56:15              122:15 193:23                     glared 118:6
firing 111:20      following 18:21      196:20,22                G          205:24 206:14
firm 2:4 212:12      37:18 38:16      found 110:24       gap 50:8 51:7    Glover 37:24
first 4:3 6:6        124:20 126:21      123:5 208:3      Garrity 148:14     38:5
  17:17 20:4         165:23 177:2     four 9:10 25:4       148:17,19,25   go 7:25 9:5 11:2
  23:8 45:2 46:8     211:2              43:3 65:8,10     gathering 13:4     11:11 13:12
  55:19 57:20      follows 4:5          66:1 74:17       Gaughan 1:6        14:9 15:16
  69:3,7,22        foot 36:10           88:19,22 121:7     4:17             16:24 19:14
  74:24 75:1,6,7   force 9:18,21        121:8 161:5      gear 207:13,23     21:5,21 24:8
  78:25 84:8         10:2,16,20         171:24 182:3     general 22:12      24:14 26:12
  86:12 92:20        11:8,17 13:10      182:11             25:10 170:6      30:9 33:9
  95:5 100:6,12      13:14,16,24      Fourth 74:9        geographical       40:16 43:15
  100:22 107:9       14:4,10,12,25    frame 7:19           103:3            45:9 48:13,19
  120:4,8,13,16      15:20 16:21        83:12 85:13      gesturing 122:3    51:2,10,24
  121:9,10           21:24 22:5,13      107:7 116:4,4    getting 55:24      66:23 70:9
  123:16,19,21       27:13,14 74:19     129:6 191:18       77:9 85:25       75:21 86:7
  126:19 136:7       89:2 115:20      Franklin's 2:17      90:18 94:8       87:8 99:14
  146:24 156:12      118:4 124:20     frankly 11:24        114:16 137:5     106:10,13
  156:14 161:16      125:11 133:17    frantic 112:25       143:20 150:10    113:24 115:22
  168:5 172:16       133:18,18,22     Fraternal 147:3      181:24 183:20    116:19 117:11
  186:12,24,25       134:7,8,9,10     freeway 189:7        205:11           130:11 134:4
  192:22 197:17      145:6 152:1      Fried 1:3 2:8      girl 137:4,7       134:12,13
  212:5              155:21 156:17      4:11 116:25      give 5:10 43:21    137:20 139:3
five 42:12 43:3      159:21 160:8,9     152:22             68:5 99:12       143:2 145:3
  117:3 119:5,14     160:16 193:8     friend 2:2           116:13 129:9     146:8 149:7
  121:25 122:22      193:20,21        front 36:9 39:8      130:22 147:25    154:5,7,15
  157:1              197:6 206:6,13     66:24 73:21        148:11,21        164:4 165:2
flat 52:24 82:19     206:17             88:23 90:21        149:2,6 157:17   172:10 174:5
  82:22 83:13      Ford 47:7 97:24      91:1 94:7,12       164:21 166:14    175:4,19
  189:3,23 190:2     178:1,5 193:11     95:24 96:1         171:8 172:13     178:20 181:14
flated 83:14         193:17             97:11,16,25        202:11           182:13,13
fled 36:10 37:9    foregoing 211:1      98:2,4,11,12     given 24:17 31:5   195:5 201:24
flee 84:23           212:8,10           98:12 111:5        62:14 108:15     208:1 209:8
fleeing 66:5       forget 22:20         112:20,21          128:9 130:23   goes 34:21 57:22
  190:24           forgot 44:1          114:23 115:5       130:25 131:1     146:21 157:14
flexion 198:6,10     91:19 113:2        122:8,12,12,19     148:19,25        164:3
floor 50:3         form 22:20           123:2 162:24       151:21 167:9   going 5:9,20
flooring 209:12      168:6              193:25 194:2       201:17 212:6,8   15:2 18:18,19
  209:13           formal 15:19         196:24 197:4     giving 106:5       28:13 33:14

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 65 of 89. PageID #: 297

                                                                             Page 223

  34:3,18 36:15     73:23 123:14    186:21              35:17 103:14      153:22 159:5,7
  43:19,23 44:3     151:3          happening          hereinafter 4:4     173:9,10 175:5
  44:4,5 45:13     guessing 55:7    136:20            hereunto 212:17    honestly 123:22
  47:17 48:24       156:24         happens 18:20      hey 171:19         Honorable 4:16
  50:5,6,16,25     guesstimating    52:22 59:23       hierarchy          hood 193:17
  53:19 54:18       48:2            71:14 81:17         163:18,21        hopefully 203:16
  57:13,21 58:12   guideline 196:8  90:11 97:8        high 36:22 37:1    hour 47:3,9,17
  59:14 60:6,15    gun 83:24       hard 97:22           37:9 38:12        50:21 54:16,19
  60:23 67:13,17    111:14,15,16    121:14 205:4        46:15,19 48:20    62:6 81:21
  71:10 75:25       111:19,20       206:8               154:5,12,14       82:11 90:8
  77:7 86:7,25     guy 90:23       harder 94:25         181:14 188:3      142:12
  87:17 88:14,22    114:23 177:8    204:20              202:7,14,19      hours 7:9 41:9
  89:1 90:8,21      187:20         harm 32:23 33:7      203:1             161:5
  90:23 92:24,25   guys 116:12      33:25             higher 29:21       house 10:7
  94:3 97:11        183:16         head 5:11 10:13      128:4 164:11     huh-uh 5:12
  98:18 99:1                        22:20 38:3        highest 19:7,24    hundred 54:15
  102:11,24               H         45:10 53:14       highlighted         54:18 59:25
  106:6,23         habit 140:14     65:5 70:3           100:4            Huron 2:5
  107:11,17,21     hair 114:5       97:11 140:21      highway 9:6        hurt 20:20
  108:2,8,23       halfway 52:14    184:19 193:11       31:12 38:23      hypothetically
  109:6 116:25     hand 99:23       208:18              44:23 47:6        164:21
  125:4 135:2       119:4 212:17   headed 70:6          48:25 49:4
  140:4 141:3,13   handcuffed      heading 45:12        71:19 72:5,22             I
  143:19 144:6      137:23,24,25    46:14 64:8          130:19 139:22    I-271 81:8
  147:22 153:1,7    138:1,2,7,23    69:4              hired 6:13         I-71 36:9 37:12
  154:19 157:12     139:9,17,21,24 headlights 46:13     158:18           ice 97:2
  167:8 169:3       140:6           46:19,21,23       hit 69:13 75:17    idea 30:5,6 34:2
  171:11,20,21     handcuffs 29:19  47:3 54:16          94:23,25 97:17     107:14 180:11
  174:12 175:8      140:8           67:16 181:22        97:21 103:25       198:4
  183:19 186:7     handing 23:6    health 25:25         110:4 112:9      ideally 182:9
  203:15 208:17    handle 67:14     26:6,7 27:3,5       115:23 121:7     identification
  209:24            98:18 188:3    hear 113:7           186:23 189:9       23:4 99:21
Gosh 105:3         handled 125:20   124:14 197:17       196:20,22          119:2
gotten 54:20        126:12 127:25   197:18,24           204:18,19,22     identified 93:9
  56:1 63:18        144:17          198:20              205:4,11           117:1 158:23
GPS 94:2,2         handout 24:17   heard 83:19,20     hits 94:13           162:2 179:18
graduating         handouts 25:7    109:23 112:10       122:11             186:16 188:20
  154:24           hands 115:13     112:15 115:24     hitting 115:25       189:19
grand 126:2         198:8,8         123:21,21           205:6            identify 103:4
  129:4 152:10     hands-on 185:24  185:12 197:13     Hoffmaster 1:14      118:23 158:19
GRAY'S 1:21        happened 13:22   198:19,21           1:21 212:3,21      159:11 161:22
great 116:17        18:9,15,16     hearing 124:5      hoffmastercou...     183:9 198:22
greater 47:17       81:18 87:11     194:25 199:12       1:24             identifying
grill 193:17        94:9 112:2,7    199:14            hold 59:17 93:17     155:15 158:7
ground 51:23        116:2,5,11     Heights 57:10      holding 93:10        190:17
guess 17:19         125:13 127:19 held 24:18 93:2       94:5,6 189:22    idling 208:13
  33:12 59:19       142:8,9 151:8 help 23:1,16        home 133:11        Ignatius 154:14


                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 66 of 89. PageID #: 298

                                                                                  Page 224

ignition 207:24     incident 7:10,17     183:15              181:12 189:13    instructing
illegible 170:4       9:17,23 10:4,7   increase 79:12      initially 55:3       24:17
illuminated           10:9,20 13:10    increasingly          64:3,24 65:1     instructs 20:17
   93:12 94:4         13:15,24 15:6      81:19               70:15 81:25      insubordination
image 53:23           15:14 23:22      INDEX 3:1             86:5 91:21         149:1
   70:3 97:23         30:14 34:19      indicate 26:6,16      113:20 120:3     intended 21:23
imagine 21:7          35:20 44:6,7       96:22 119:8         125:23 139:10    intent 74:17,18
immediate 39:1        113:6 119:11       144:23 145:7        139:20 179:10    intentional
   39:6 81:18         124:11,20          180:24              206:24 207:11      73:20 96:10,20
   102:17,18          125:11,15        indicated 79:1      initiate 50:16     interact 135:20
   133:6,13           131:8 136:24       137:11 148:12     initiated 28:20    interacting
   136:14             137:1 141:5,15     160:2 166:1         29:11 36:7,20      150:15
immediately           142:1,9 144:8      177:4 180:1         37:4 46:8        interaction
   13:24 15:5,6       145:6 146:19       181:13 194:14       168:5 179:8        136:13,22
   36:22 68:5         147:17 150:17      194:18 196:15       181:11           interested 100:1
   73:9 86:7 89:5     150:19,23          197:13            initiating 49:17     100:2 197:17
   91:10 97:17        155:23 160:25    indicates 117:3       68:10              212:16
   98:3 125:14        161:9 165:14       171:19            injured 40:22,24   interfering
   135:23 136:25      165:18 167:5     indicating          injuries 118:13      61:15
   142:8 145:14       167:20 175:9       105:19 122:3        194:18           interior 173:21
   194:14 199:3       175:10,23          189:21            injury 32:16       internal 14:15
impact 116:8          176:11,15        indication 26:25      118:19             14:18,21
   121:6 122:18       177:6,23 178:8     108:20 114:1      inputting 149:18     125:21 126:3
   206:21             178:13,17        individual 29:15    inquiring 169:7      126:10,15
impacted 121:12       180:4,5,8          106:6 201:4,23    inside 55:16,18      128:5,9 129:3
   121:20             182:15,18,23     Individually 2:2      55:22 56:2         129:8,19 130:8
impacts 120:23        185:19 188:6     individuals           70:23 91:9,12      131:4 144:9,11
   122:14,16          188:12 193:8       25:25 155:11        110:13 112:17      145:11
implement 87:13       199:6              164:5 174:1         115:9,14 118:2   internally 14:5
   90:22 171:9      incidents 9:19     infer 170:18          118:9 123:23       161:12
implementation        9:22 10:2,16     inference 170:20      139:21 143:5     interpret 109:2
   177:16             14:4 15:1        inferior 164:6        193:16 205:18      132:11,12
implemented           16:21 17:12        165:23 167:10       206:1,11           175:18 196:1
   189:16 201:3       145:9            inferred 168:19     instances 188:15   interpretation
important           inclined 188:2       170:16            instant 112:7        73:23 82:9,10
   160:22           include 144:19     inflection 112:15     116:2              116:4 178:21
impression            183:5            inform 160:7        instantaneous        204:17,21
   58:11            included 171:18    information           205:8            interpreted
improve 17:15         183:2              10:22 11:5,15     Instantaneously      96:10 97:13
improvements        includes 195:16      11:20,22,24         205:14             144:2
   18:18            including 65:3,8     30:15,25          instantly 112:7    Interrogatories
in-house 9:14         65:9 66:1          149:19 161:8      instinctively        23:8
inaudible 112:10      88:20              176:18 177:22       136:11           interrogatory
   112:15 114:5     incorrect 168:2    informing 161:8     Institute 24:1       149:9,10
   197:19,24          168:3 171:3      inherently 63:3     instructed 17:15   intersection
   198:2,10,11,16     175:14,18        initial 66:9          23:25 88:14        59:25 197:3
incidence 186:12      176:4,22 181:8     69:18 99:4          150:12           interstate 44:5

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 67 of 89. PageID #: 299

                                                                            Page 225

  44:25 45:1,3       36:25 37:9,21     Janet 1:14 212:3 Kelley 1:9,11     65:16,17 75:16
  53:4,4,15          37:23 38:6          212:21           2:15,16 3:14    82:12,13 84:12
  55:19 71:17        56:10 66:2        Jason 2:14 8:5     4:1,10,19,20    93:2 102:5
  95:4 121:15        71:23 79:21       Jeff 199:22        6:6 7:18,22,25  126:3,16
  136:8              85:2 88:20        job 6:19 20:13     9:24 11:1,10    127:10 128:1
interview 143:7      90:18 118:19      jockey 69:12       13:11 14:8      129:10 130:17
  147:19,23,25       124:19 125:10     join 64:6          15:15 16:23     151:13
  148:3,6            126:8 144:8       joined 27:14       19:16 20:24    knew 52:25 65:1
interviewed          145:9 151:25        28:14,25 56:5    21:4,11,20      65:5 82:6
  147:11,22          160:8 161:7,11      56:6 64:15,23    22:8 23:3,6,9   159:2 161:8
interviews 74:5      162:5 165:15        65:1 68:24,25    30:8 33:8       175:22 176:1
investigate          167:6,19,25         134:19,20        40:16 41:6      187:15,24,25
  142:1              169:7 174:23      Jordan 2:10        51:1 55:9,12    195:1 199:18
investigated         176:20 177:1      Joseph 2:4 4:19    69:20 70:8     knocked 120:13
  14:5,5,6,7,13      177:16,19         Jr 2:3,9           74:22 78:15,23 know 5:12,25
  134:10             178:13,17         jscott@ohiow...    82:24 85:5      7:13 11:4,5,12
investigation        182:8,20            2:7              95:19 99:13,20  11:13 12:1,21
  14:15,19 39:20     200:25 201:8      Judge 1:6 4:16     99:23 101:24    13:21 15:17,23
  39:24 40:2       involvement         July 1:9 212:18    105:15 113:23   16:25 17:21
  61:22 74:6         16:20 186:20      jumped 53:11       115:21 117:8    18:6,10 19:21
  96:22 116:3        201:6             juncture 65:25     117:14 119:1,4  20:17 22:19
  125:21 126:3     involves 174:4        135:3            119:13 120:18   24:12,13 25:6
  126:11,15        involving 9:22      June 9:9           130:10 132:20   27:9,12,15
  127:13 128:6,9     10:16,21 17:12    jury 126:2 129:5   133:24 134:4    29:15 33:10
  129:4,9,20         160:24 177:2        152:10           135:4,14 145:2  36:11 38:9,11
  130:8 131:4      issue 66:15         justice 155:3      146:7 152:13    38:12 39:11,13
  141:24,25          98:20,25 159:4    justification      152:20 154:6    39:23 40:11,12
  142:14,15          166:15 172:22       193:21           154:10 165:1    40:14,21 44:18
  144:10,11,16       176:8,8 179:6     justified 115:19   168:1 172:15    45:6 46:22
  145:11 147:12    issued 72:8           118:4 193:7,19   178:19 190:3    47:14,16,18,23
  160:24,25        issues 12:2 19:10     206:5,12,17      191:6 194:16    48:5 49:13
  161:7              26:6 31:25        justifies 179:1    195:10 197:7    50:12,19 52:23
investigation's      74:10 130:17      justify 197:6      200:5 209:7,22  60:22 64:14,25
  15:2               141:6 158:8,20    juvenile 29:3      209:24 211:19   65:20,22 66:14
investigations       158:22 159:16       39:11            212:5           67:5 68:18
  7:5 161:12       issuing 72:8                         kennel 173:17     69:5,8 71:8,12
investigative        98:18                     K        kept 27:20        71:22 73:8
  119:10 142:24    item 100:22,22      K 2:16             128:15          74:9 80:11
involved 7:16        101:17 102:20     K-E-L-L-E-Y      key 203:3         81:7,7 84:12
  8:13 9:18 10:6     103:19 104:3,6      6:7            kid 47:8 139:3    85:7 88:9,9
  10:8,10 13:10      104:7 106:14      Kadlec 174:25      187:14          89:17,19 90:23
  13:14 14:25        106:14 107:9      keep 24:15,22,24 kids 140:5,8      91:9,20 92:3,7
  15:4,11,25         114:8,17            33:14 52:1     killed 207:17     92:11,12,13
  16:2 19:8 22:1                         58:12 59:14    kind 11:18 14:22  93:4,4,15 94:3
  27:17,19 31:12            J            146:21 177:7     35:14 40:6      98:24 101:16
  32:21 34:6       jail 40:23,25         185:17           44:19 51:21     103:5,6 104:10
  36:2,5,17,19     James 2:15          keeping 25:10      56:23 60:22     104:14 105:7

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 68 of 89. PageID #: 300

                                                                                  Page 226

 105:10 107:8      200:24 201:6         123:16 138:1         133:5,9 151:15   LLP 2:10
 107:20,21        known 153:15          146:19               160:4,6,7        location 46:14
 109:4,4 110:12   Kobak 2:15          leave 15:1,14,22       164:18,22        lock 47:2
 110:18 112:13     127:5                74:7,13 124:24    life 16:17 63:9     Lodi 28:6,15
 112:14,22                              125:1,3 137:13    light 44:17 45:21     29:1 30:14
 116:3,3 117:8            L             137:20               45:21 51:24        31:8,16
 118:5,8,20       L-N-A 163:5,6       left 39:6 51:25        52:4,8 62:11     logical 27:2
 120:20,21        L.P.A 2:17            52:4,8,16 53:1       62:13 67:16      logistics 13:23
 121:23 122:7     labeled 40:4          57:25 58:2,3         77:22 78:1         14:2 68:16
 122:15 123:12      100:23              58:18,25 59:13       93:12            long 6:11 38:9
 124:11,12        lack 13:21            68:13 70:4        lighting 113:17       60:15 68:18
 128:7 129:5,6      164:14 169:24       75:25 76:13          114:2,5,11         69:9 100:19
 129:12 130:21    lane 46:15,15,17      86:1 87:14,14        144:1 191:2        107:8,8 153:2
 131:6 135:25       46:20 48:16,20      87:18,21 88:1     lights 50:2 52:11     153:15 155:21
 136:5 137:16       56:16,20,23         88:10 91:8           56:23 66:14        170:12 191:16
 137:24,25          57:1,2,3,7 64:2     94:23,25 95:3        130:3 181:25       191:18
 138:4 141:2,25     64:2 75:12,13       95:16 96:5,19        182:1 194:1      longer 96:24
 142:12,19,21       75:14,14,14,14      121:15 138:18     liked 89:16         longest 27:25
 142:22 143:18      75:15 76:1,1,2      141:9 154:18      limit 21:24 22:13     28:2
 145:24 146:1       76:7,9,12,18        188:17               47:11,14 48:24   look 22:12,20
 146:20 150:3       76:22 77:8,10     left-hand 58:19     limitation 13:5       26:11,22 40:11
 150:13,21,23       77:12 79:12,14      59:24 181:18      limited 146:17        60:9 61:8 78:8
 151:1,11,13        79:19,25 81:12    left-side 82:12     line 46:17 47:22      99:25 100:3,18
 152:9,25 157:9     181:15 186:17     leg 61:23 64:7,15      70:5,11 111:9      100:21,21
 157:14 158:8       186:18 187:3,5      65:2,20              111:11 131:15      103:17,19
 161:18 165:10    lanes 52:9 53:17    legal 155:5            131:21 133:19      104:6 109:21
 173:1,15           53:18 59:1        legs 136:9             136:19 159:24      111:5 119:6
 174:23 176:6       68:8 75:14        length 55:13           165:24 211:3       129:6 181:21
 177:22 179:17      77:10,11,16,20    lengths 27:22       lines 159:10          185:6,7 202:23
 187:9,9,11,22      84:16 97:10         54:23 55:1,6,8    list 157:16         looked 8:25 9:1
 191:17 194:24      190:16,23           60:8              listed 100:22         94:5,6 144:16
 195:10,12        language 26:15      let's 13:15 55:25   listen 199:2,5        192:10
 198:12,14          132:1 178:9         63:16 65:10       listened 7:8        looking 26:19
 199:14,16        lap 44:4 45:2         72:10 74:24          61:21 180:23       75:24 82:13
 201:3,3,5,12     laptop 117:11         139:3 169:17      lit 113:10 143:6      87:23,24
 201:14,15,16       203:15              175:19 180:9      litigation 4:21       116:10,23
 201:19 202:2,9   large 25:4 87:16      187:19 198:11        22:23            looks 110:13
 202:17 203:17    lasted 38:9         lethal 22:5         little 9:3 28:18      150:5
 206:19 207:13    law 2:4 6:15 9:3      133:18               42:5 51:22       loses 86:6,7
 207:19 208:17      110:16 146:21     letter 129:15,16       65:14 67:6       losing 89:12
knowledge 11:16     181:9               130:23               76:6 79:7,25     lost 11:18 50:13
 12:15 14:14      lawsuit 12:5        level 29:21 152:4      94:23 110:7        52:4 96:23
 18:8 39:19       leader 19:6,7,23      152:7                111:18 135:15    lot 10:11 57:6
 113:7 118:18     leadership 19:21    license 55:4,5,5       137:8 138:15       109:3 128:17
 125:1 131:7      learn 43:25           56:1 179:15          177:9            lots 150:10
 142:23 160:19      136:1             lieutenant 10:5     living 18:17        lunch 135:10
 162:16,22        learned 123:10        16:4,6 18:3       LLC 2:4

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 69 of 89. PageID #: 301

                                                                            Page 227

       M          manila 40:7       master's 154:17   median 64:12       47:23,25 48:4
M 1:14 2:16       manner 125:20      154:23,25        medical 41:1       49:13,16,17
 212:3,21          126:11 190:8      155:6            Medina/Cuya...     57:12 60:11
M-hm 92:5         mannerism 93:3    match 51:6         47:21             64:19 68:19,21
Madison 28:21     mannerisms        material 151:16   meet 7:14 8:3      69:8 71:8
 30:16             26:5,8            151:20            148:5             80:19,22 81:5
maintain 31:22    manufacturer      materials 6:24    megaphone 29:4     81:7,9 102:20
 32:4 34:22        178:1             24:15,22 25:3     29:5,18           104:4
 48:16 57:2       marathon 78:19     25:11,16         member 6:11       miles 47:3,9,17
 60:7 63:6 64:1   March 6:13 7:17    124:15            18:5 145:10       50:21 54:15,18
 82:17 89:8,13     8:6,22 9:9,17    matter 4:10        146:25            62:6 64:4
 89:20 91:15       9:23 10:3         132:22 133:1     members 7:15       68:23 69:8
 95:7 96:6,16      17:22 18:1,10     165:18            10:17 12:15       80:13,17 81:14
 204:1             23:20 27:16,24   maximum            19:11             81:15,21 82:11
maintaining        27:25 35:9,20     203:11 204:1,5   memory 24:2        87:9 90:8
 32:15,22 54:24    36:3,12 41:4,6   Mazanec 2:17      mental 16:17      military 41:19
 55:2 146:16       41:7,10,11       mean 7:13 19:2     25:25 26:6,7      155:8
 204:5             78:24 119:16      32:20 43:15       26:17 27:3,5     military's 164:2
making 17:17       126:7,21,25       50:22 53:6        67:3 70:3        Miller 2:15,22
 18:3 46:6         127:15 133:6,6    63:17 68:7        97:23             8:5 36:21,25
 58:25 71:17       142:7 147:12      76:25 77:4       mentioned 120:2    37:7,8,21 38:4
 82:14 101:9       150:23 155:23     78:19 88:4        127:22 133:3      38:14 65:16
 122:5 141:7       161:1 165:14      93:20,21 101:6   mentioning         67:4 73:10,11
 151:3             167:6,20 175:9    102:4,10,13       13:13             73:13 75:16,19
male 93:11         200:9,18,21,25    105:19 122:11    merge 60:18        77:2 91:4
 114:4             201:2,8           125:2 140:13     merged 53:18,21    98:23 99:5
mall 167:1        Marcus 2:10        141:2,20          54:2              101:11,12
management         116:24 152:20     143:16,22,23     merging 53:17      110:19,21
 156:7,8          marcus@jord...     144:2 185:16     mess 130:18        111:7,10,13,14
managing           2:13              188:1 197:24     messing 143:9      111:17 112:10
 141:15           mark 10:5 99:17    198:7,10         metal 50:15        112:11,18
mandate 203:10    marked 3:8 23:4   meaning 83:23     mic 128:14         115:10,24
mandated 24:11     23:6 99:21       means 5:12 19:3    129:1             125:2 152:10
 24:12,13          119:2 133:4       101:16 104:14    microphone         153:15,17,20
maneuver 48:22     169:22            108:19 165:9      43:18,19,24       153:22,25
 60:20 67:17      marker 45:5        165:10 167:10     110:11 128:11     162:9,20 163:2
 70:10 71:2        47:23 48:4        180:16 188:2      129:21 144:13     164:15,24
 77:25 171:10      49:13,16 57:12    197:21            145:1             168:6 169:2
 171:11,22         60:11 64:19      meant 73:25       microphones        170:7 171:5
 185:10 200:20     68:19 71:8        92:15 143:17      129:12            172:17 174:22
 201:9             80:19,22 81:5     143:20 190:14    middle 45:3        176:19,23
maneuvered         81:7,9 102:21    measure 205:15     46:17 75:14       186:10,13,15
 79:2              104:4            measures 17:14     76:1 136:8        186:23 187:3
maneuvers 78:2    markers 45:8       20:19 189:9      Middleburg         189:1,14 195:1
 78:12,12 79:16   marking 119:20    mechanically       57:10             197:10,13
 79:22            marred 101:21      173:19,20        mild 44:16         199:18 207:7
                  married 153:11     188:2            mile 45:5,8       Miller's 8:18,22

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 70 of 89. PageID #: 302

                                                                             Page 228

 10:10 69:13,15    45:25 47:12       208:10,25         44:15 175:5        114:17 126:6
 69:18,24 73:19    149:14            209:1,6           177:25             134:19 157:8
 75:18 76:10      months 6:19       muddy 88:8        nobody's 11:14      186:17 188:8
 102:14,17         9:10 17:20       multiple 183:25   nod 5:11            188:25 190:7
 163:9,13 192:2    125:25 126:6     Murphy's          noise 198:19,21     202:12
millisecond        188:8             110:16           non 178:9          numbered
 117:25           Moran 7:3,4,9                        183:21 187:23      100:21
mind 13:25         95:1 97:7,24             N         normal 26:21,23    numbers 45:13
 67:11,11 79:5     112:6,19         name 4:19 6:5,6    113:16,19          101:5
 79:11 86:24       147:24 148:2       6:6,7 10:5 40:8  173:12 176:3
 87:7 107:7        161:6,14,25        40:13,14 43:1    176:21 184:14             O
 108:6 115:12     morning 5:8 7:9     135:25 136:1    normally 196:8     o'clock 41:22
 144:3,22          41:9,22 44:8,8     152:20 161:23 north 24:1 36:23       42:1,2 44:7
 145:14            44:10 45:19        174:25 196:8     37:1 46:14        O'Deens 133:5,9
mind's 28:13       147:18,18        names 64:25        47:19 51:11         151:15 160:4,6
mine 159:1         172:20           natural 150:25     53:3,5,6,7,8        160:7 164:18
 198:15           motion 48:20        196:13           55:23 56:1,8        164:22
minimum 42:12      97:13 103:9      nature 8:21 15:2   56:16 57:8        Objection 7:18
 189:7             113:22 204:25      34:23 125:7      59:21 64:8,16       9:24 11:1,10
minute 99:25       208:11             129:13 150:1     81:8 104:22         13:11 14:8
 107:18 119:6     motor 28:5        near 163:8        north/south          15:15 16:23
 146:14            130:18,20        necessarily 85:3   58:22,23            19:16 20:24
minutes 60:17      178:6              151:24          northbound           21:4,11,20
 113:18 116:13    motorcycles       necessary 21:24    39:5 45:16          22:8 30:8 33:8
 117:6 118:23      184:18             22:13 167:2      46:9 50:21          51:1 55:9 70:8
mirror 56:24      motorist 79:15    need 18:18         53:10,11,19         74:22 82:24
 58:3 59:13        145:16 202:12      21:14 34:14      54:2,7 59:2         85:5 95:19
 120:13,14        motorists 32:7      105:9 117:9      91:21               99:13 113:23
 192:15,22,23      62:22 63:1,10    needed 17:14      northern 1:1         115:21 120:18
misheard 161:4     63:21 78:5       needlessly 20:23   4:15 104:17         130:10 145:2
missing 186:5      90:19              20:25 21:8,19 nose 98:12             146:7 154:6
mistake 18:13     move 86:6,10      needs 63:20       Notary 1:15          165:1 168:1
mistaken 130:24    91:6,7             179:3,4          211:24 212:4        178:19 190:3
 208:1            moved 96:4        negotiate 190:5    212:21              194:16 197:7
mistakes 18:19     97:20,20,21      Nettles 43:1,4    note 211:2           209:7
misting 44:19      196:20,21        network 17:7,9    noted 150:2        OBJECTIONS
moment 59:10      movement 70:22    never 37:9,17     notice 1:16          3:13
 62:15 84:21       71:1               78:5 127:18,19   189:16            obligated 159:11
 110:16 115:12    movements           127:23 128:3    noticeable 16:16   obligation
 159:24 167:22     206:1              139:6 145:5     noting 153:6         180:25 195:17
 169:2 172:25     moving 46:1,20      170:19 172:12 number 5:2,9         obscure 102:5
 187:19            67:11 94:22        179:21 186:2     24:4 31:24        observation 58:8
moments 69:22      112:4 122:14     new 35:24 54:13    34:7 40:8,9         143:24
 117:16            171:21,22,25       54:13 131:23     45:9 46:15,19     observations
monitor 66:20      185:15,25          157:17 187:25    60:17 65:5          151:11
monitoring         194:4,12         night 41:16,22     87:8 101:13       observed 83:2
 37:14 44:24       195:13,18          42:14,19,23      104:7,16 114:8      84:8 86:12,20


                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 71 of 89. PageID #: 303

                                                                             Page 229

  115:19         office 128:14,20    163:2,3,7,9,10     189:14 195:17      100:14 101:17
observing 143:5    212:18            163:13 164:15      195:21 196:3       102:23 103:18
obstruct 74:10   officer 2:22 6:17   164:23 165:20      196:11 200:24      104:13,15
obstructing        8:18,22 9:12      166:15 167:18      201:8,13,17        105:12 106:10
  207:24           9:15 10:5,6,8,8   168:5 169:2,7      203:10             109:7 112:8,17
obviously 5:8      10:10,10,21       170:7 171:5      officers' 142:25     114:25 115:25
  12:2 13:20       13:14 15:12,21    172:17 174:8     official 125:8       118:7 119:7,12
  31:18 43:25      16:16 17:24       174:22,22          141:14             120:22 121:8
  44:1 60:25       18:2 19:7,24      176:19,23        officially 181:3     121:16,24
  67:4 89:18       20:13,25 21:8     186:10,13,15     officials 148:5      122:10 124:13
  92:23 108:13     21:15 24:14       186:23 187:3     offset 70:4          124:16 126:4
  119:19 122:11    28:23 29:21,24    188:25 189:13    oh 2:6,12,18         128:3 130:4
  174:25           30:17,18,21       191:21,24          78:17 104:15       132:16 133:12
occasion 127:14    32:3 36:20,25     192:1,2 195:1      114:1,18           139:1 144:25
occupant 92:18     37:7,7,20,24      197:9,13         Ohio 1:1,16,18       148:12 151:14
  92:21            37:24,25 38:4     199:18,22,24       1:22 4:15 9:6      153:2,9,10
occupants 29:2     38:5,14 65:15     201:24 204:1,5     38:23 45:12        154:10 156:21
  29:3 32:13       65:15,15 67:1     207:7              57:9 64:16,17      159:20 164:13
  85:1 92:17       67:2,4,5 69:13 officer's 165:11      71:19 72:5,22      167:5,18
  123:6,9 180:11   69:15,17,23     officers 9:23        212:1,4,18,22      168:10 169:13
occupied 84:15     72:15 73:10,11    12:12 13:9,13    oil 177:12           170:2,6,25
  186:10           73:12,19 75:16    14:25 17:12      okay 5:7,13,14       172:2 173:10
occur 129:2        75:18,19 76:10    19:17,23 20:5      6:2 7:25 8:10      174:10,12
  195:2            77:2 90:20,25     20:22 21:13        10:15 12:12        175:20 176:7
occurred 7:10      91:3,4 94:12      24:4 29:13         13:2 14:21         177:4,8,10,14
  10:11 28:17      98:23 99:5,6      31:3 32:17,23      18:14,24 20:7      177:16 182:6
  40:12 41:8       101:11,12         33:7,15 34:1       22:17 26:8         183:18 184:8
  70:12 73:10      102:14,17         37:20 38:4         28:7,12 31:6       184:21 186:4
  94:24 103:10     104:15,16,17      42:10,13,16        31:13 35:23        187:2 191:1,25
  110:4,7 112:25   106:4,6 110:19    43:6 64:6,8,23     36:24 45:5         192:5 197:2
  115:7 118:9,10   110:21 111:7,9    64:25 66:1         47:4 48:9 49:6     198:18 202:14
  122:11,14,16     111:13,14,17      68:24,25 69:6      50:10 51:10        205:6 206:16
  123:12 129:3     112:9,11,18       79:21 80:1         52:6 53:8,13       207:5,18 208:5
  130:21 143:18    113:21 114:21     81:11 84:18        56:15,25 57:19     208:19 209:2
  147:17 165:14    115:10,24         85:4,9,22          61:13 64:5,11      209:16,25
  181:9 182:15     118:18 125:2      86:16 88:15,20     65:24 66:7         210:3
  186:15 187:2     128:4 130:14      89:15 94:9         71:5,11,13       old 110:25
  192:14 194:24    130:16,25         113:4 124:25       74:3 75:3          177:14,17
occurring 8:23     133:22 134:7,9    133:17,18,22       76:25 77:23      on-the-field
  95:2,21 103:1    138:3 144:20      142:19 143:4       78:14 81:16        185:1
  113:15           145:15 147:5      149:15 150:6       82:10,21 83:11   on-the-job 35:19
occurs 116:9       149:12 150:9      159:12 162:2       83:16 85:9,24      35:21
October 212:22     152:9 153:15      164:7 165:23       87:19,23 88:11   once 50:17 55:4
offense 34:7,23    153:17,20,22      166:2,6,20         89:5,17 90:11      98:19 106:24
  66:3 179:20      153:25 154:4      167:10 171:13      90:24 91:14        116:5 121:13
offered 176:18     159:2,17 162:9    171:19 173:4       92:20 93:24        143:8 159:17
  201:22,23        162:20,24         175:1 182:7        96:15 99:4,23      180:18 188:5

                           Hoffmaster & Barberic, Inc.
                                (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 72 of 89. PageID #: 304

                                                                                 Page 230

  204:18             164:21,22,23      106:13 107:9       212:15             peace 110:25
oncoming 59:20       166:15 169:1      114:8 211:1,3     pass 57:9 61:15      111:6
one's 109:7          169:14 170:25    pages 3:2 100:19    90:16 156:12       peacefully 22:14
one-on-one           171:2,2,9         100:20             157:4,10           Pearl 49:6 57:10
  127:15,23          172:13 186:11    paint 111:3        passed 47:6          57:14,22 58:10
  151:5            ordered 89:22      pair 46:13,18       48:17 61:3          58:21,22 59:22
online 154:22        90:4             panel 193:25        91:1 157:13,23      62:17 63:19
open 110:21        ordering 167:10    parameters         passenger 68:2       64:17 68:21,23
  111:6,8,13       orders 164:6        152:9              83:3,5,10 84:4     pedal 50:14
  115:10,23          165:4,23,23      paramilitary        84:9 85:20         pending 4:14 6:2
opened 205:23        167:9,15,19       163:22             87:14,15,21        Pennsylvania
opening 112:9        171:4,8          paranoid 155:16     91:5 93:1,9         55:5 91:23
openings 157:14    ordinances         parent 2:2          95:25 96:1,1        181:25
  157:15,16          156:11           park 207:14         98:10 105:1        people 12:6,8
opens 206:10       ordinary 125:13     208:22,24          108:10 111:6        15:10 19:14,25
operate 19:4       organization       parked 45:1,3       121:22 122:1,5      20:14 83:19,20
operated 43:24       18:17 19:3       parking 10:11       122:17,19           90:18 134:19
  186:4,14 192:3   organizational      128:17             123:3 192:10        183:25
  196:24             19:4             part 22:22 33:23    192:16,20,22       perceived
operating 19:12    originally 27:10    50:11 63:5         193:25              143:12
  46:7 76:11       outcome 39:20       74:5,12 75:20     passing 35:13       percent 156:14
  119:16 131:18      39:23 146:3       97:13 100:1        46:23 61:7         percentage
  132:17 162:6     outcomes 129:8      107:1,3 108:22     75:14,25 76:7       157:6,7
  174:8 175:10       129:19            108:24 113:25      93:25 102:20       perform 19:20
  176:21 186:15    outdated 178:5      119:10 121:11     path 98:10,14        75:9 88:15
  187:3 190:8      outside 14:6        121:20 147:2,4     196:24             performance
operator 181:6       30:21 123:24      151:23 180:25     Patricia 1:6 4:16    17:16 144:19
OPOTA 154:3,7        136:3 153:17      200:20 202:13     patrol 9:6,12        201:10
  154:9              153:25 178:14    partially 98:8      16:5 17:12         performed
opportunities        178:18 181:10    participate         31:12 38:23         200:14,20
  22:13              188:13            132:18             42:13 43:6         performing
opportunity        outweighs 179:4    participating       44:12 71:20         29:10 74:4,12
  7:14 8:3 19:18   overall 45:18       126:10             72:5,22 139:22      102:25
  22:4 128:22      overarching        participation       145:15 147:5       period 15:14
  152:15 170:14      179:6             75:20              149:12 159:2        35:24 76:22
  188:4 191:19     overhead 182:1     particular 28:9     159:12,17           80:11 124:25
  209:23 210:2     oversee 65:23       36:7,20 37:21      165:11 166:3,6      146:17 162:10
opposed 5:11       owns 91:25          42:14,23 49:2      166:15,20          perpendicular
  22:6 29:21                           50:11 62:15        184:14              162:11 197:3
  70:23 71:2               P           84:7 100:1        patrolling 44:21    person 13:20
  127:11           P-L-U-T 163:10      110:16 134:10      44:22,23            19:5,6 26:6
opposite 163:1     P.M 210:5           146:6 178:3       Pauley 2:2,23,23     29:18 30:11
option 32:19,25    PA 99:10            185:18 201:7       93:4 112:24         93:1,7,10,18
orchestrated       pack 43:18,19       201:24 203:22      123:2 134:22        93:19 94:1,6
  72:2               43:24             204:2              139:9,9 199:21      123:1 145:16
order 67:19 68:5   page 100:3,21      parts 158:12       paused 110:13        159:4,7 162:17
  90:2 147:3         103:17 106:10    party 134:24       PD 100:7             174:4

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 73 of 89. PageID #: 305

                                                                               Page 231

personal 12:13     Pickup 184:17         153:4          6:12 7:15 8:8       150:3,4 151:17
  12:16,20,22,24   picture 70:11       plural 106:21    9:7,22 10:17        151:20 165:3
  12:25 13:5         79:11 111:3       plus 65:3        10:21 12:16         172:18,22
  16:17 140:10     PIT 171:21          Plut 65:15 67:2  14:17 16:9          175:8,15,19,23
  140:15,18,22       185:10              91:3 104:15,16 18:5 19:17,20       176:2,8,10,10
  140:25 141:7     place 13:17 21:8      104:17 138:5   20:13 21:13         176:11,16,20
  141:17,19,21       23:24,25 75:8       163:10 191:21  24:5 25:5           177:2,5,17,19
  142:16,16,20       114:17 136:15       191:24 192:1   29:11,12,17         177:23 178:4,7
  142:25             136:17 139:18     point 9:16 25:10 30:17,18,21         178:14,18,23
personally           147:23 167:6        30:20 47:14,15 31:3 32:1           179:5,6 182:6
  115:11,19          178:8 182:22        51:16 52:12,13 39:21 42:10         182:9,15
  124:6 135:19       195:17 196:4        54:10,15,25    43:21 56:6          185:22 195:11
  167:25 186:4       196:11 203:11       55:25 56:3,7   64:6,23 65:12       195:14,16,19
  186:14 188:11      212:10              56:13 57:4,8   65:18 66:1          195:21,24
  188:13 193:6     placed 15:1           58:1 60:16     68:1 77:12,17       196:2,3,6,7
perspective          16:21 29:19         63:17,19 64:1  79:20 85:21         202:11,13,15
  95:20,21           124:24 125:1,3      64:5,12 65:1   88:19 118:3         202:20,23
phone 12:9,13        138:19 173:18       66:2 69:20,25  119:20 125:19       203:10
  12:17 93:2,3       204:19              70:16,25 71:6  125:22 126:20      Polytechnic 24:1
  93:10,13,15,19   placing 20:22,25      75:2 76:15     127:22 130:9       portion 44:2
  94:4,6 126:22      21:18               77:1,14,19     133:16 138:20       50:21 119:15
  127:7,11         Plaintiff 1:4 2:8     79:6 80:3      140:3 141:10        121:1,24
  140:10,15,18     Plaintiff's 3:8       81:13 84:7,11  141:11 144:23       159:15 162:5
  140:22 141:1,8     23:2,7 99:18        84:17 86:24    145:10 146:12       162:10 175:7
  141:21 142:16      99:19 100:6         87:2,8 89:17   147:3,16            199:2
  142:17 148:7,9     118:25 119:14       89:19 91:12    149:14 150:6,9     position 15:18
phones 12:20,22      133:4 169:22        92:8 96:18     154:3 156:2,7       19:18 56:22
  12:24 13:1,6     plaintiffs 1:13       98:23 102:23   163:18 173:12       58:2 68:11
  142:20,25          2:2 4:3 134:23      102:24 105:8   173:19 175:16       69:12 73:15
photo 122:2        Plaintiffs' 23:8      107:5 111:16   176:3 177:25        75:2 76:16,18
photograph         plate 55:4,5,5        111:22,25      183:13,24           84:19 85:22,25
  120:10             56:1 91:22,23       112:4 115:9,18 184:15 190:24       87:14,18 88:11
photographs          91:25               118:2,5 120:2  201:11              88:23 89:6
  6:22 12:25       platoon 43:9          121:23 122:24 policies 12:19,21    91:4,5 94:11
  119:5,8,14       play 16:14 90:25      123:12 138:11  16:15 74:15         94:22 111:18
  120:1,7 121:25     117:11 159:6        143:18 156:16  131:8 156:10        116:22 122:21
  122:22 192:10      180:19              161:11 188:20  182:18,22           122:23 195:18
  192:19           played 117:12         190:13 192:13  195:11              195:22 196:4
photos 12:25       playing 117:10        192:15 196:17 policy 8:7,9,10      203:11
  119:17             158:15,17           206:4,9 208:3  8:12 11:8          positioned 65:11
phrase 62:2        pleadings             210:1          12:23 17:3          65:12 70:2
phrased 193:6        152:21            pointed 111:20   18:22 31:19         137:12 163:12
physical 26:17     please 4:7 5:10       191:1          129:11 131:11      positioning
  118:19 121:6       5:19,25 6:4       pointing 192:22  131:12,15,19        75:18,19 89:11
physically 37:17     25:13 33:21       points 85:15     131:21,24          positive 103:22
picked 76:24         78:18 99:25         121:17         132:1,7,13,14      possible 22:15
  136:11 199:15      100:3 119:5       police 1:17 6:9  132:15 146:16      possibly 48:23

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 74 of 89. PageID #: 306

                                                                               Page 232

 66:5 87:4          147:22 148:3,6    processed 84:21     177:24             104:18 106:4,7
 151:17 207:15      156:1 161:14      produced 119:9     purged 146:18       108:6 113:18
posted 47:11        168:24 170:14     Professional       purpose 10:25       117:17 118:13
potential 85:7      170:25 171:6       1:15 212:3         11:15,22 135:3     118:19 125:19
potentially         171:12 176:15     profile 58:3       purposes 11:7       126:12 127:17
 20:21 25:21        176:23 177:24      59:13 82:13       pursuant 1:16       131:11,14,19
 27:6,8 160:3,6     186:20 189:11     profiling 145:17   pursue 34:2 50:1    132:4,18
power 130:2         191:12 192:6      program 154:23      50:2 179:3         133:10 135:16
powerful 110:11     193:1,24           201:25             184:13             143:3,13
practice 140:14     196:18 199:3      prohibited 132:3   pursued 28:24       144:16,20
 185:2 200:15       199:12 200:7      promotional         29:1               148:9 162:3,13
preparation         200:16,21          158:12            pursuing 28:19      162:21 163:11
 7:23 8:2           201:2,6           Promotions          50:14              163:15 165:15
prepared 7:11      prisoner 184:17     156:4             pursuit 8:9,10      165:20 167:11
 102:2             prisoners 173:25   proper 99:7         8:11,13,16,19      167:16,25
preparing 6:20     privilege 4:20     protect 21:14       8:23 27:16,23      169:4,8,25
present 2:22       probable 66:9      protection 29:21    27:24,25 28:1      172:18 175:19
 37:17 135:22       146:1 181:12      protocol 9:14       28:2,5,9,16,16     176:2 178:1,2
 159:16            probably 17:20      29:9               28:20,25 29:15     178:4,6,9,9,13
presented 32:22     36:15 48:1        protocols 13:8      31:7,14,16,19      178:17,23
 33:6,24 62:18      55:6 84:5 91:3     13:17              31:22,23 32:4      179:2,8,19
 62:21 89:14        105:20 107:19     provide 29:20       32:16,18,21,22     180:5,9,15,15
presents 32:16      152:21 153:6      provided 202:11     32:24 33:5,24      180:19,24
 63:20              156:15 159:10     provisions 71:17    34:6,23 36:10      181:3,3,11
pretty 34:17        189:25 204:3      proximity 46:25     36:12,19,20        182:8,20,24
 44:16,17 63:12    problem 105:23     pseudo-military     37:1,10,21         183:20,21,22
 63:13,13,14        158:16,19,21       163:24 165:8       38:9 39:15,20      184:3,12
 124:22 128:1      problems 105:18    psychiatric         40:12,22 44:2      186:21 187:23
 190:22             110:15 150:8       155:12             49:17 50:11,12     187:23,25
prevented 209:5     155:12 159:5      psychotic 155:16    50:22 54:24,25     188:3 194:13
previously 10:12    189:21 190:6      public 1:15 2:11    55:2 56:6,7,11     195:11 196:12
 133:4             procedure 1:14      21:14 32:2         57:8 60:10,15      196:16 197:3
printed 100:15      16:14              63:3 179:3         61:23 62:5,15      200:9,25 201:7
 209:25            procedures 13:9     211:24 212:4       62:18,21,25        201:8 203:18
printouts 100:10    124:18 125:10      212:21             63:6,11,16,20     pursuits 8:8
prior 6:16,25       156:11 202:24     pull 48:9 97:11     63:24 64:6,7       27:17,22 36:2
 7:20 17:22        proceed 5:8         98:9               64:15,23 65:1      36:5 63:2
 18:1,10 28:16     proceeded 31:7     pulled 29:1         65:17,19 66:20     131:12,22,24
 30:14 36:3,5       58:16 62:15        48:19 49:3         72:14,16 75:4      132:2,14
 46:3,4 50:19       94:9               97:16 98:4,11      78:5,24 79:11      175:16 176:11
 68:10 85:19       proceeding 53:8     108:15 168:16      80:2 81:4          177:2,17,20
 89:5 92:16         78:24              181:13 193:23      84:12 85:11,13     182:18 184:23
 95:5 98:17        proceeds 59:21      194:2              86:25 87:8         185:2,8,25
 99:12 113:2        59:22             pulling 98:2,7      90:5 91:20        pushed 121:14
 114:15,16         process 35:21       145:18             92:10 93:8        pushes 95:3
 116:9 117:17       91:5 102:25       pulls 98:2,14       97:12 98:23       put 21:16 72:5
 132:1 145:6        137:5 212:7       purchasing          100:16 103:10      97:18 136:17

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 75 of 89. PageID #: 307

                                                                              Page 233

 140:4 196:11      quote 73:17      ranking 19:7,24    reasonable           165:24 166:4
 196:21              166:2,2 171:14   128:4 165:8        196:10             167:14,17
                     176:3 180:15   ranks 10:23 16:7   reasons 34:7         168:22 171:4
        Q            183:9 190:18     19:5 164:10      Rebuilt 177:14       172:10,18
qualified 212:4      197:14         Raskin 2:16,17     recall 17:17         180:1,3 186:1
quality 150:10                        134:20 195:5       23:16 26:2,4       186:19 187:6,7
quarter 193:25             R        rate 36:22 38:12     26:10 28:3,4,4     187:12 188:18
quasi-military     racial 145:17      190:2              30:19 31:9,10      188:23,24
 19:4 163:23,24    radar 47:1,1,2   rated 8:20           31:14 36:7,10      189:6,10,11,23
question 5:20      radio 36:24        131:14 178:1,2     38:3,5,7,11        189:24 190:10
 6:1 10:13 14:2      37:15 67:18      178:4,6,9,9        39:4,16,18,25      190:14,15,17
 21:22 33:10         71:23,24,25      183:21,21,22       42:6 43:14         191:21 192:17
 63:12,14 80:15      72:4 73:11       184:12 187:23      44:14,16 45:21     192:23,24
 83:22 84:2          83:23 84:6       187:25             46:6 49:21         193:6 197:11
 109:1,2 121:4       91:25 98:24    rating 188:1         53:23 54:1         197:15 199:12
 125:12 128:7        99:15 100:7,15 reach 207:22         56:16,18 57:4      199:14,20,23
 134:1,5 148:11      101:22 102:8   reached 28:14        60:6,21,21,23      206:19,23,24
 149:5 168:6         103:21 105:6     207:16             61:8 62:10,12      206:24 207:8
 171:23 183:19       108:9 110:5,14 reaching 113:5       62:13 64:22        207:21 209:10
 190:15 191:10       110:15 113:25    113:22 114:3,4     68:7,7,8,13,15     209:11
 192:18 193:12       114:3 115:8      114:5,10 143:5     68:22 69:1,2     receive 20:16
 196:14 199:20       124:2,2 168:4    206:25 207:16      69:23,24 71:15     22:18 24:25
questioning          168:7,21       reacquired           71:16 75:21        149:22 150:18
 135:15 152:24       188:24           181:21             77:8,22 78:10      201:18
 159:24 163:19     radioed 56:10    read 55:4 101:3      79:18 84:10      received 17:2
 165:24 172:3      rain 44:17,18,19   101:18 202:16      96:2 98:15,17      18:24 20:9
 177:5 197:11        44:20            203:13 210:2       99:15 105:10       24:23 25:4,7
questions 5:2,9    rammed 73:12       211:1              105:14 107:18      25:11,24 26:3
 5:11,21 105:21      191:14 192:8   reading 74:15        113:3,11,14        35:19 126:22
 152:14,17           206:7            106:18 132:7       115:3,7 116:2      127:7 130:7
 153:5 155:10      ramming 73:18      168:13             122:8,9 123:15     149:13 150:20
 158:7 162:4         192:25         really 63:9 75:1     123:18,24,25       189:15 200:9
 163:17 165:22     ramp 48:21         97:22 123:14       124:7,8 125:25     201:1
 180:14 190:7        49:20,24 51:10   128:11 192:15      126:1,19         receiving 35:21
 200:6               51:20,21,21,25   204:11 206:7       127:25 130:14    reception 110:16
queue 105:8          52:3,7,14 53:2 realm 166:19         135:24 140:21    recess 78:21
 116:12 117:1        53:2,14,16,16 rear 84:5 163:8       141:2,7,13,18      135:11
 204:11              53:24 54:6       163:9,12           141:20 143:7     recognized 47:7
queued 117:5         57:21,22,23      174:15             145:13 146:13      198:5
quick 159:3          60:1,2,3,4     rearview 192:15      146:13,15        recollect 62:8
quickly 54:12,14     181:15,17        192:22,23          148:10 154:2       80:21,22 83:22
 54:21 69:11       ran 164:1,2      reason 5:25          155:12,14        recollection 54:9
 124:1 182:14      range 43:20        16:16 33:18,22     157:6,7,7          61:18 62:7
quite 11:24          128:15           34:10 38:16,19     158:4,5,22         80:9,20 112:4
 20:14 21:22       rank 19:6 147:7    66:7 110:6,12      159:24 161:2       112:6 122:4
 49:25 67:12         164:3,4,5,10     145:18 179:19      161:24 162:25      124:15 126:5
 88:6              ranked 157:8       196:6 209:17       163:18,20,22       172:9

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 76 of 89. PageID #: 308

                                                                                Page 234

record 4:8 5:16      160:16 162:2       44:4,18,18         134:3,11 150:7     182:23
  6:5 40:17,19       164:6,13 165:7     46:10,16 56:22     191:2            restrictions
  101:25 105:16      165:13 167:5       57:1,5 59:12     reported 28:22       182:14,19
  133:24 134:13      167:16,19          62:2,3,9 65:4      208:2            restricts 131:11
  134:15,17          169:1,3,4,8        65:14,16,21      Reporter 1:15      result 39:1,24
  170:21 171:19      175:15 177:1       67:1,3,6,18        212:4              40:22 79:15
  191:19 195:6,8     177:20 185:18      72:12 73:6       reporting 159:23     131:8 144:11
  198:12             185:24 195:18      74:15 75:12        212:12           resulted 120:16
recording            196:12             76:24 77:9       reports 132:24     retained 132:21
  114:19           register 34:3        78:3,8,9,13        133:21 134:9       132:25
records 142:17     Registered 1:15      81:8,9,20          150:6 158:9      retired 10:5
  146:22             212:3              82:20,22 83:3      190:10           retirement 127:5
red 51:24 52:4,8   regular 37:12        83:6,13 84:1,6   reposition 117:9   reverse 97:18
reduced 212:7        125:4 174:15       84:11,20 85:25   represent 152:22     196:21 204:19
redundant 153:1    relate 143:23        90:14,15,20      representing         208:2,3 209:5
reentered 55:22    related 141:4,14     91:3 93:23,25      4:20             review 6:21,25
  56:7,8             141:22             95:2 96:12,14    reprimand            8:6 15:12,14
refer 76:2         relates 8:12         98:20,22 99:2      128:10 129:9       25:16 125:17
  163:21 171:24      35:22 172:23       99:16 103:9,13     129:10,14,20       126:11 131:7
  175:8 191:3,17     184:23             103:16 105:3,4     130:6,23,25        145:20,22
reference 83:12    relation 36:11       105:5 106:8        131:1 144:12       167:14 168:22
  122:5 192:5        103:2              109:13,22          144:25             170:14 209:25
referred 16:9      relative 5:2         110:10,23        reprimanded        reviewed 7:2
  29:6 67:21         65:12 70:2         111:1 113:9        129:1 130:15       22:19,22,24
  191:20             88:1 100:15        123:18 124:3,4   request 133:4        25:18 124:15
referring 28:16      212:15             124:9 125:2      REQUESTED            171:18
  30:13 46:2       relatively 36:14     137:2,3,7,8        211:3            rewinding
  62:4 120:8         57:6 76:20         138:5,6 140:3    require 41:1         113:14
  124:21 169:21      85:23 86:18        143:11 151:14      133:16 156:3     ride 143:15
  185:17             94:21              156:23,24        requires 19:21     rig 61:4
reflect 4:8        relayed 72:21        161:23 163:23    reset 130:20       right 5:16 6:4
refuse 149:2,2     remain 76:22         185:5 192:21     resolve 22:4,14      10:4 14:3 15:6
regard 125:14        138:7 139:21       195:19 207:3     respect 146:16       18:9,9 19:8
  167:22             139:24             207:11,22          191:4              34:7 39:7
regarding 17:9     remainder            208:8,8,14,14    respond 160:15       48:14 53:1,4
  17:24 143:4        136:24 137:1       208:15,16        responded            53:11 54:3,24
  155:10 158:3,7   remained 65:7        209:14,14,17       168:14             55:16 58:1
  163:17 165:22      65:10            remove 136:14      response 5:10        59:5,8 60:13
  172:18 176:10    remember 10:14       139:12             117:2 133:3        65:9,9 69:13
  177:17 178:9       10:15 22:24      removed 173:17       149:12 193:13      70:21 73:19
  182:18 185:8       25:18 30:13        174:16           responses 149:9      75:25 78:16
  185:10 186:7       31:6,9,11        repeat 178:15        160:25             82:18 83:7
  190:8 195:11       36:14 37:24,25   rephrase 5:19      responsibility       84:3 85:12,14
regardless 193:1     37:25 38:18,18     159:14 164:9       160:18             86:8 88:6
regards 8:8          38:22 40:23        183:19 192:18    restate 171:23       89:20 93:6
  127:21 144:11      42:14 43:16,17   report 14:22,22    restrained 139:7     94:14,18 97:25
  155:11,18          43:17,22 44:3      41:25 133:18     restricted           98:12,15 102:9

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 77 of 89. PageID #: 309

                                                                               Page 235

  103:23 104:3       189:11           room 19:14          66:15 179:3        100:24 101:22
  104:11,15,19     roadblock 67:22    root 158:21         195:18,22          102:20 103:21
  104:24 106:11      68:6,10 71:5,9     159:4             196:4 203:11       104:11 106:14
  106:17 107:18      71:15 74:4,13    roughly 147:17      204:1,6            107:9 114:4,19
  111:5 112:13       74:21 75:4,9       147:18 155:1    sat 46:9 151:4       114:20,21
  113:22 114:19      75:11,21 76:21   rounds 197:11     sauce 136:9          175:19 203:6
  114:22,22          79:1 80:7,14     route 51:13       saved 25:2,3       scenario 158:15
  115:3 116:6,19     85:17 87:13        52:25 81:1,2    saw 45:25 46:13      159:1 160:21
  121:14,24          88:15 89:22        104:4 181:18      46:21,21,23      scenarios 67:13
  122:12,12          90:5,13,15,18    Row 2:17            47:25 48:13,19   scene 13:16,23
  127:1,6 136:10     90:22 92:16,24   Roy 2:3,9 4:12      48:19 50:14        14:2 15:8
  136:21,25          94:8,10 96:25      46:4 92:7,11      52:8 53:16         34:10 37:13
  141:16 142:4       102:25 103:2       152:23            58:2 61:19         133:23 134:8
  145:4 147:20       109:10,11        Royalton 1:17       70:10,18 71:1      136:5 138:12
  163:25 164:2       114:17 171:22      49:8,9,11,14      78:5 81:25         140:1,3,19
  168:13 170:4       171:25 185:15      49:18 51:11       82:1,15 89:24      141:1,5,9
  170:22 172:4,6     186:1 195:13       52:9,15,19        91:22 93:1,1,7     142:10,20
  173:3 176:9        195:18 200:10      55:23 59:21       93:9,14,15         161:22 208:15
  180:6,8 199:1      200:11 201:2     RPR 212:21          94:3 95:2,6,15   schedule 23:14
  204:8 205:10       202:5            rubber 81:23        97:24 110:18       125:7,14
  208:6,19 210:2   roadblocks           85:20 209:12      110:19 111:13    schizophrenia
rigors 188:3         200:8 201:12     Rule 212:13         111:13,17,17       155:16
rigs 48:14,18      roads 38:8         rules 1:13 4:3      111:19,20        school 154:5,12
risk 32:16,22      roadway 75:24        152:23            112:23,25          154:14,19
  33:7,25 62:18      137:12           run 28:23           113:21 118:5     Scott 2:4,4 3:4
  62:22 63:21      roadways 32:8        108:20            123:18 136:7       4:7,18,19 7:20
  84:19,20,24      role 37:14 66:20   running 30:23       143:8,12           7:24 11:3 23:5
  195:23 196:5       158:14 159:6       34:15 35:4        181:21 188:13      40:20 41:7,12
  202:7,14,20        160:20             108:11 206:20     190:5,6 195:2      55:10,14 69:21
  203:1            rolling 67:22        208:13,20         206:14,15          78:17,22 83:1
road 1:17 2:5,18     68:6,10 71:5,9   runs 41:19          207:3,3            99:17,22 102:6
  38:1 39:1,4        71:14 72:12      rushing 29:22     saying 7:22 18:7     105:24 106:2
  44:23 47:16        74:4,13,21       Ryder 2:17          22:22 34:14        116:16,20
  49:6,8,9,11,14     75:4,9,11,20                         70:20 83:22        117:7,13 119:3
  49:18 51:11        76:21 79:1               S           84:1 99:3          120:19 134:2,6
  52:10,15,19        80:7 85:17       S 51:22             101:12,13          134:12,16
  53:22 55:23        87:13 88:15      S-H-A-M-U-S         105:3,4,4,10       135:6,13
  57:10,14,23        89:22 90:4,12      6:7               105:14,19          152:12 153:6
  58:10,21,21,22     90:15,15,17,22   S-T-E-V-I-N-G       106:8 112:11       155:10 159:21
  62:17 63:19,22     92:16,23 94:8      199:23            113:9 132:5        160:23 163:17
  64:17 71:16        94:10 96:25      safe 62:13 64:21    143:6 160:15       165:22 172:2
  74:10 77:14,21     102:25 103:2       184:2 196:11      160:18 170:7,9     172:22 175:7
  79:2 80:15,18      109:10,11        safely 59:5 61:15   170:11,18,20       177:5 179:7
  80:25 84:10        114:17 200:8     safety 21:14        172:10 174:13      180:14 184:21
  90:15 103:23       200:10,11          29:23,24,25       197:18,22          186:7 189:8
  136:18 137:16      201:1,12 202:5     30:2 32:2,3,7     198:4,11,12        190:7,13 191:1
  138:8 187:4      Ronald 43:1          32:12 63:3      says 98:24           191:9 192:13

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 78 of 89. PageID #: 310

                                                                                   Page 236

  192:19 193:12      96:6,11,12           59:19            Shamus 1:9,11       show 61:9 65:17
  197:9 198:5        100:4 101:1,2      semantics            2:15 4:1,10 6:6     120:10 150:7
  200:4 209:9,19     102:21,22            183:20             23:3,9 99:20        198:8 203:8,15
  209:21             103:19,20          semesters 155:1      119:1 211:19      showed 116:3
screen 93:15         104:9 106:13       semi 189:7           212:5               145:22 192:19
seal 212:18          106:15,19          send 129:15        share 43:5,13       shows 55:15
seat 93:1 110:5      110:21,23          sense 53:12        shared 11:7           114:12 189:7
  111:4 123:3        111:6,7,12,14        151:2,13           168:4               191:15 205:9,9
  173:18 174:15      111:15,16,19       sentence 107:6     sharing 11:6,15       205:11,12
seat's 173:17        112:17,19,20       separate 117:3     sheet 185:6           207:2
seated 110:5         112:21,24            180:8            shellacked 205:4    shredded 84:5,9
  111:4 137:14       113:8,12           sergeant 1:9,11    Sheriff 6:18          86:21 96:3
  137:15 138:7       115:10,11,12         2:15 4:1,9,19    shift 41:10,16,16     209:11
second 40:17         115:14,15,17         6:8 17:1,19        41:18,25 42:8     shredding 83:21
  55:20 90:4         115:18 116:6         18:2,11 19:18      42:11 207:23      shut 43:23
  92:16 94:8         116:22 117:8         19:24 23:3,6     shining 56:24         130:14 181:22
  96:7,9 98:6        117:14 118:3         35:10,13,17      shoot 110:19          207:23
  102:25 103:2       119:20 120:1,6       36:3,6 42:16       111:13            sic 4:20 18:10
  109:16 110:4       120:12 122:21        42:19,22 43:2    shooter 15:9          27:25 35:20
  112:2 114:16       123:19,19            43:2,4,5,13      shooters 15:8         83:14
  117:25 121:11      130:4 136:3          78:23 99:20,23   shooting 10:6,11    side 39:7 58:3
  122:11 133:25      149:15,16            106:3 117:7,14     116:19              59:13 68:1,1,2
  134:13 149:7       160:20 176:19        119:1,4,13       shootings 14:10       68:12,14,20
  157:2 172:4,7      189:19 193:7         132:20 135:14      14:12               70:6,7 73:21
  191:15 195:6       193:10,13,14         140:20 144:22    shoots 47:1           73:21,22,25
  204:19,22          193:16,16            146:25 147:7     short 80:11           74:1 76:13,19
secondary 42:3       197:8 205:17         150:24 152:4       114:4 134:18        77:13 82:13,23
  42:5               205:21,24            152:12,20        shortly 64:7          83:4,5,8,10
seconds 117:6        206:1,4,11,16        155:24 156:2       142:8 143:3         84:4 85:21
secure 139:19        206:18 207:12        156:18 157:11      188:17              86:1 87:14,15
sedans 87:17       seeing 46:16           157:13 158:1,7   shot 51:22 52:24      87:18,21 88:4
see 16:15 45:4       60:21 82:22          159:18 172:15      83:23,23 86:22      88:10,10,12,23
  45:24 51:10,18     83:3,6,13            195:10 200:5       106:19 180:11       89:7 91:2,5,6
  51:20,24 52:6      90:16 96:2,12        209:21 211:19    shots 99:12           92:25 94:13,13
  52:20,24 53:13     96:14 110:24         212:5              109:8,23 110:1      95:3 119:21
  54:5 55:16,18      111:2 112:9        sergeants 35:25      110:6 114:15        121:15,22,23
  55:21 56:2         135:24 196:7         131:20             114:25 115:5        122:1,6,16,17
  57:20 58:10        204:17 207:22      serves 24:2          116:1,9 117:17      122:19 136:18
  62:24 69:14,17     208:8,14,16        service 150:10       117:18,21,24        137:12 138:8
  70:12,13,16,20     209:17               155:8 156:4        118:11 122:24       163:1,13
  70:22,23,25      seen 9:1 49:1        set 1:19 16:14       123:13 168:24       188:17 189:20
  72:4 81:23         84:4 89:13           23:8 47:3          170:25 171:6        192:10,20,23
  82:12,14 83:9      95:22,23 96:15       71:16 168:5        191:12 192:7      side-to-side
  83:9,14 85:20      98:1 100:10          212:17             193:1 194:25        73:18
  86:1,1 89:6,7      116:6 140:8        settled 138:16       199:3,13          side-view 56:24
  91:9,10,12,22    segment 80:5         seven 6:18 157:2     204:15,20,23        58:3 59:13
  92:25 95:11,12   self-preservati...   shaking 189:22       205:3,5,6,12      sides 74:17

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 79 of 89. PageID #: 311

                                                                                   Page 237

sideswipe 73:24       176:5 200:2       snowy 36:15          125:24 127:15       26:18 44:21
sideswiped          sirens 50:2 52:11   socialize 153:17     128:13 141:4        63:15 148:8
  69:13,23 120:3      181:25 194:1      socially 153:25      143:13 146:4        165:5 173:7
  120:6             sit 24:20 78:10     softball 153:25      149:1,22            174:25 184:22
sideswiping           93:21 123:15      solely 43:12         150:12 151:7        202:10 203:10
  69:19 70:1          135:8 136:18      Solon 2:18           166:14 200:15     specifically 8:11
  73:10,20 120:8      137:17 139:20     solve 158:20         201:23              12:23 13:13
  120:13,17         sitting 45:19       somebody 18:21     sorts 17:11 25:3      14:13 18:6,7
  121:9               136:8               20:17 27:1         26:8                25:6 43:17
Sidoti 2:10,10      situated 75:16        34:9,11,15,16    sound 208:6           44:24 93:23
  3:5 116:14,18     situation 20:19       35:5 37:6        sounds 102:7,7        100:2 109:3
  116:24,24           20:20,22 21:6       48:23 68:17        106:25 199:1        110:23 111:1
  152:16,19,20        21:7,25 22:5        72:9 93:8,11     south 28:24           124:3 125:3
  191:8 195:3,9       22:10,14 25:22      103:21 113:20      45:10 46:14         127:16 141:13
  200:1 203:8         26:24 27:7          128:25 138:21      53:6 58:25          160:9,13
  209:20              29:14 33:2,17       138:22 151:4       60:2 64:7 65:2      169:20 170:9
sight 52:4 70:5       34:18 67:14         152:6 174:9        69:1,4 80:21        170:19 176:9
  70:11 111:9         89:21 97:14         187:10 205:15      81:2,6              183:4,23
  136:19              108:14 109:4        208:2            southbound            185:25 190:13
sign 57:24 58:6       203:18,19         somebody's           59:21,22 60:5       192:21 193:5
  59:7,11,17          204:2,6             26:16              60:11,19 61:23      201:14 207:8
  166:8             situations 26:23    something's          62:5,5,15,17      specifics 31:5
significance          167:24              197:24             63:18 64:15         33:11,13 196:9
  59:17 93:17       six 18:11 35:11     somewhat 75:22       65:20 66:24       specified 212:11
significant 93:22     36:1,13 65:3,3      76:19 83:7,17      70:6 72:14        spectacular
  93:22               65:5 100:18,20      85:10 93:12        75:25 78:24         84:13
significantly         146:21,23         soon 49:2 123:12     97:10 104:3       sped 77:6 79:7
  108:5               150:24 155:24       147:15           southern 45:12        79:25
signs 150:7         six-year 157:12     sorry 18:13 38:8   SP 134:11           speed 31:7 36:22
silhouette 93:14    skelley@mrrla...      78:18 83:11      SPD 117:4             37:1,9,12
silly 143:11,14       2:19                87:22 88:5       speak 8:5 64:10       38:12,15 46:15
  143:18,21         slightly 170:4        92:5 94:16         66:17 71:25         46:19 47:11,14
  144:4,6 191:3     slow 59:7 67:20       101:19 108:4       126:20 152:15       47:17 48:20,24
  191:4               74:19 75:13,14      124:22 134:1       161:19 209:23       50:1,25 51:6
similar 28:9          75:15 76:2,9        145:5 150:16     speaker 93:3          54:22 62:25
  164:1               76:22 77:8,10       154:11 159:13      94:5                66:10 79:12
simple 31:25          77:11 89:2,2        178:15           speaking 14:10        90:5 181:6,10
simply 43:10          186:17 187:3      sort 11:8 14:21      28:9 74:23          181:13,15
  128:22 144:12     slowed 81:19,19       15:12 28:18        76:20 85:14,23      188:3 190:2,16
  151:25              84:14 90:5          30:6 31:1          86:19 161:25      speeding 66:4
single 20:5         slowing 74:19         35:16 44:11      special 13:8 42:7     179:12,16,19
sir 4:24 5:7,24       81:22 82:3          62:18,22 66:19     125:9 202:24        179:23 180:2,6
  6:15 7:24           83:17 186:3         67:8 69:5        specialty 8:12,15     190:23
  14:11 47:20         200:12 201:20       76:17 79:16,21     8:19 176:12       speeds 50:10,20
  76:14 80:16,24    smoke 144:1           91:24 100:14       183:4,9,12          62:6
  90:3 114:12,21    smoking 143:9         113:22 119:23      184:5             spelled 6:7 132:3
  115:2 154:13        143:13,21           121:17 122:3     specific 26:9,11    spike 72:11

                              Hoffmaster & Barberic, Inc.
                                   (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 80 of 89. PageID #: 312

                                                                                 Page 238

  81:16 82:4       start 13:15          147:16 166:7       163:9 166:8       strip 83:20
  83:20 103:11     started 28:5,10      166:14 199:21      168:17 169:16     strips 31:15
spiked 38:1 39:1     28:11 69:12      status 16:17         179:19 180:18       38:20 72:6,11
  39:2,4 77:15       75:7 77:6 91:6   stay 94:20           181:4,12            72:23 73:2
  80:15 81:13,23     91:7 126:2         137:15 153:8       191:12 192:6,9      80:3,8 81:16
  84:9 85:20         129:4 179:20     stayed 58:1 77:8     193:2 202:7,8       82:4 83:18
spikes 71:16         180:15             94:21              202:20 203:19       103:11 188:21
  80:18 81:1       starting 42:2      steering 70:24     stopped 28:11         189:15
  103:24 104:1       90:25              71:2 82:15         29:2,17 30:5      Strongsville 1:6
spiking 189:12     state 1:16 6:4       84:23 86:2         57:25 59:9,11       1:17,18 2:14
spin-out 121:3       9:6 24:13 38:1     89:8,25 90:14      59:16 90:23         4:13 6:8,12
  121:13 122:15      38:23 52:25        95:6 96:13         98:19 99:8          7:15 8:8 9:12
spinning 98:17       71:19 72:22        190:6              108:15 109:14       9:22 10:16,17
  115:7              112:25 139:21    stems 29:14          111:21,24,25        10:21 12:16
spins 95:17 97:8     154:22 181:18    stenotypy 212:7      114:24 116:1        14:17 15:21
  97:9               212:1,4,22       step 172:25          117:20,23           16:9 18:5 24:2
split 191:15       stated 168:20        187:19             145:17 179:9        24:5 27:9 28:5
spoke 8:7,17         170:19           Stepanovich          179:14 180:10       28:11,15,25
  147:24 198:5     statement 7:2,7      10:6               191:15 196:16       31:8 36:8
sport 87:15          7:8 22:2 34:17   STEVEN 2:16          204:24              37:25 39:14,21
  119:23 131:11      61:21 63:8       Steving 199:22     stopping 33:22        42:10 56:6
  131:13,20,23       82:8 85:6 95:1   sticks 208:17        59:15 66:3,8        64:5,23 65:12
  177:25 183:21      96:21 102:14     stipulated 135:1     107:7 171:13        66:1 67:25
sporting 153:24      143:2 148:11     stolen 28:22         181:5,19 182:1      68:11 77:12,17
spot 37:5,6          148:22,22        stop 29:6,10,14      196:19 202:24       79:20 84:18
spotted 37:7         149:2 163:14       29:20 31:15        203:4,5,7           85:4,21 88:19
spun 96:5,8          163:16 164:16      33:19,23 34:2    stops 29:8 46:5,6     100:7 105:17
  103:7,8 107:23     164:25 165:17      34:11,16,16,24     98:25 167:1,23      119:20 125:18
  194:3,5            166:21 168:7       35:2,2,3 36:21     202:12,14,21        125:22 128:5
squad 44:4           169:5,6,9,10       37:8 38:15,16      203:1,3             130:9 131:4
  54:13 97:11        170:15,17          38:20 46:8       stored 40:5           133:16 138:3
  130:16 136:19      171:1,15,25        48:11 50:17      straddle 58:2         141:10,11
  137:3,4,10         175:17 179:22      57:24 58:5,6     straddling 56:23      144:23 145:10
  209:3              180:12,20          58:16 59:7,7     straight 51:22        146:12 156:2
Square 2:11          189:4,17           59:11,16 65:24     52:23               183:24 184:15
SS 212:1             191:13 193:3       72:6,23 73:2     strategies 67:13      188:5 195:14
St 154:14            196:23,25          74:16 80:3,8     street 1:22 39:7      199:24 201:10
staff 125:18         197:17,22,23       82:14 83:18        166:3             Strongsville's
  126:13             198:3,13,25        87:19 89:23      streets 166:7         31:18 131:8
stamp 102:16         204:4 207:7        97:9,12 98:19    stress 26:16,17       151:19
stamped 103:5        212:10             99:1,5,9           126:17            struck 59:20
stand 111:17       statements           106:24 107:2,3   stretch 47:6          73:8 96:7,9,19
standpoint           50:19 148:13       107:10,16          68:21,23            97:6 98:3,5
  13:19 103:3        148:14             108:1,7,23,25    strict 132:1,7        197:5
  152:9            States 1:1 4:14      109:7,9,12,15    strike 164:9        structure 19:5
stands 42:7        station 24:2         113:3 115:10       171:22 198:22     struggling 82:15
stare 26:22          133:9 139:25       117:25 146:2,6   striking 193:24       86:2 89:8,13

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 81 of 89. PageID #: 313

                                                                                 Page 239

  89:19,24 90:13    supervision          40:21 74:7,13    tactic 109:9         199:2
  91:14 95:6          17:24              108:24           tactics 11:8       tapes 99:15
  96:5,16 159:7     supervisor 32:20   suspected            21:23 22:6,18      168:4
studies 155:3         65:22 67:3         202:25             30:10 74:3       task 19:20
study 156:19          133:6,13 150:5   suspects 36:10     tag 182:1          tasked 160:21
stuff 151:7           150:14 159:17    sustain 118:13     take 5:24 12:24    taught 26:4,11
subject 13:9          160:3 164:15       118:19 194:18      23:24 30:11        26:20
  165:18              165:12           SUV 91:2             35:13 49:23      team 67:6
subjected           supervisors          119:23 122:1       54:6 61:5,11     technically
  124:17 125:9        159:11             132:6 162:6        66:19 76:10        131:18
subjective 35:7     supervisory          172:23 175:10      78:2,6,11,15     technology
  63:13 121:19        13:19 35:18        175:22 176:8       79:16,19,21        131:15 132:5
subordinates          42:17 43:5         176:12,16,21       87:14,17 88:11     177:7
  150:15 158:8        66:20              177:2,24 178:3     88:22 99:25      teenager 123:11
Subscribed          suppose 105:8        178:12,16          105:25 108:11      123:20 135:24
  211:20              125:18             183:8 184:8,13     111:8 118:23     tell 5:19 6:24
subsequent          supposed 104:8       187:23             119:6 124:6        28:18 29:8
  127:14 145:11       182:7            SUVs 132:1,14        128:3 135:14       46:11,18 72:18
  149:18 171:2      supreme 63:4         175:16 176:2       139:6 146:3        73:1 145:5
  205:16 208:9      sure 12:11,18        177:17,20          156:17 157:10      154:4 158:11
  208:16              18:9,14,15         178:1,6,10         157:18,20          165:8 189:6
subsequently          21:22 25:14        183:2,13,16        165:6 172:25       208:7 212:5
  36:19 38:25         27:8 32:9 33:3     184:10,12          173:9,10 178:5   telling 41:2 49:4
  86:10 205:13        39:22 50:5         187:25             187:19 189:9       55:21 67:10
subsume 202:20        63:8 87:10,20    SWAT 184:18        taken 1:12,14        90:20 93:13
successful 83:20      88:2 94:17       swerve 61:6 78:1     4:10 29:4          108:18 132:9
  188:22              102:8 103:15     swerves 95:16        76:16 91:4         133:14 140:23
successfully          129:21 137:20    swerving 96:19       123:25 124:4       171:19 202:1
  189:16              141:12 144:12    sworn 4:4 9:15       138:2 150:13     ten 42:1,2
suggest 41:1          148:16 160:16      211:20 212:5       159:22 212:10    tendered 117:2
suggested 77:4        165:4 204:7        212:10           takes 61:11        term 13:21
  79:5                207:6            syllables 198:9    talk 55:25 62:16     61:24 73:24
suggestion 27:2     surmise 71:10      system 16:10,13      63:16 65:10        88:1 166:18
suitable 131:19       144:18             16:22 17:3,9       74:24 166:23     Terminal 2:11
Suite 1:22 2:5,11   surmised 53:3        17:23 18:4       talked 7:13 8:9    terminate 32:17
summation             159:6              27:10 99:10        124:22 143:3       32:24 33:5
  165:11            surmising 202:2      149:11,14,19       188:15 195:10      63:10,20 86:25
superior 164:5        207:20             149:23 150:14    talking 12:7       terminated
  164:14,18,24      surround 67:20       151:6,20 152:3     36:13 69:19        72:15 106:7
  165:13,15,19        68:16 74:16,18     158:4,9 159:24     78:23 83:11      terminates 81:5
  167:18 169:7      surrounding          160:10,17          94:1 102:1       terminology
supervise 17:13       186:2 200:11       164:10 165:8       104:12 121:17      87:20 145:25
  19:19 43:12         201:20                                137:2 176:19     terms 27:22 74:3
  166:2             suspect 21:25              T            183:22,23          80:9 164:14
supervising 18:2      29:24 32:12      tacit 146:4          202:17 203:23      169:24
  72:15 99:6          34:24 35:3,4     tack 188:21          206:9,10         test 156:12,18,19
  165:19              39:9,14 40:13      189:15           tape 168:7,21        156:22 157:2,4

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 82 of 89. PageID #: 314

                                                                                Page 240

  157:10,13,17       103:14 105:22     17:17 19:12,19     172:8 175:8,9     told 48:3 69:11
  157:18,20,22       116:12 120:22     24:6,9 25:17       176:10,15           79:14 97:6,23
  157:25 158:3,6     130:23 137:8      25:17,18 27:12     178:8,13,17,18      112:6,19
  158:12,13,17       137:16 138:5      27:23 32:15        179:8 180:4,6       120:23 121:8
  159:15 185:1       140:10 143:19     34:19 35:20        180:22 181:2        128:6,13
testimony 149:9      144:6,10          38:13 41:20        181:11 182:15       140:11 144:10
  187:14 193:22      147:18 149:11     42:2 43:7          182:17,23           144:14 147:25
  194:10 212:6,8     149:17 152:4      46:22 52:2         183:2 185:21        149:17 172:2
testing 156:1,5      156:15 179:7      55:19,20,25        189:1,20            205:17,21
tests 158:6          184:20 195:24     56:3 59:10,18      191:18 192:5      Toledo 154:16
textbooks 156:6      196:10 197:5      62:20 63:19        194:11 200:2      tone 198:7,8
texting 12:9         204:5,22          67:12,15 72:14     203:16 204:11     top 10:13 22:19
thank 5:7 23:18      207:10,10,12      74:24 75:1,6,7     204:18,19           38:3 51:21,24
  25:15 118:7        207:16,17,23      76:23 79:23        205:15 206:4,9      52:3,7 53:2,14
  152:14 153:3     thinking 67:12      80:10,11,14,15     208:3 212:10        53:15 140:21
  200:1 209:22       124:1             81:13 82:2       times 75:3 86:9       181:17 184:19
theft 167:1        third 41:16,18      84:8 87:12         98:6 121:5,7,8    topic 23:20
thing 11:9 19:15     42:11             93:25 94:25        129:22 179:15     total 65:25 88:19
  92:15 129:14     third-party         96:7,9 97:13       191:10              120:23
  181:20             158:18            98:6 102:15      tire 84:5,9 85:21   totally 48:22
things 16:20       thought 30:10       103:5,7 107:14     86:12,21 95:13    touched 73:25
  20:21 26:9,11      63:9 65:21        107:15,16          95:23,25 96:1     Tower 2:11
  26:14 33:19        84:24 87:7        109:8,18           106:21 122:19     town 37:3,4
  34:14,21 73:9      90:12 94:1        110:12 111:22      195:13            track 27:20 94:2
  76:24 107:15       97:10 99:4        111:25 112:4     tires 72:24 82:1    tracked 152:2
  114:10 137:21      128:23 130:22     112:25 113:6       82:19,22 83:10    tractor 60:22
  138:16 150:1,4     143:9,24 159:2    113:12 115:8       83:14,14,17,21    tractor-trailer
  150:13 151:1       192:14 193:13     115:16,17          83:23 86:22         48:14,18 60:23
  153:8 159:10       207:6 208:1       116:11 120:3       87:5 89:12          61:4
  166:3 167:11     threatened          121:9,11           95:11,17 96:17    tractor-trailers
  171:20 172:16      30:23             122:25 124:11      96:24 104:25        46:16,20,24
  180:19 193:13    threatening         124:25 129:6       177:12 186:5      traffic 29:14
  195:12,14          63:10             130:21 132:8       189:3,17,23         34:7,16 35:2
  198:11           three 4:21 15:5,5   135:25 136:3,7     190:2               44:12,22,23
think 15:10          15:7 66:23        136:23 137:19    today 4:8 5:1 7:1     45:16,18,21,25
  22:16 23:12        75:13 82:19,20    137:25 138:11      7:11,21 24:20       45:25 46:5,6,8
  24:19 27:19        120:23 125:5      138:16 139:7       93:21 123:15        47:16 48:25
  28:8 48:2,3,6      156:6             141:19,24          149:9 152:15        49:20,22 50:16
  49:15 62:4,25    three-day 15:13     142:4,14           172:16 175:21       51:15 52:9,18
  63:3,17,19,23    THURSDAY            146:11,17          176:24 187:11       52:19 53:21
  67:21 72:11        1:9               148:12 149:12      204:4               54:1 57:6 58:9
  73:12 74:4       thwart 164:23       150:23 155:23    today's 6:20          58:16 59:2,2
  75:23 79:7,14    ticket 48:25        156:12,14,18       190:9               59:14,17 60:4
  80:12 86:22        166:8,15          156:21 157:2,4   TODD 2:16             60:19 62:10,12
  87:3 91:21       tied 143:23         161:16 162:10    toddlers 123:10       66:4,16 67:16
  93:13 95:5       time 5:18,24        162:21 168:23      123:19 137:2        67:19 74:18
  98:13 99:5,25      7:19 13:16        171:5,23 172:4     139:6               77:21,22 78:1

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 83 of 89. PageID #: 315

                                                                                  Page 241

  78:1,5,11,11       211:1 212:8         11:20 31:9          83:2,3,13         121:16 125:12
  79:2 84:6,10     transcription         33:12 34:9,16       107:11,15         129:13 131:25
  84:13 100:7        105:18 212:7        34:24 35:1,2        108:6 109:13      135:19 148:16
  101:22 102:8     translation           50:1,15 51:4        109:18 114:9      149:4 152:11
  113:25 114:3       50:13               51:20 55:11         114:18 120:25     153:6 165:9
  115:8 124:2      transmission          67:8 79:11          121:17,21         173:11 174:14
  166:25 167:23      105:6               82:16,17 83:9       122:11 123:10     179:1 182:16
  179:9 181:4,16   transport 173:21      84:23 88:7,7        125:5 143:23      182:17 188:1
  181:19,23          174:16 183:25       94:2 96:24          154:18 155:1      195:16,20,25
  182:3 188:24     transported           102:23 110:14       157:16 158:12     196:10 197:21
  201:20             199:20              124:1 129:13        173:3,4 174:17    200:7
train 201:19       transporting          153:8 155:1         174:19 175:1,1   understanding
trained 112:12       173:25              172:21 176:5        182:9 184:12      16:12 30:20
  150:25 151:12    traskin@mrrl...       189:21 190:5        185:18 186:5      38:14 39:3
  185:14,21,22       2:20                202:19 203:25       189:3,7 190:2     41:18 114:9
  185:25 186:2     travel 48:17 52:9     207:21              197:11 198:10     144:15 148:25
  200:14 201:4       56:16,20 57:3     turn 44:1 58:18     two-and-a-half      151:23 152:6
training 9:4,14      59:25 61:16         58:19,25 59:24      48:1              179:5 182:6
  11:8,16,22         64:2 75:12          64:11 104:25      type 29:6 40:7      195:21 202:20
  12:2 17:2,5        187:5               128:23 129:25       156:1             203:2 207:25
  18:24 20:10,16   traveling 38:12       130:3,5 181:18    typed 5:13 7:6     Understood
  21:3,10,19         46:16 54:21         209:17              14:22 100:14      61:17 178:25
  22:17 23:13,14     69:1 141:9        turned 52:4,8,13    types 21:16        unfair 204:3
  23:17,19,24      treated 136:15        66:14 94:24         151:25 155:16    unfamiliar 48:22
  24:6,8,12,15       138:9               128:14 129:21       184:15           unfold 110:18
  24:22,23,25      treatment 41:2        130:15,18,19      typical 45:22,23   unfounded
  25:1,3,7,11,16   trick 176:5           207:1,7 208:4       140:13            145:23,25
  25:21,24 26:3    tried 188:13          208:10            typically 45:4     unhandcuff
  27:5 29:9,11     trooper 38:1        turning 41:4        typing 101:21       140:7
  35:16,19,21,24     139:19 140:3,5      52:16 129:1                          unhandcuffed
  74:12 149:11     truck 60:22,23        163:1 206:25              U           138:11 139:5
  149:13,22          61:4,5,11           207:8             uh-huh 5:12         139:25 140:6
  150:17,18,21     trucks 184:17       Turnpike 57:9       ultimate 39:20     uniformity
  150:22 151:14      189:7               64:16,17            146:4             202:3
  154:3 155:15     true 127:21         turns 47:21 62:5    ultimately 81:4    union 146:25
  155:17 156:1       145:23 174:6        130:2               81:19 96:23       147:2,3,4
  160:8 184:22       194:3 206:13      twice 75:5 98:4,5   undergrad           148:5,7
  185:6,8,10,14      212:8               115:24 153:2        154:15           unit 19:11
  185:24 197:15    truth 212:5,6,6       172:3 193:23      understand 5:5      145:16
  198:3,24         try 5:10,19         two 10:15 16:4        5:6 11:20        United 1:1 4:14
  200:10,15          20:19 48:24         29:2 34:13          19:22 20:12      units 174:17
  201:1,16,16,18     50:8 67:17,19       38:4,5 44:7         21:22 41:9,15    unity 18:25
  201:24 202:3       72:23 91:25         46:16 47:25         50:22 55:11      universal 29:12
transcribed          92:25 105:25        48:1,13,17          58:4 61:25       University
  212:7              158:19,20,21        55:6,8 59:1         73:17 86:3,10     154:16,22
transcript           198:22              70:6,14,17          94:17 100:13     unlit 47:5
  169:24 170:13    trying 5:21           82:20,21,22         101:5 120:9      unquote 73:17

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 84 of 89. PageID #: 316

                                                                               Page 242

  171:14 176:3             V             110:22,24,24     39:14 61:5,14      171:24 173:2
  180:15 183:9     v 1:5 163:4           111:4,25 112:4   63:2 66:4,8        173:24 174:19
  190:18           valid 179:15          112:18,20        69:25 73:8,25      175:2,4 176:13
unreasonable       value 45:9            113:1,3,13       74:1,7,13,16       177:25 182:19
  32:16,22 33:6    van 46:4,7,12,21      115:14 117:23    74:19,20 75:18     182:24 183:4
  33:25 62:18,22     46:22,25 47:5       118:9 120:2,4    75:19,21 76:11     183:23 184:3
  63:1,21 84:19      47:6,7,25 48:9      120:24 121:6     87:6,16 89:9       184:14,15
unsubstantiated      48:11,13,16,19      123:1,11,23,24   89:20 91:15        187:1 190:24
  146:1              49:2,18,21,23       124:1,4,7        92:1 94:20,21    verbal 5:10 7:8
updated 131:24       51:4,7,10,15        135:18 136:3     95:8,10 96:17      128:9 129:9,14
  132:16             51:18,20,20         139:12 143:5     96:17 97:4,8,9     129:18,20
upright 111:18       52:1,6,24           162:10,11        98:2 108:24        130:6,25
use 9:18,21 10:2     53:16,18,24         168:24 172:10    109:7 110:8        144:12 184:25
  10:15,20 11:7      54:2,6,10,11        179:9 180:12     111:21 115:9       199:12,14
  11:17 12:19,22     54:16,18,21         181:6,21,24      115:25 116:8     verbally 129:17
  12:24 13:5,10      55:16,18,22,22      186:8,14 187:7   117:20 118:3     verbatim 167:8
  13:14 14:4,25      56:2,15,20          187:14,16,17     119:15,20,23       170:3 178:24
  15:20 16:20        57:2,14,17          188:4,12 189:2   120:4,15 121:5     202:17 203:13
  21:24 31:15        58:5,15 59:8        190:1 191:11     121:12,12,20     verbiage 195:19
  61:23 90:22        60:8,18,25          191:15 192:2,6   121:21,25        verify 203:14
  110:10,10          61:3,6,14           192:8 193:2,16   123:17 131:18    version 7:7
  115:19 118:4       65:13 66:9,12       193:24 194:11    132:3,17 162:9     100:15
  124:20 125:10      68:2,3,3,8,12       195:2 196:21     162:12,16,25     versus 4:12
  131:11 133:17      68:20 69:14,18      204:14,18,24     163:2,8,9        vicinity 81:21
  134:10 140:18      70:2,22,23          205:2,18,23,25   167:11 168:17      136:15 156:25
  140:25 141:7       71:1 72:24          206:2,11,20,25   170:8 171:13       192:16
  141:19,21          73:19 75:12         207:1,3,8,9,13   172:18 174:5     video 55:15
  145:6 149:23       76:13,19 79:1       208:2,10,22      174:15 178:4       56:18 57:5
  152:1 166:18       80:3,6 81:22      van's 51:6 76:9    179:4 180:25       60:9 61:9,10
  166:20 186:7       81:24 82:1,3,6      98:10,14         182:14,25          65:17 68:9
  193:7,20 206:5     82:17,19 83:7     vans 183:25        183:6,10,11,12     70:18,21 78:9
  206:13,17          83:8,16 84:8        184:18,19        183:21 184:6       81:25 90:16,21
uses 159:21          84:22 85:10,19    vantage 113:8      184:18 186:5,9     95:2,22,23
  160:8,9,16         85:22 86:1,13       115:9,18 118:2   186:16 188:16      96:15 98:1
utilities 131:23     87:3,15,16,23       118:5            189:2 190:9        103:4 109:21
utility 87:15        87:24 88:12,24    vehicle 8:15,16    191:11 192:2,2     110:12 112:23
  119:23 131:12      89:2,7,12,23        8:19,22 27:17    192:11,20          112:24 116:6
  131:13,20          91:10,12 92:13      28:5,19 29:22    193:23,24          117:5,10,12,14
  177:25 183:21      92:18,21 93:18      30:5,16,22,22    194:2,7,15,21      124:12,13
utilize 183:16       94:22 95:11,14      30:23 31:2,22    196:18,21,24       137:8 138:1
  184:16 185:23      95:16,17 96:4       32:1,4,12        197:4,5 200:12     162:6,11,25
  192:25             96:4,6,23           33:19,23 34:2    204:14             168:23 170:20
utilized 182:24      97:12,17,18         34:24 35:2,3   vehicle's 180:10     171:18 172:9
  183:13,23          98:1,3,4,7,8,11     36:8,21 37:5,6 vehicles 8:12        189:7 191:14
  184:3 202:24       98:12,16,17,19      37:7,8,8,11,18   39:14 59:10        191:20,20,21
utilizing 192:25     103:7,8 107:23      38:1,11,15,17    70:6 75:8          191:22,25
                                         38:25 39:3,5     131:12,13,20       199:8,10,13

                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 85 of 89. PageID #: 317

                                                                              Page 243

  204:11,12         22:16 50:13       117:25 162:5      115:17             112:21 113:1
  205:9,10,11       59:19 64:22       162:10 199:10    weather 32:10       118:6 193:14
  207:2,4,10,12     69:4 87:19        204:12            44:14              205:18,24
  207:22 208:7,9    88:2 94:16       watching 45:15    weekend 125:4       206:14 208:16
  208:16,21         109:2 116:15      111:22 112:1     weeks 18:11        Winters 2:4
  209:15,18         118:23 119:4      124:12            35:11 36:1,13     wipers 208:17
videos 6:22 8:25    123:7,14         waters 88:8        125:24 150:24     within-named
  9:1 117:3         131:25 132:11    way 5:8 32:2       155:24             212:5
  163:13 167:14     132:12 143:2      50:20 54:1       well-being         witness 134:25
view 82:12          149:8 150:16      72:3 86:25        174:16             135:2 154:8
  137:13 138:8      169:20 191:17     88:18 97:14      went 9:6 22:17      210:3 212:5,17
  188:4,11          192:25 200:5      99:7 146:5        24:5 44:11,25     witnesses 132:21
  189:20 203:20     204:11 207:5      173:14 181:15     45:2 49:23         132:24 134:8
  203:25           wanted 20:3        196:7 204:22      52:3,7 60:25      woman 93:5
viewed 151:24       29:16 38:15      ways 40:14         69:7 70:1         word 143:11
  186:14            40:11 55:3       we'll 5:8,25       94:23 114:10       144:3 180:15
violation 66:16     73:7,15 91:22     85:16 101:18      138:18 154:14      186:8 191:4
  66:17 166:9       119:13 135:15     101:23 114:23     159:6 179:25       198:16,19,20
  179:9 180:2,5     147:25 190:20     116:12,21         181:14 185:1       203:3
  181:16,19        wanting 33:18     we're 4:8 14:13    191:9             word-of-mouth
violations 66:4     33:22 34:11       32:1 36:13       weren't 31:4        12:8
  181:9,23 182:3   wants 92:1         41:19 54:15       85:12 161:6       wording 86:22
violators 202:25   warning 16:10      55:25 63:18       183:4             words 73:12
violent 34:10,15    16:12,22 17:3     69:1 71:24       West 1:22 28:20     90:22 98:25
  35:4              17:9,23 18:4      74:23 75:24       30:16 36:9         99:2 102:5,5,9
vision 208:17       27:10 148:17      77:14 83:22       37:11 38:2         143:8,10
visual 53:23        148:19 149:11     84:2 88:14        39:5,5             198:15
  181:21            149:14,19,23      90:23 98:25      wheel 70:24 71:2   work 16:19 42:5
Vlna 65:15 67:2     150:14 151:6      100:24,25         82:15 84:23        43:15,23
  90:20,25 94:12    151:19 152:3      101:14,15         86:2 89:8,25       128:20 141:22
  114:21 130:14     158:4,9 159:23    102:1,11 104:3    90:14 94:25        153:18 154:1
  130:16 131:1      160:17            106:10 107:9      95:7 96:13         158:20 159:8
  163:3 191:21     warrants 92:1      108:23 109:6      122:13 189:22     worked 42:3
voice 112:16       wasn't 50:12       112:12 116:23     190:6              177:10
  198:6             59:15 113:7       117:10 151:12    wheels 106:19      working 11:25
voices 135:21       123:5 125:8,22    153:1 157:10     WHEREOF             41:15 42:15
voluntary           126:8 131:6,24    168:11 169:15     212:17             43:11 129:12
  148:13,22         146:14 167:24     171:11,19,20     white 91:2 114:4    136:10 140:20
  149:4             208:24,25         171:21 183:20     119:19,19         works 43:7,8
                    209:1            we've 5:1 63:18    122:1 162:6       wouldn't 16:25
       W           watch 56:18        162:2 179:18     wide 150:21         32:24 63:10
wait 30:6           68:9 95:10        182:10 186:2     wife 89:16          89:16 104:14
waited 126:1        124:13 191:20     186:12 188:20    William 2:22        106:4 196:6
wake 209:11         191:25 204:16     202:10 203:23    window 111:6        205:10
Walmart 10:11       208:21 209:14    weapon 112:18      157:12            written 129:10
want 5:15,24       watched 61:10      194:22           windshield          131:1 151:16
 7:13 9:3 12:24     70:21 103:4      weapons 115:15     44:20 112:20       151:20 156:5,5

                            Hoffmaster & Barberic, Inc.
                                 (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 86 of 89. PageID #: 318

                                                                            Page 244

 158:13 184:25     155:22 156:23  121 102:20         2016 23:21          118:25 119:15
wrong 102:3        156:24 187:7,9 127 114:8           157:21 158:3,6     191:20,25
 198:19            187:9,11 190:1 13 3:14 117:6      2017 7:17 8:6,22   30 3:14 90:8,10
                 year-and-a-half    149:10            9:17,23 10:3       117:6
        X          9:2 17:20      130 3:15            17:22 18:1,12     303 80:23
                 years 22:25 25:7 130th 38:2 39:5     18:13 27:16,24    30th 212:18
        Y
                   31:10 43:3     1360 1:22           35:9 36:3,16      33 3:14
yard 36:9          146:21,23      14 3:14             41:5 78:24        34305 2:18
yards 39:8         153:16 156:17  145 3:15            119:16 126:7      35 81:21 82:11
Yasmyn 2:2         157:1,2,16     146 3:15            126:21,25          90:10
yeah 7:6 22:16     179:14,18,20   15 3:14             127:2,15 133:6    357-3350 2:12
  31:4 33:22     yell 112:12      152 3:5             147:12 155:24     360 194:9,12
  38:7 40:9      yelling 115:24   154 3:16            157:11 165:14
  41:24 44:20    young 39:12      16 3:14             167:20 175:9              4
  48:5,8 49:10                    165 3:16            200:9,18,22,25    4 3:4 100:3,21
  55:12 59:12            Z        168 3:16            201:2,8             106:10,13
  60:9 61:19     zero 50:5 52:9   17 27:25 35:20     2018 1:9 211:21      107:9 114:8
  62:23 64:21                       101:1,16          212:18            40 81:20
  66:17,18 69:16         0                                              440 1:22 2:6,19
                                    104:11,14,15     2022 212:22
  85:19 86:4     05 156:15          104:16,24        209 3:16           44113 1:22 2:12
  93:14,20 94:21 08:00 41:20        153:16 179:14    21(3) 3:14         44115 2:6
  98:8 101:21,23                    179:18           212 211:2          44139 2:18
  102:6,9,13             1
                                  178  3:16          216 1:23,23 2:12   490 2:5
  103:4 105:24   1 3:9 23:2,7                                           498-9100 2:6
  106:12 107:13    46:15,19 133:5 18688 1:17         22 3:14
                   186:17 211:1   18th 6:14 155:22   22:00 41:19
  108:9 110:2                                                                   5
                                  19 1:9 3:14        220 3:4 81:5
  111:17 113:14 1-888-595-1970 190 3:16              222 104:4          50 81:20
  113:14 115:7     1:24                                                 500 60:1
  116:7,20,20    1:18-CV-00139 1900 2:11             222.2 102:20
                                                                        51 3:14
                   1:5            194 3:16           224 80:19,22
  118:12 124:5                    197 3:16            81:3              55 2:11 3:15
  125:13 126:8   1:18-CV-139                                            5th 9:9
                   4:13           1st 23:20          228 47:24 48:7
  128:19,24                                          229 47:24          5the 122:1
  129:18 130:2   10 27:21 31:10            2
                 10:00  41:22                        22nd 9:9                   6
  131:2 137:16                    2 3:9 99:18,19     23 3:9
  138:22,25      100 2:17 50:21     100:6 169:22                        6 36:3 41:4,7
                                                     230 45:7 48:4,4
  140:24 148:18 107 103:19        2:30 44:8,10       231 49:15,15
                                                                          133:6
  151:10 156:19 11 100:22 104:7     147:17           232 64:19 71:10
                                                                        6:00 147:18
  160:5 172:7    11(2) 3:14       2:33 210:5                            60 47:13,18,21
                                                     233 64:19
  187:18 190:15 110 104:3         2:35 44:10         234 57:12 60:11
                                                                        61.1.7 202:12
  197:1 198:8,17 113 3:15         20 3:14 55:8       248-7906 2:19
                                                                        621-2550 1:23
  201:14 202:2   114 104:6          113:17 179:20                       621-3377 1:23
                 115 3:15 104:8                      27 117:4,4         65th 36:9 37:12
  205:4,5,11                      2001 6:13 9:9,10   28(D) 212:13
  207:2,4,10,11 118 3:10            18:10            2nd 6:13 23:20
                                                                          39:6
  207:12 208:7   12 106:14        2004 156:15,21                        69 156:14
  208:24           114:17 117:4,4   156:22                   3          6th 35:9 41:10
year 6:14 9:8    120 3:15 101:17 2011 156:25         3 3:10 81:2
                   101:19                                                      7
  23:22 28:4                        157:10,18          103:17 117:4


                          Hoffmaster & Barberic, Inc.
                               (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 87 of 89. PageID #: 319

                                                                    Page 245

7 3:14 7:17 8:6            9
  8:22 9:23 10:3   9 3:14 117:4,5
  17:22 18:1,10    9:06 1:18
  27:16,24 36:12   90 50:20
  41:6 78:24       90s 187:16,17
  119:16 126:7     95 3:15
  126:21,25        99 3:9,15
  127:15 133:6     9TH 1:22
  147:12 155:23
  157:8 165:14
  175:9 200:18
  200:25 201:8
70 3:15 47:15,17
  47:21
70s 62:9
71 28:24 36:23
  37:1 38:2 39:5
  44:22 45:19
  46:9,14 47:15
  53:3,5,17,19
  54:2,7 55:22
  56:1,8,16 57:8
  60:2,5,10,18
  62:16 63:18
  69:1 72:14
  78:25
72 114:20
74 3:15
76 100:24 101:7
  101:7 168:11
7th 9:17 41:11
  142:7 150:24
  161:1 167:6,20
  200:9,22 201:2
        8
8 212:22
80 47:3,9 62:6
80s 187:12,16
80th 28:20 30:16
812 2:5
82 3:15 49:8
  51:13 52:25
  53:11 66:12,13
  66:13,13 69:2
  69:2,4 181:18
85 3:15 62:6


                             Hoffmaster & Barberic, Inc.
                                  (216) 621-2550
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 88 of 89. PageID #: 320
Case: 1:18-cv-00139-PAG Doc #: 35 Filed: 12/14/18 89 of 89. PageID #: 321
